EXHIBIT 10.54

Exhibit 10.54 to Form 10-K

CONFIDENTIAL PROVISIONS REDACTED

AMENDED AND RESTATED CO-DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This Amended and Restated Co-Development and Commercialization Agreement (the
“Agreement”) is entered into as of October 29, 2005 (the “Amendment Effective
Date”), by and among PROTEIN DESIGN LABS, INC., a Delaware corporation having
offices at 34801 Campus Drive, Fremont, California 94555 (“PDL”), and
HOFFMANN-LA ROCHE INC., a New Jersey corporation having offices at 340 Kingsland
Street, Nutley, New Jersey 07110 (“Roche-Nutley”) and F. HOFFMANN-LA ROCHE LTD
of Basel, Switzerland (“F. Roche”) (Roche-Nutley and F. Roche are individually
and collectively referred to as “Roche”).

RECITALS

WHEREAS, Roche currently markets a humanized antibody against the interleukin-2
(IL-2) receptor (Daclizumab), under the trademark Zenapax®, for the prevention
of acute organ rejection in patients receiving kidney transplants;

WHEREAS, pursuant to the Amended and Restated Worldwide Agreement between PDL
and Roche dated October 1, 2003, as amended (the “Original Worldwide Daclizumab
Agreement”), certain rights previously granted to Roche reverted to PDL, and PDL
acquired, among other rights, the sole and exclusive worldwide rights to
develop, market and sell Daclizumab for autoimmune indications, and the option
to acquire the sole and exclusive worldwide rights to develop, market and sell
Daclizumab for all transplant indications;

WHEREAS, pursuant to the Co-Development and Commercialization Agreement between
PDL and Roche dated September 14, 2004 (the “Effective Date”), as amended on
May 19, 2005 (the “Original Asthma Agreement”), PDL and Roche entered into a
worldwide collaboration for the joint development and commercialization of
Daclizumab for the treatment of asthma and other respiratory diseases; and

 

    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

WHEREAS, PDL and Roche have further amended and restated the Original Worldwide
Daclizumab Agreement as of October 28, 2005 to grant PDL the sole and exclusive
worldwide rights to develop, market and sell Daclizumab for all transplant
indications, except for the form of Daclizumab currently marketed by Roche, to
which Roche retains sole and exclusive worldwide rights. Such further amended
and restated agreement is referred to herein as the “Worldwide Daclizumab
Agreement.”

WHEREAS, PDL and Roche now wish to amend and restate the Original Asthma
Agreement to provide for, in addition to the existing asthma collaboration, a
worldwide collaboration for the joint development and commercialization of
Daclizumab for transplant indications, with an emphasis on transplant
maintenance.

NOW THEREFORE, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Affiliate” means any corporation or other business entity controlled by,
controlling, or under common control with another entity, with “control” meaning
direct or indirect beneficial ownership of more than fifty percent (50%) of the
voting stock of, or more than a fifty percent (50%) interest in the income of,
such corporation or other business entity. Notwithstanding anything to the
contrary in this paragraph, [****].

1.2 “Asthma Commercialization Plan” shall have the meaning set forth in
Section 6.1(a).

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  2.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.3 “Asthma Co-Promotion Term” shall have the meaning set forth in
Section 6.4(a).

1.4 “Asthma Development Plan” shall have the meaning set forth in
Section 4.1(a).

1.5 “Asthma Field” means the treatment and/or prevention of asthma or other
respiratory diseases.

1.6 “Asthma Joint Development Committee” or “Asthma JDC” shall have the meaning
set forth in Section 3.6.

1.7 “Autoimmune Indications” means all indications that involve pathogenic
consequences, including tissue injury, produced by autoantibodies or
autoreactive T lymphocytes interacting with self epitopes, i.e.,
autoantigens. Autoimmune Indications shall include, without limitation, asthma,
psoriasis, rheumatoid arthritis, systemic lupus erythematosus, scleroderma,
juvenile rheumatoid arthritis, polymytosis, Type I diabetes, sarcoidosis,
Sjogrens syndrome, chronic active non-pathogenic hepatitis, non-infectious
uveitis (Behcets), aplastic anemia, regional non-pathogenic enteritis (including
ulcerative colitis, Crohn’s Disease and inflammatory bowel disease), Kawasaki’s
disease, post-infectious encephalitis, multiple sclerosis, and tropic spastic
paraparesis.

1.8 “cGMP” means current Good Manufacturing Practices pursuant to the U.S.
Federal Food, Drug and Cosmetics Act as amended (21 USC 301 et seq.), as well as
any equivalent laws or regulations in the European Union pertaining to the
manufacture of pharmaceutical products.

1.9 “Change of Control” shall mean a transaction in which a Party: (a) sells,
conveys or otherwise disposes of all or substantially all of its property or
business; or (b)(i) merges or consolidates with any other entity (other than a
wholly-owned subsidiary of such Party); or (ii) effects any other transaction or
series of transactions; in each case of clause (i) or (ii), such that the
stockholders of such Party immediately prior thereto, in the aggregate, no
longer own, directly or indirectly, beneficially or legally, at least fifty
percent (50%) of the outstanding voting securities or capital stock of the
surviving entity following the closing of such merger, consolidation, other
transaction or series of transactions.

 

  3.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.10 “Closing Date” means, if the Hart-Scott-Rodino Antitrust Improvements Act
of 1976 (the “HSR Act”) applies to the transaction contemplated by this
Agreement that was not contemplated by the Original Asthma Agreement, two
business days after the earlier of (a) the date of approval of such transaction
by the Federal Trade Commission or the appropriate US anti-trust authorities or
(b) the expiration or termination of all applicable waiting periods and requests
for information (and any extensions thereof) under the HSR Act.

1.11 “Collaborative Fields” shall have the meaning set forth in Section 2.5. For
clarity, a Collaborative Field (i.e., used in the singular) shall refer either
to the [****] or [****].

1.12 “Combination Product” means a Licensed Product that contains one or more
therapeutically active ingredients in addition to Daclizumab.

1.13 “Commercial Supply Agreement” shall have the meaning set forth in
Section 8.2.

1.14 “Commercialization Plan” means the Asthma Commercialization Plan or the
Transplant Commercialization Plan, as applicable.

1.15 “Controlled” means, with respect to any intellectual property right, that
the Party has a license to such intellectual property right and has the ability
to grant to the other Party a sublicense to such intellectual property right as
provided for herein without violating the terms of any agreement or other
arrangements with any Third Party existing at the time such Party would be first
required hereunder to grant the other Party such sublicense.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  4.  

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.16 “Co-Promotion Term” means the Asthma Co-Promotion Term or the Transplant
Co-Promotion Term.

1.17 “Cost of Goods Sold” or “COGS” means, with respect to a Licensed Product
(in bulk, vialed or finished product form, as the case may be), the sum of the
following, all of which shall be calculated in accordance with U.S. generally
accepted accounting principles consistently applied by PDL to all of its
products:

[****] provided, however, that Cost of Goods Sold shall not include any costs or
expenses included or includible in Distribution Expenses.

1.18 “Daclizumab” means that certain humanized murine monoclonal antibody
directed against the p55 component of IL-2R and given the generic name
“Daclizumab” by the United States Adopted Names Council. Daclizumab does not
include fragments of such antibody or any antibodies having a different amino
acid sequence from such antibody.

1.19 “Data Services” shall have the meaning set forth in Section 7.6(b).

1.20 “Detail” or “Detailing” shall mean a [****] presentation by a Party’s sales
representative, to one or several medical professional(s) having prescribing
authority in the U.S. Territory in a Collaborative Field, as well as to other
individuals or entities that have significant impact or influence on prescribing
decisions in the U.S. Territory in a Collaborative Field, as identified in the
Commercialization Plan approved by the Asthma JDC or the Transplant JCC (as
appropriate) (collectively, the “Target Audience”), in which the principal
objective of such presentation is to emphasize the features and function of such
Licensed Product in a Collaborative Field. [****].

1.21 “Development” means all activities that relate to (a) obtaining,
maintaining or expanding Regulatory Approval of a Licensed Product in a
Collaborative

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  5.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Field or (b) developing the ability to manufacture the same. This includes,
without limitation, (i) preclinical testing, toxicology, formulation,
manufacturing-related technology development, and clinical studies of a Licensed
Product in a Collaborative Field; (ii) preparation, submission, review, and
development of data or information for the purpose of submission to a
governmental authority to obtain and/or maintain Regulatory Approval of a
Licensed Product in a Collaborative Field, and outside counsel regulatory legal
services related thereto; and (iii) manufacturing process development and
scale-up, bulk production and fill/finish work associated with the supply of
Licensed Products for preclinical and clinical studies, and related quality
assurance technical support activities.

1.22 “Development Expenses” shall have the meaning set forth in Exhibit A.

1.23 “Development Plan” means the Asthma Development Plan or the Transplant
Development Plan, as applicable.

1.24 “Diligent Efforts” means the carrying out of obligations or tasks in a
diligent, sustained manner using efforts equivalent to the efforts a Party
devotes to a product of similar market potential, profit potential and strategic
value resulting from its own research efforts, based on conditions then
prevailing. Diligent Efforts requires that the Party: (a) promptly assign
responsibility for such obligations to specific employee(s) who are held
accountable for progress and monitor such progress on an on-going basis, (b) set
and consistently seek to achieve specific and meaningful objectives for carrying
out such obligations, and (c) consistently make and implement decisions and
allocate resources designed to advance progress with respect to such objectives.
The Parties acknowledge that Roche does not, as of the Effective Date, develop,
register, market, and sell its products in every country in the Territory, and
it is understood that the exercise by Roche of Diligent Efforts shall be judged
in light of this fact.

1.25 “Distribution Expenses” means the costs, excluding administration costs,
incurred by a Party or for its account, specifically attributable to the
distribution of a Licensed Product in the U.S. Territory, to be calculated in
the manner set forth in Exhibit A.

 

  6.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.26 “Dollars” or “$” means the legal tender of the U.S.

1.27 “Drug Approval Application” means a Biologics License Application or an
equivalent application for Regulatory Approval required before commercial sale
or use of a Licensed Product in a Collaborative Field in a regulatory
jurisdiction.

1.28 “European Union” means all countries that are officially recognized as
member states of the European Union.

1.29 “Executive Officers” means, for Roche, the CEO of the Roche Pharmaceuticals
Division (or such individual’s designee), and, for PDL, the Chief Executive
Officer of PDL (or such individual’s designee). If either position is vacant or
either position does not exist, then the person having the most nearly
equivalent position (or such individual’s designee) shall be deemed to be the
Executive Officer of the relevant Party.

1.30 “Failure to Supply” shall have the meaning set forth in Section 8.2.

1.31 “FDA” means the U.S. Food and Drug Administration or any successor agency
thereto.

1.32 “First Commercial Sale” means, for each Licensed Product in each country in
each Collaborative Field, the first sale to a Third Party of such Licensed
Product in such country in such Collaborative Field by a Party, its Affiliate,
or its sublicensee, after the granting by the relevant governing authorities of
all Regulatory Approvals required for commercial sale of the Licensed Product in
such country in such Collaborative Field.

1.33 “FTE” means the equivalent of one employee working full time in a
Development-related capacity, for or on behalf of a Party for one 12-month
period.

1.34 “Generic Product” means a Third Party product (a) that contains Daclizumab
or an antibody with a substantially identical amino acid sequence, whether or
not the glycosylation pattern of such antibody is identical to Daclizumab; and
(b) that has received Regulatory Approval for use in a particular indication in
the applicable

 

  7.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Collaborative Field through an expedited regulatory approval process governing
approval of generic biologics, should such a regulatory approval process ever be
implemented. Notwithstanding the foregoing, Generic Products do not include
Licensed Products sold by either Party’s sublicensees or distributors pursuant
to this Agreement or the Worldwide Daclizumab Agreement or Licensed Products to
the extent sold for use outside of the Collaborative Fields.

1.35 “Global Net Sales” means the sum of PDL Net Sales and Roche Net Sales.

1.36 “IL-2R” means the IL-2 receptor.

1.37 “Incremental Development Expenses” means the expenses incurred by Roche or
for its account that are attributable to Development performed solely in support
of Regulatory Approval with respect to the ROW Territory and that were not
requested by either the Asthma JDC or the Transplant JDC (as appropriate) to
support Regulatory Approval with respect to the U.S. Territory or the European
Union. Such expenses shall include the transfer price paid by Roche, pursuant to
Section 8.1(c), for Licensed Product supplied by PDL for such Development.

1.38 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including without limitation,
databases, inventions, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, physical, biological, chemical, biochemical,
toxicological, clinical and veterinary test data, analytical and quality control
data, stability data, studies and procedures, dosage regimens and control
assays, financial information, procurement requirements, purchasing information,
manufacturing information, customer lists, business and contractual
relationships, business forecasts, sales and merchandising information,
marketing plans, and patent and other legal information or descriptions.

1.39 “Joint Finance Committee” or “JFC” means that subcommittee of the JSC
established pursuant to Section 3.3(g).

 

  8.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.40 “Joint Inventions” means any inventions:

(a) related to humanized or chimeric antibodies that bind to IL-2R, whether
patented or not, that were jointly made during the period beginning on
January 31, 1989 and continuing until the Effective Date by at least one (1) PDL
employee or person contractually required to assign or license patent rights
covering such inventions to PDL and at least one (1) Roche employee or person
contractually required to assign or license patent rights covering such
inventions to Roche; or

(b) related to antibodies that bind to IL-2R, whether patented or not, that are
jointly made during the period beginning on the Effective Date and continuing
until the expiration or termination of this Agreement by at least one (1) PDL
employee or person contractually required to assign or license patent rights
covering such inventions to PDL and at least one (1) Roche employee or person
contractually required to assign or license patent rights covering such
inventions to Roche.

1.41 “Joint Patent Committee” or “JPC” means that subcommittee of the JSC
established pursuant to Section 3.3(f).

1.42 “Joint Roche-PDL Patents” means all patent applications and patents
claiming Joint Inventions.

1.43 “Joint Steering Committee” or “JSC” shall have the meaning set forth in
Section 3.1.

1.44 “Know-How” means all inventions, discoveries, trade secrets, information,
experience, data, formulas, procedures and results related to antibodies that
bind to IL-2R, and improvements thereon, including any information regarding the
physical, chemical, biological, toxicological, pharmacological, clinical, and
veterinary data, dosage regimens, control assays and specifications of Licensed
Products.

1.45 “Licensed Product” shall mean any pharmaceutical product having as an
active ingredient Daclizumab, but excluding Nutley Dac.

 

  9.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.46 “Major Pharmaceutical Company” shall mean any entity that, together with
its Affiliates, has annual worldwide pharmaceutical sales of [****] or more for
the last full fiscal year preceding the date of consummation of a Change of
Control.

1.47 “Major Regulatory Jurisdiction” means the [****].

1.48 “Medical Activities” shall mean continuing medical education, scientific
communication and exchange and medical liaison activities.

1.49 “Non-Registrational Trial” means a clinical trial in a Collaborative Field
for a Licensed Product that (a) is initiated or ongoing after completion of the
first Phase III Trial in such Collaborative Field, and (b) is not conducted to
obtain, maintain or expand Regulatory Approval of the Licensed Product in such
Collaborative Field. A Non-Registrational Trial shall be deemed initiated upon
the enrollment of the first patient.

1.50 “Nutley Dac” means the FDA-approved form of the pharmaceutical product
containing Daclizumab manufactured at Roche’s Nutley, New Jersey facility, as of
the Amendment Effective Date.

1.51 “Operating Expenses” shall have the meaning set forth in Exhibit A.

1.52 “Party” means PDL or Roche individually, and “Parties” means PDL and Roche
collectively.

1.53 “PDL Adjusted Gross Sales” means the gross invoice price of Licensed
Products sold or otherwise disposed of for consideration in the U.S. Territory
by PDL, its Affiliates or sublicensees (other than Roche and its Affiliates
hereunder) to independent Third Parties (not Affiliates of the seller) for use
in a Collaborative Field, reduced by the following amounts: (a) [****] and
(b) [****] [****].

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  10.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

In the case of the sale by PDL, its Affiliates or sublicensees (other than Roche
and its Affiliates hereunder) in such Collaborative Field in the U.S. Territory
of Combination Products for which a Licensed Product and each of the other
therapeutically active ingredients contained in the Combination Product have
established market prices when sold separately, PDL Adjusted Gross Sales shall
be determined by multiplying [****] by [****]. When such separate market prices
are not established, then the Parties shall negotiate in good faith to determine
the method of calculating PDL Adjusted Gross Sales for such Combination Product.

If PDL or its Affiliates or sublicensees receive non-cash consideration for
Licensed Products sold or otherwise transferred to an independent Third Party
(not an Affiliate of the seller or transferor), the fair market value of such
non-cash consideration on the date of the transfer will be [****] and shall be
deemed [****].

1.54 “PDL Gross Margin” means, with respect to a particular Collaborative Field
and calendar quarter during the Co-Promotion Term for such field, PDL Adjusted
Gross Sales for Licensed Products sold in the U.S. Territory in such quarter for
use in such field minus [****].

1.55 “PDL House Marks” means the corporate name of PDL and associated logos and
designs.

1.56 “PDL Know-How” means, except as otherwise set forth in this
Section 1.56, all Know-How that is possessed, as of the Effective Date, by PDL
or by any entity that is a PDL Affiliate as of the Effective Date, or that is
developed during the term of this Agreement by PDL or by any entity while it is
a PDL Affiliate, and which Know-How is owned or Controlled by PDL or its
Affiliates and is reasonably required or useful for seeking registration of,
using or selling Licensed Products in the Collaborative Fields;

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  11.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

provided, however, that PDL Know-How excludes any know-how of any kind
concerning generic methods of manufacturing, designing, developing or preparing
antibodies including, but not limited to, methods of humanizing antibodies,
methods of reducing the immunogenicity of antibodies, and methods of increasing
the affinity of antibodies.

1.57 “PDL Net Sales” means the amount determined by deducting [****] from PDL
Adjusted Gross Sales to account for standard deductions from gross sales such as
shipping, insurance, taxes (to the extent not included in calculations of PDL
Adjusted Gross Sales).

1.58 “PDL Patents” means all patent applications owned or Controlled by PDL or
its Affiliates alone or with a Third Party (“Sole PDL Patents”) and all Joint
Roche-PDL Patents claiming Licensed Products or their manufacture or use in the
Collaborative Fields, which are filed prior to or during the term of this
Agreement in the U.S. or any foreign jurisdiction, including any addition,
continuation, continuation-in-part or division thereof or any substitute
application therefor; any patent issued with respect to such patent application,
any reissue, extension or patent term extension of any such patent, and any
confirmation patent or registration patent or patent of addition based on any
such patent; and any other U.S. or foreign patent or inventor’s certificate
covering Licensed Products in the Collaborative Fields.

1.59 “PDL Technology” means PDL Know-How and PDL Patents.

1.60 “PDL Trademarks” means all trademarks owned by PDL (except for any PDL
House Marks or trade names) and used by PDL or its sublicensee(s) in connection
with the marketing, promotion, and sale of Licensed Products in the
Collaborative Fields and all trademark registrations and applications therefor,
and all goodwill associated therewith. The PDL Trademarks shall not include the
Zenapax Trademark.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  12.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.61 “Phase II Trial” means a human clinical trial in a Collaborative Field
performed to evaluate the effectiveness of a Licensed Product for a particular
indication or indications in patients with the disease or condition under study
and to determine the common short-term side effects and risks associated with
the drug, as described in 21 CFR 312.21(b). For the purposes of Section 9.3, a
Phase II Trial shall be deemed initiated upon the dosing of the first patient.

1.62 “Phase IIa Trial” means a human clinical trial performed to estimate the
biologic or clinical effect of a pharmaceutical product in a target population.
A Phase IIa Trial shall be deemed initiated upon the dosing of the first
patient.

1.63 “Phase IIb Trial” means a human clinical trial performed to gain evidence
of the efficacy of a pharmaceutical product in a target population, and to
establish the optimal dosing regimen for such product. A Phase IIb Trial shall
be deemed initiated upon the dosing of the first patient.

1.64 “Phase III Trial” means a human clinical trial in a Collaborative Field
performed to gain evidence of the efficacy of a Licensed Product in a target
population, and to obtain expanded evidence of safety for such Licensed Product
that is needed to evaluate the overall benefit-risk relationship of such
Licensed Product and provide an adequate basis for physician labeling, as
described in 21 CFR 312.21(c). For the purposes of Sections 9.2 and 9.3, a Phase
III Trial shall be deemed initiated upon the dosing of the first patient.

1.65 “Phase IV Trial” means a clinical trial in the Asthma Field or Transplant
Field for a Licensed Product that (a) is initiated or ongoing after completion
of the first Phase III Trial in the Asthma Field or Transplant Field,
respectively, and (b) is not a Non-Registrational Trial in such field. A Phase
IV Trial shall be deemed initiated upon the enrollment of the first patient.

1.66 “Post-Launch Product R&D Expenses” shall have the meaning set forth in
Exhibit A.

 

  13.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.67 “Promotion” or “Promote” shall mean the marketing and advertising of a
Licensed Product in the Asthma Field in the U.S. Territory in accordance with
the Asthma Commercialization Plan or in the Transplant Field in the U.S.
Territory in accordance with the Transplant Commercialization Plan, including
information and communication and market development, but not including
Detailing or Medical Activities.

1.68 “Queen Patents” means those worldwide PDL Patents claiming priority to U.S.
Patent Application Serial No. 07/290,975, filed December 28, 1988.

1.69 “Region” shall mean each region set forth in Exhibit F, provided that such
Exhibit may be modified by Roche with PDL’s written consent, such consent not to
be unreasonably withheld, if Roche modifies the regions that it uses to
generally manage its pharmaceuticals business.

1.70 “Regulatory Approval” means all approvals (including pricing and
reimbursement approvals), product and/or establishment licenses, registrations
or authorizations of any regional, federal, state or local regulatory agency,
department, bureau or other governmental entity, necessary for the manufacture,
use, storage, import, export, transport or sale of Licensed Products in the
Collaborative Fields in a regulatory jurisdiction.

1.71 “Roche Adjusted Gross Sales” means the gross invoice price of Licensed
Products sold or otherwise disposed of for consideration by Roche, its
Affiliates or sublicensees (other than PDL and its Affiliates hereunder) to
independent Third Parties (not Affiliates of the seller), reduced by the
following amounts: (a) [****] and (b) [****].

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  14.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

When calculating the Roche Adjusted Gross Sales, the amount of such sales in
foreign currencies shall be converted into Dollars at the average rate of
exchange at the time for the applicable calendar quarter in accordance with
Roche’s then-current standard practices. Roche shall provide reasonable
documentation of the calculation and reconciliation of the conversion figures on
a country-by-country basis as part of its report of Roche Adjusted Gross Sales
for the period covered under the report.

In the case of the sale by Roche, its Affiliates or sublicensees (other than PDL
and its Affiliates hereunder) of Combination Products for which a Licensed
Product and each of the other therapeutically active ingredients contained in
the Combination Product have established market prices when sold separately,
Roche Adjusted Gross Sales shall be determined by multiplying [****] by
[****]. When such separate market prices are not established, then the Parties
shall negotiate in good faith to determine the method of calculating Roche
Adjusted Gross Sales for such Combination Product.

If Roche or its Affiliates or sublicensees receive non-cash consideration for
Licensed Products sold or otherwise transferred to an independent Third Party
(not an Affiliate of the seller or transferor), the fair market value of such
non-cash consideration on the date of the transfer will be [****]and shall be
deemed [****].

1.72 “Roche Fill/Finish Costs” shall have the meaning set forth in
Section 8.3(a).

1.73 “Roche Gross Margin” means, with respect to a particular calendar quarter
during the Transplant Co-Promotion Term, Roche Adjusted Gross Sales for Licensed
Products sold in the U.S. Territory in such quarter for use in the Transplant
Field minus (a) [****]; and (b) [****].

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  15.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.74 “Roche Inventions” means all inventions that (a) relate to or are useful
with antibodies that bind the IL-2 receptor (IL-2R) and (b) are made during the
term of this Agreement by employees of Roche or persons contractually required
to assign or license patent rights covering such inventions to Roche, in the
course of performing Roche’s obligations, or exercising Roche’s rights, under
this Agreement.

1.75 “Roche Know-How” means, except as otherwise set forth in this Section 1.75,
all Know-How that is possessed, as of the Effective Date, by Roche or by any
entity that is a Roche Affiliate as of the Effective Date, or that is developed
during the term of this Agreement by Roche or by any entity while it is a Roche
Affiliate, and which Know-How is owned or Controlled by Roche or its Affiliates
and is reasonably required or useful for seeking registration of, manufacturing,
using or selling the Licensed Products; provided, however, that Roche Know-How
excludes any Know-How of any kind concerning generic methods of manufacturing,
designing, developing or preparing antibodies including, but not limited to,
methods of humanizing antibodies, methods of reducing the immunogenicity of
antibodies, and methods of increasing the affinity of antibodies.

1.76 “Roche Net Sales” means the amount determined by deducting [****] from
Roche Adjusted Gross Sales to account for standard deductions from gross sales
such as shipping, insurance, taxes (to the extent not included in calculations
of Roche Adjusted Gross Sales).

1.77 “Roche Patents” means all patent applications owned or Controlled by Roche
or its Affiliates (“Sole Roche Patents”) alone or with a Third Party, and all
Joint Roche-PDL Patents claiming Licensed Products or their manufacture or use
in the Collaborative Fields, which are filed prior to or during the term of this
Agreement in the

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  16.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

U.S. or any foreign jurisdiction, including any addition, continuation,
continuation-in-part or division thereof or any substitute application therefor;
any patent issued with respect to such patent application, any reissue,
extension or patent term extension of any such patent, and any confirmation
patent or registration patent or patent of addition based on any such patent;
and any other U.S. or foreign patent or inventor’s certificate covering Licensed
Products in the Collaborative Fields.

1.78 “Roche Technology” means Roche Know-How and Roche Patents.

1.79 “ROW Commercialization Activities” has the meaning set forth in Section
7.1.

1.80 “ROW Territory” means all parts of the Territory not included in the U.S.
Territory.

1.81 “[****] Daclizumab” means a [****] humanized murine monoclonal antibody
prepared against the p55 component of IL-2R [****] and covered by claims under
[****].

1.82 “Sole PDL Patents” shall have the meaning set forth in Section 1.58.

1.83 “Sole Roche Patents” shall have the meaning set forth in Section 1.78.

1.84 “Successful GMP Audit” shall have the meaning set forth in Exhibit B.

1.85 “Target Audience” shall have the meaning set forth in Section 1.20.

1.86 “Territory” means all countries of the world.

1.87 “Third Party” means any person or entity other than a Party or its
Affiliates.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  17.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.88 “Third Party License” means (a) any of the license agreements set forth on
Exhibit C and (b) any other license agreement entered into by a Party with a
Third Party after the Amendment Effective Date that the Parties agree in writing
is necessary for the use, manufacture, sale, offering for sale, or importation
of Licensed Product in a Collaborative Field in the Territory under this
Agreement.

1.89 “Transfer Price” means, with respect to a particular unit of Licensed
Product, the amount paid by Roche to PDL for supply of such unit of Licensed
Product pursuant to the Commercial Supply Agreement in either bulk or finished
form.

1.90 “Transplant Branded Product” shall mean a Licensed Product that is marketed
in the U.S. Territory using the Transplant Trademark. If the FDA does not allow
for use of different registered trademarks to market the Licensed Product in the
Collaborative Fields, then the Licensed Product shall be deemed a Transplant
Branded Product for the U.S. Territory only for so long as the Licensed Product
has received Regulatory Approval in the Transplant Field and not the Asthma
Field.

1.91 “Transplant Commercialization Plan” shall have the meaning set forth in
Section 6.1(b).

1.92 “Transplant Co-Promotion Term” shall have the meaning set forth in
Section 6.4(b).

1.93 “Transplant Development Plan” shall have the meaning set forth in
Section 4.1(b).

1.94 “Transplant Field” means the Transplant Indications.

1.95 “Transplant Indications” means all indications that involve the suppression
of rejection of transplanted organs, bone marrow or other tissue, including,
without limitation, solid organ transplantation (including tolerance induction
and xenotransplantation), bone marrow transplantation, graft versus host disease
and cell transplantation. In any event, if a given indication satisfies the
criteria for both an Autoimmune Indication and a Transplant Indication, such
indication shall be deemed a

 

  18.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Transplant Indication and not an Autoimmune Indication, provided that an
Autoimmune Indication shall not be deemed a Transplant Indication merely because
it may cause the need for a transplant (e.g., Type I diabetes, even if it causes
the need for an organ transplant).

1.96 “Transplant Joint Commercialization Committee” or “Transplant JCC” shall
have the meaning set forth in Section 3.18.

1.97 “Transplant Joint Development Committee” or “Transplant JDC” shall have the
meaning set forth in Section 3.12.

1.98 “Transplant Trademark” shall have the meaning set forth in Section 13.1.

1.99 “U.S.” means the United States of America.

1.100 “U.S. Territory” means the U.S. and its territories and possessions.

1.101 “Valid Claim” means a claim in any unexpired and issued patent in the PDL
Patents or Roche Patents that has not been disclaimed, revoked, or held invalid
or unenforceable by a final unappealable decision of a court or government
agency of competent jurisdiction.

1.102 “Zenapax Trademark” means the trademark “Zenapax®,” and all trademark
registrations and applications therefor, and all goodwill associated therewith.

 

  19.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

ARTICLE 2

LICENSES AND OPTION

2.1 Grants to Roche.

(a) U.S. Territory

(i) Technology License. Subject to the terms and conditions of this Agreement,
PDL hereby grants to Roche a co-exclusive license (together with PDL), under the
PDL Technology, to develop Licensed Products in the Collaborative Fields with
respect to the U.S. Territory and the European Union, in accordance with the
Asthma Development Plan and Transplant Development Plan, and to import and use
Licensed Products for such purposes. The foregoing licenses include the right to
perform Development outside the U.S. Territory and European Union in accordance
with the Asthma Development Plan and Transplant Development Plan with respect to
any Licensed Product, solely in order to obtain Regulatory Approval of such
Licensed Product in the Collaborative Fields in the U.S. Territory or the
European Union.

(ii) Asthma Promotion Right. Subject to the terms and conditions of this
Agreement, PDL hereby grants to Roche a co-exclusive (together with PDL),
non-transferable (subject to Section 19.1) right to Promote and Detail Licensed
Products in the Asthma Field in the U.S. Territory, in accordance with
applicable law and the Asthma Commercialization Plan. If not sooner terminated
pursuant to Article 17, such right shall terminate at the end of the Asthma
Co-Promotion Term.

(iii) Commercialization in the Transplant Field.

(1) Subject to the terms and conditions of this Agreement, PDL hereby grants to
Roche the exclusive (even as to PDL) license, under the PDL Technology, to
(a) offer for sale and sell Transplant Branded Products in the Transplant Field
in the U.S. Territory in accordance with the Transplant Commercialization Plan,
and (b) use and import Transplant Branded Products in the Transplant Field in
the U.S. Territory for such purposes; provided, however, that the license
granted under this Section 2.1(a)(iii)(1) with respect to the Queen Patents
shall be nonexclusive. If not sooner terminated pursuant to Article 17, such
license shall terminate at the end of the Transplant Co-Promotion Term or, if
there is no Transplant Trademark and Regulatory Approval of the Licensed Product
in the Asthma Field in the U.S. Territory is received prior to the end of the
Transplant Co-Promotion Term, upon such Regulatory Approval.

 

  20.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(2) Subject to the terms and conditions of this Agreement, PDL hereby grants to
Roche, the exclusive (except to the extent of PDL’s right to co-promote pursuant
to Sections 2.2(b) and 6.2(c)), right and license to use the PDL Trademarks
solely in connection with the marketing, promotion, detailing, offering for sale
and sale of Transplant Branded Products in the Transplant Field in the U.S.
Territory in accordance with the Transplant Commercialization Plan. If not
sooner terminated pursuant to Article 17, such right and license shall terminate
at the end of the Transplant Co-Promotion Term or, if there is no Transplant
Trademark and Regulatory Approval of the Licensed Product in the Asthma Field in
the U.S. Territory is received prior to the end of the Transplant Co-Promotion
Term, upon such Regulatory Approval.

(3) Subject to the terms and conditions of this Agreement, PDL hereby grants to
Roche a co-exclusive (together with PDL), non-transferable (subject to
Section 19.1) right to Promote and Detail Licensed Products (other than
Transplant Branded Products) in the Transplant Field in the U.S. Territory, in
accordance with applicable law and the Transplant Commercialization Plan. If not
sooner terminated pursuant to Article 17, such right shall terminate at the end
of the Transplant Co-Promotion Term.

(iv) Sublicenses. The rights granted to Roche in Sections 2.1(a)(i), 2.1(a)(ii)
and 2.1(a)(iii) are sublicensable, without the prior written consent of PDL,
only to Roche’s Affiliates, provided, however, that the license granted to Roche
in Section 2.1(a)(iii)(2) is sublicensable only to a sublicensee of the licenses
set forth in Section 2.1(a)(iii)(1).

(b) ROW Territory

(i) Technology License. Subject to the terms and conditions of this Agreement,
PDL hereby grants to Roche and Roche’s Affiliates the exclusive (even as to PDL)
license, under the PDL Technology, to (1) develop Licensed Products in the
Collaborative Fields in the ROW Territory (other than the European Union),
(2) use and import Licensed Products in the Collaborative Fields in the ROW
Territory (other than the European Union) for such Development purposes,
(3) offer for sale and

 

  21.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

sell Licensed Products in the Collaborative Fields in the ROW Territory, (4) use
and import Licensed Products in the Collaborative Fields in the ROW Territory
for such commercialization purposes; provided, however, that the license granted
under this Section 2.1(b)(i) with respect to the Queen Patents shall be
nonexclusive. The foregoing licenses include the right to perform Development in
the European Union and the U.S. Territory in accordance with the Asthma
Development Plan and Transplant Development Plan with respect to any Licensed
Product, solely in order to obtain Regulatory Approval of such Licensed Product
in the Collaborative Fields in the ROW Territory (other than the European
Union). Notwithstanding the exclusivity of the foregoing license, PDL retains
the right to perform Development activities in the ROW Territory (other than the
European Union) with respect to the Licensed Product solely in order to obtain
Regulatory Approval of the Licensed Product in the Collaborative Fields in the
U.S. Territory or the European Union, in accordance with the Development Plan or
as approved by the JSC.

(ii) Trademark License. Subject to the terms and conditions of this Agreement,
PDL hereby grants to Roche and Roche’s Affiliates, the exclusive right and
license to use the PDL Trademarks solely in connection with the development,
use, marketing, promotion, detailing, offering for sale and sale of Licensed
Products in the Collaborative Fields in the ROW Territory; provided, however,
that Roche’s license under this Section 2.1(b)(ii) shall be co-exclusive
(together with PDL) with respect to Development in the European Union. PDL
agrees to execute any required documents, to provide on request any required
records, and otherwise to cooperate fully with Roche as may be necessary to
accomplish the recordation of the license set forth in this Section 2.1(b)(ii)
in any jurisdiction in the ROW Territory that Roche seeks such recordation. In
such event, the documented expenses for recordation (not including any PDL
internal costs) will be borne by Roche.

(iii) Sublicenses. The licenses granted to Roche and its Affiliates in Sections
2.1(b)(i) and 2.1(b)(ii) are sublicensable only with the prior written consent
of PDL, which shall not be unreasonably withheld. It shall be deemed reasonable
for PDL to withhold consent with respect to sublicense by Roche of the

 

  22.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

license set forth in Section 2.1(b)(i) to any other entity that is [****] [****]
in the [****] for which the Parties are selling, developing or planning to
develop the Licensed Product. Roche and its Affiliates may use Third Party
distributors in the ROW Territory in accordance with their customary practices.
The license granted to Roche in Section 2.1(b)(ii) is sublicensable only to a
sublicensee of the licenses set forth in Section 2.1(b)(i).

2.2 Grants to PDL.

(a) Technology License. Subject to the terms and conditions of this Agreement,
Roche hereby grants to PDL, under the Roche Technology, Roche Inventions, and
all patents claiming Roche Inventions, (i) a co-exclusive license (together with
Roche) to develop in accordance with the Asthma Development Plan and Transplant
Development Plan and use Licensed Products in the Collaborative Fields with
respect to U.S. Territory and the European Union, (ii) a co-exclusive license
(together with Roche) to import Licensed Products in the Collaborative Fields
into the European Union for such Development purposes, (iii) an exclusive
license to import, offer for sale and sell Licensed Products in the
Collaborative Fields in the U.S. Territory, and (iv) an exclusive license to
make Licensed Products in the Collaborative Fields in the Territory. The
foregoing licenses include the right to perform Development outside the U.S.
Territory and the European Union in accordance with the Development Plan with
respect to any Licensed Product solely in order to obtain Regulatory Approval of
such Licensed Product in the Collaborative Fields in the U.S. Territory or the
European Union. The license granted to PDL in Section 2.2(a)(i) shall, with
respect to the U.S. Territory, automatically convert from a co-exclusive license
to an exclusive license: (i) at the end of the Asthma Co-Promotion Term (but
only in the Asthma Field); and (ii) at the end of the Transplant Co-Promotion
Term (but only in the Transplant Field). If there is a

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  23.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Transplant Branded Product and a Transplant Trademark, then the license set
forth in Section 2.2(a)(iii) shall not go into effect with respect to the
Transplant Field until the end of the Transplant Co-Promotion Term. If there is
a Transplant Branded Product but no Transplant Trademark, then the license set
forth in Section 2.2(a)(iii) shall not go into effect with respect to the
Transplant Field until the earlier of (1) Regulatory Approval in the U.S.
Territory for Licensed Product in the Asthma Field or (2) the end of the
Transplant Co-Promotion Term. Roche hereby covenants that it and its Affiliates
will not grant to any Third Party a license that overlaps with the scope of the
licenses granted to PDL under Sections 2.2(a)(i) and 2.2(a)(ii) and that it and
its Affiliates will not practice the Roche Technology and Roche Inventions
within the scope of the licenses granted to PDL under Sections 2.2(a)(i) and
2.2(a)(ii) on behalf of or for the benefit of any Third Party.

(b) Transplant Promotion Right. Subject to the terms and conditions of this
Agreement, Roche hereby grants to PDL a co-exclusive (together with Roche),
non-transferable (subject to Section 19.1) option to Promote and Detail
Transplant Branded Products in the Transplant Field in the U.S. Territory, in
accordance with applicable law and the Transplant Commercialization Plan. If not
sooner terminated pursuant to Article 17, such option shall terminate at the end
of the Transplant Co-Promotion Term or, if there is no Transplant Trademark and
Regulatory Approval in the U.S. Territory in the Asthma Field is received prior
to the end of the Transplant Co-Promotion Term, upon such Regulatory Approval.

(c) Additional Licenses to Roche Inventions. Subject to the terms and conditions
of this Agreement, Roche hereby grants to PDL, under the Roche Inventions and
all patents claiming Roche Inventions (i) a co-exclusive license to develop,
make, use, import, offer for sale and sell products containing antibodies that
bind to IL-2R (other than Nutley Dac, Licensed Products, and Excluded Products)
in the Collaborative Fields in the Territory; and (ii) a co-exclusive license to
develop, make, use, import, offer for sale, and sell Licensed Products and other
products containing antibodies that bind to IL-2R (other than Nutley Dac and
Excluded Products) outside the Collaborative Fields in the Territory. For the
purpose of this Section 2.2(c), the term

 

  24.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

“Excluded Products” shall have the meaning given to such term in the Worldwide
Daclizumab Agreement. Roche hereby covenants that it and its Affiliates will not
grant to any Third Party a license that overlaps with the scope of the licenses
granted to PDL under Section 2.2(c)(i) and Section 2.2(c)(ii) and that it and
its Affiliates will not practice the Roche Inventions within the scope of the
licenses granted to PDL under Sections 2.2(c)(i) and 2.2(c)(ii) on behalf of or
for the benefit of any Third Party.

(d) Sublicenses. Prior to the end of the Asthma Co-Promotion Term, the license
granted to PDL in Section 2.2(a) is sublicensable in the Asthma Field:
(i) without the prior written consent of Roche, only to PDL’s Affiliates; and
(ii) with Roche’s consent (such consent not to be unreasonably withheld) to
subcontractors performing, on behalf of PDL, PDL’s obligations under, and
consistent with, the Asthma Development Plan or the Asthma Commercialization
Plan. After the Asthma Co-Promotion Term, PDL may grant sublicenses in the
Asthma Field under the licenses granted to PDL in Section 2.2(a) without the
consent of Roche. Prior to the end of the Transplant Co-Promotion Term, the
licenses granted to PDL in Sections 2.2(a) and 2.2(b) are sublicensable in the
Transplant Field: (i) without the prior written consent of Roche, only to PDL’s
Affiliates; and (ii) with Roche’s consent (such consent not to be unreasonably
withheld) to subcontractors performing, on behalf of PDL, PDL’s obligations
under, and consistent with, the Transplant Development Plan or the Transplant
Commercialization Plan. After the Transplant Co-Promotion Term, PDL may grant
sublicenses in the Transplant Field under the licenses granted to PDL in
Section 2.2(a) without the consent of Roche. PDL may grant sublicenses under the
license granted to PDL in Section 2.2(c) without the consent of Roche.

2.3 Negative Covenants

(a) Roche hereby covenants that it shall not, nor shall it cause any Affiliate
or sublicensee to knowingly use or practice, directly or indirectly, any PDL
Know-How, PDL Patents or PDL Trademarks for any purposes other than those
expressly permitted by this Agreement or any other written agreements between
the Parties which are currently in existence (including, without limitation, the
Worldwide Daclizumab Agreement), or which may later be entered into by the
Parties.

 

  25.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) PDL hereby covenants that it shall not, nor shall it cause any Affiliate or
sublicensee to: knowingly use or practice, directly or indirectly, any Roche
Know-How, Roche Patents or Roche Inventions for any purposes other than those
expressly permitted by this Agreement or any other written agreements between
the Parties which are currently in existence (including, without limitation, the
Worldwide Daclizumab Agreement), or which may later be entered into by the
Parties.

(c) Subject to the terms and conditions of any grant of existing rights under
the Queen Patents with respect to Licensed Products in the Collaborative Fields
on or after the Effective Date, PDL hereby covenants that it shall not, nor
shall it cause any Affiliate to, grant to any Third Party a license under the
Queen Patents to: (1) develop Licensed Products in the Collaborative Fields in
the ROW Territory (other than the European Union), (2) use and import Licensed
Products in the Collaborative Fields in the ROW Territory (other than the
European Union) for such Development purposes, (3) offer for sale and sell
Licensed Products in the Collaborative Fields in the ROW Territory, (4) use and
import Licensed Products in the Collaborative Fields in the ROW Territory for
such commercialization purposes.

2.4 [****] Daclizumab.

(a) For the purpose of keeping Roche informed as to the status and results of
[****] involving [****] Daclizumab, PDL’s presentation of an update on such
matters shall be specifically listed as an agenda item for [****] Asthma JDC
meetings and [****] Transplant JDC meetings per year.

(b) When PDL first obtains [****] in the Asthma Field from a [****] for a

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  26.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

product containing [****] Daclizumab, PDL shall notify Roche in writing and
provide a detailed summary of such data to Roche. Upon Roche’s request, Roche
may [****] on [****] Daclizumab in the Asthma Field for up to [****] after
Roche’s receipt of such summary, and PDL shall reasonably cooperate with Roche
with respect to such [****] activities. Upon Roche’s further request, PDL and
Roche shall [****]. If the Parties do not [****], then PDL [****], provided that
PDL does not [****] with respect to the [****] of [****]. If Roche has
previously provided [****] to PDL to [****] and the Parties have not [****],
then within [****] of [****], PDL shall [****]. Roche shall have [****]
following receipt to notify PDL [****] that [****]. For clarity, PDL shall not
[****] until the earlier of: (i) expiration of the [****] period after Roche’s
receipt of PDL’s summary of [****], without Roche [****], and (ii) expiration of
the [****] after Roche’s receipt of such summary, without [****]n the [****].

(c) When PDL first obtains [****] in the Transplant Field from a [****] for a
product containing [****] Daclizumab, PDL shall notify Roche in writing and
provide a detailed summary of such data to Roche. Upon Roche’s request, Roche
may [****] on [****] Daclizumab in the Transplant Field for up to f[****]after
Roche’s receipt of such summary, and PDL shall reasonably cooperate with Roche
with respect to [****] activities. Upon Roche’s further request, PDL and Roche
shall [****]. If the Parties do not [****], then PDL is [****], provided that
PDL does not [****] with respect to the [****] of such [****]. If Roche has
previously provided [****] to PDL to [****] and the Parties have not [****],
then within [****] of [****], PDL shall [****] [****]. Roche shall have [****]
following receipt to notify PDL [****] that [****]. For clarity, PDL shall not
[****] until the earlier of: (i) expiration of the [****] period after Roche’s
receipt of PDL’s summary [****], without Roche r[****], and (ii) expiration of
the [****] after Roche’s receipt of such summary, without [****] in the [****].

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  27.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

2.5 Collaborative Fields. This Agreement is intended to govern the Parties’
development and commercialization of the Licensed Product in both the Asthma
Field and the Transplant Field (together, the “Collaborative Fields”).
Notwithstanding the foregoing, to the extent that the Parties’ rights in either
the Asthma Field or the Transplant Field are terminated pursuant to various
provisions of Article 17, the term “Collaborative Fields” shall be deemed to
exclude the field (i.e., Asthma Field or Transplant Field) with respect to which
the rights are so terminated.

ARTICLE 3[****]

GOVERNANCE

3.1 Joint Steering Committee; Minutes. Prior to the Amendment Effective Date,
PDL and Roche formed a Joint Steering Committee (“JSC”) consisting of three
[****] representatives from PDL and [****] representatives from Roche. Each
Party may replace its JSC representatives at any time upon prior written notice
to the other Party. [****] designated the first chairperson of the JSC, whose
term shall run until [****], and the right to designate the chairperson of the
JSC shall thereafter alternate between the Parties on a calendar year basis. The
JSC chairperson shall be responsible for providing an agenda for each JSC
meeting at least fifteen (15) days in advance of such meeting. The Party not
chairing the JSC shall prepare written draft minutes of all JSC meetings in
reasonable detail and distribute such draft minutes to all members of the JSC
for comment and review within thirty (30) days after the relevant meeting. The
members of the JSC shall have fifteen (15) days to provide comments. The Party
preparing the minutes shall incorporate timely received comments and distribute
revised minutes to all members of the JSC for their final review and approval
within forty-five (45) days of the relevant meeting.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  28.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

3.2 Meetings of the JSC. The JSC shall meet at least [****], on such dates and
at such times as agreed to by Roche and PDL, with all scheduled in-person
meetings to alternate between Fremont, California and a Roche site to be
designated by Roche prior to such meeting, or at such other locations as
determined by the Joint Steering Committee. Meetings may be held by audio- or
videoconference with the consent of each Party. The JSC shall hold at least
[****] per calendar year in person; provided, however, if such [****] not
reasonably possible, then the JSC may meet by videoconference in lieu of such
[****]. Each Party may permit such visitors to attend meetings of the Joint
Steering Committee. Each Party shall be responsible for its own expenses for
participating in the JSC. Meetings of the JSC shall be effective only if at
least one representative of each Party is present or participating.

3.3 Responsibilities of the JSC. The JSC shall have the responsibility and
authority to:

(a) define and oversee the implementation of the strategy for developing and
commercializing Licensed Products in the Collaborative Fields;

(b) review the efforts of the Asthma JDC, Transplant JDC and Transplant JCC (as
appropriate) in the conduct of the development and commercialization programs
for Licensed Products in the Collaborative Fields;

(c) review and revise, as required, the budget forecasts for the Asthma
Development Plan, Asthma Commercialization Plan, Transplant Development Plan,
and Transplant Commercialization Plan, including any [****] with respect to
[****], all in accordance with the schedule set forth in Exhibit A.

(d) review and approve the Asthma Commercialization Plan, Transplant
Commercialization Plan and any proposed amendments or updates to the

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  29.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Asthma Development Plan, Asthma Commercialization Plan, Transplant Development
Plan, or Transplant Commercialization Plan;

(e) review and approve the [****] and [****] of the [****] for Licensed Products
in the Collaborative Fields, and the commercialization of Licensed Products in
the Collaborative Fields in the U.S. Territory; and review the commercialization
of Licensed Products in the Collaborative Fields in the ROW Territory, including
the [****] of [****] and such [****] and the [****] of the Licensed Products in
the Collaborative Fields;

(f) create and oversee the Joint Patent Committee which will address
intellectual property issues with respect to Licensed Products in the
Collaborative Fields;

(g) create and oversee the Joint Finance Committee which will address [****] and
related finance and accounting issues with respect to the Asthma Development
Plan, Asthma Commercialization Plan, Transplant Development Plan, and Transplant
Commercialization Plan;

(h) address disputes or disagreements arising in the Asthma JDC, Transplant JDC,
Transplant JCC, JPC, or JFC;

(i) relax any deadlines and timeframes specified in this Article 3;

(j) select trademarks in accordance with Section 13.1;

(k) manage the implementation of sales tracking in accordance with
Section 10.3(b);

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  30.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(l) prior to the filing of the second Drug Approval Application (at least one of
which, despite the definition in Section 1.27, shall be for an indication
outside the Collaborative Fields) establish a mechanism (pursuant to
Section 7.6(e)) for use in the event of Cross-Field Sales; and

(m) perform such other functions as the Parties may agree in writing.

3.4 Areas Outside the JSC’s Authority. The JSC shall have no authority other
than that expressly set forth in Section 3.3 and, specifically, shall have no
authority to amend this Agreement. The JSC shall have no authority to make any
decisions that would commit a Party to incur an expense that it had not
previously agreed to incur or that would increase any expenses a Party is
otherwise responsible for, without obtaining the agreement of that Party as
evidenced by written notice of approval by the appropriate internal
decision-making bodies of that Party. No reference in this Agreement to the
consent or approval of the JSC (or a subordinate body) shall be interpreted to
diminish the requirement set forth in the preceding sentence. For clarity, each
Party, by its entry into this Agreement, has agreed to pay [****] of those
expenses, to the extent incurred, that are set forth in the budget associated
with the Asthma Development Plan as of the Amendment Effective Date and
Transplant Development Plan as of the Amendment Effective Date.

3.5 JSC Decisions.

(a) Consensus; Good Faith; Action Without Meeting. The JSC shall decide all
matters by [****], with each Party [****]. Consistent with Section 3.24, the
members of the JSC shall act in good faith to cooperate with one another and to
reach agreement with respect to issues to be decided by the JSC. Action that may
be

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  31.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

taken at a meeting of the Joint Steering Committee also may be taken without a
meeting if a written consent setting forth the action so taken is signed by all
members of the Joint Steering Committee.

(b) Failure to Reach Consensus. If the members of the JSC cannot come to
consensus [****] with respect to any matter over which the JSC has authority and
responsibility, then the JSC shall submit the respective positions of the
Parties with respect to such matter for discussion in good faith by the [****].
If such [****] are not able to mutually agree upon the resolution to such matter
within [****] of its submission to them, then PDL shall have the right to decide
such matter in good faith, giving due consideration to the input of [****] and
the economic interests of both Parties under this Agreement, except that any
decision that primarily pertains to (i) the sale and marketing of Licensed
Products in the Collaborative Fields in the ROW Territory, (ii) the Development
of Licensed Products in the Collaborative Fields [****]that[****], (iii) the
determination of a [****] in the Asthma Field for the purpose [****] of [****],
(iv) selection or FDA approval of a Transplant Trademark or (v) [****] during
the Transplant Co-Promotion Term, shall be decided by [****] in good faith,
giving due consideration to the input of [****] and the economic interests of
both Parties under this Agreement. With regard to 3.5(b)(v), if there is a
dispute regarding the scope of the [****] not otherwise targeted by [****], then
[****] shall have the right to decide such matter in good faith, giving due
consideration to the input of [****] and the economic interests of both Parties
under this Agreement. Any dispute regarding the Parties’ relative percentages of
[****] obligations in the Transplant Field pursuant to Section 6.2(c) shall be
decided pursuant to Section 18.2. Notwithstanding the foregoing, any decision:
(1) related to [****] and [****] in the Transplant Field, (2) to initiate a
development program for [****] for Licensed Products in a Collaborative Field,
or (3) to select a vendor for such a [****], shall be made [****], and [****]
shall have the right to make such decision if the JSC and the

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  32.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Executive Officers fail to reach agreement. Any dispute related to the
establishment or implementation of a reimbursement mechanism to be used in the
event of Cross-Field Sales shall be decided pursuant to Section 18.2.
Furthermore, nothing in this Section 3.5(b) shall be interpreted to limit
Roche’s rights under Section 17.7 as a result of a delay in Development in the
Asthma Field.

3.6 Asthma Joint Development Committee; Minutes. Prior to the Amendment
Effective Date, PDL and Roche formed an Asthma Joint Development Committee
(“Asthma JDC”) consisting of [****] representatives from PDL and [****]
representatives from Roche, or such number(s) of representatives as set from
time to time by the JSC. Each Party may replace its Asthma JDC representatives
at any time upon prior written notice to the other Party. [****] designated the
first chairperson of the Asthma JDC, whose term shall run until [****], and the
right to designate the chairperson of the Asthma JDC shall thereafter alternate
between the Parties on a calendar year basis. The Asthma JDC chairperson shall
be responsible for providing an agenda for each Asthma JDC meeting at least
fifteen (15) days in advance of such meeting. PDL shall prepare written draft
minutes of all Asthma JDC meetings in reasonable detail and distribute such
draft minutes to all members of the Asthma JDC for comment and review within
thirty (30) days after the relevant meeting. The members of the Asthma JDC shall
have fifteen (15) days to provide comments. PDL shall incorporate timely
received comments and distribute revised minutes to all members of the Asthma
JDC for their final review and approval within forty-five (45) days of the
relevant meeting.

3.7 Subcommittees. The Asthma JDC shall have the right to establish
subcommittees, which may include, but will not be limited, to the following: a
[****] subcommittee, a [****] subcommittee, a [****], a [****], and a [****].

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  33.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

3.8 Meetings of the Asthma JDC. The Asthma JDC shall meet as frequently as
members of the Joint Development Committee determine is required (but in no
event, less frequently than [****] [****] following the Effective Date and
[****] thereafter), on such dates and at such times as agreed to by Roche and
PDL, with all scheduled in-person meetings to alternate between Fremont,
California and a Roche site to be designated by Roche prior to such meeting, or
at such other locations as determined by the Asthma JDC. Meetings may be held by
audio or video conference with the consent of each Party, provided that at least
[****] shall be held in person at locations to which both Parties have mutually
consented. Each Party may permit such visitors to attend meetings of the Asthma
Joint Development Committee as the Asthma Joint Development Committee
determines. All out-of-pocket expenses incurred by a Party as a result of its
participation in the Asthma JDC, to the extent not captured in the FTE rate set
forth in Section 4.6(b) (which shall only apply to Asthma JDC and Transplant JDC
members), shall be borne solely by such Party. Meetings of the Asthma JDC shall
be effective only if at least [****] of each Party are present or participating.

3.9 Responsibilities of the Asthma JDC. The Asthma JDC shall have the
responsibility and authority to:

(a) oversee all aspects of the execution of the JSC-approved Development and
commercialization of Licensed Products in the Asthma Field;

(b) review and comment upon, and where appropriate, recommend to the JSC for
approval, all updates or amendments to the Asthma Development Plan thereto, in
accordance with Sections 4.1 and 4.2;

(c) review and comment upon, and where appropriate, recommend to the JSC for
approval, the Asthma Commercialization Plan and amendments and updates thereto,
in accordance with Section 6.1;

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  34.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(d) monitor the Development of Licensed Products in the Asthma Field in the
Territory against the applicable Asthma Development Plan;

(e) review the overall strategy for and design of all clinical trials and other
studies conducted under the Asthma Development Plan;

(f) discuss the requirements for Regulatory Approval in the Asthma Field in
applicable countries in the Territory and oversee and coordinate regulatory
matters in the Asthma Field with respect to Licensed Products in the Territory;

(g) establish subcommittees pursuant to Section 3.7, oversee the activities of
all subcommittees so established, and address disputes or disagreements arising
in all such subcommittees;

(h) oversee and approve a multi-year estimate of supply requirements with
respect to the Asthma Field to be used for capacity planning purposes;

(i) present disputes not resolvable by the Asthma JDC to the JSC for resolution;

(j) discuss Roche Development activities in the Asthma Field in the ROW
Territory;

(k) select CROs and other non-manufacturing vendors needed to carry out the
Asthma Development Plan, except for any CRO or other non-manufacturing vendor
whose agreement with the relevant Party has, or is anticipated to have, [****];

(l) propose and discuss possible manufacturing vendors to carry out activities
associated with clinical or commercial supply of the Licensed Product (provided
that [****] alone shall be responsible for ultimately selecting such
manufacturing vendors);

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  35.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(m) perform the functions set forth in Sections 1.20, 4.6(a), 4.6(c), 5.1(a),
6.3(c), and 8.1(a) and Exhibit D; and

(n) perform such other functions as the Parties may agree in writing.

3.10 Areas Outside the Asthma JDC’s Authority. The Asthma JDC shall have no
authority other than that expressly set forth in Section 3.9.

3.11 Asthma JDC Decisions.

(a) Consensus; Good Faith; Action Without Meeting. The Asthma JDC shall decide
all matters by consensus, with each Party having one collective vote. Consistent
with Section 3.24, the members of the Asthma JDC shall act in good faith to
cooperate with one another and to reach agreement with respect to issues to be
decided by the Asthma JDC. Action that may be taken at a meeting of the Asthma
JDC also may be taken without a meeting if a written consent setting forth the
action so taken is signed by all of the Asthma JDC members.

(b) Failure to Reach Consensus. In the event that the members of the Asthma JDC
cannot come to consensus within thirty (30) days with respect to any matter over
which the Asthma JDC has authority and responsibility, the Asthma JDC shall
submit the respective positions of the Parties with respect to such matter to
the JSC for decision.

3.12 Transplant Joint Development Committee; Minutes. Within [****], PDL and
Roche shall form a Transplant Joint Development Committee (“Transplant JDC”)
consisting of [****] representatives from PDL and [****] representatives from
Roche, or such number(s) of representatives as set from time to time by the JSC.
Each Party may

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  36.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

replace its Transplant JDC representatives at any time upon prior written notice
to the other Party. [****] shall have the right to designate the first
chairperson of the Transplant JDC, whose term shall run until [****], and such
right shall thereafter alternate between the Parties on a calendar year basis.
The Transplant JDC chairperson shall be responsible for providing an agenda for
each Transplant JDC meeting at least fifteen (15) days in advance of such
meeting. PDL and Roche shall take alternating turns preparing written draft
minutes of Transplant JDC meetings in reasonable detail and distributing such
draft minutes to all members of the Transplant JDC for comment and review within
thirty (30) days after the relevant meeting. The members of the Transplant JDC
shall have fifteen (15) days to provide comments. The Party that prepared such
draft minutes shall incorporate timely received comments and distribute revised
minutes to all members of the Transplant JDC for their final review and approval
within forty-five (45) days of the relevant meeting.

3.13 Subcommittees. The Transplant JDC shall have the right to establish
subcommittees, which may include, but will not be limited, to the following: a
[****]subcommittee, a [****]subcommittee, and a [****]subcommittee.

3.14 Meetings of the Transplant JDC. The Transplant JDC shall meet as frequently
as members of the Transplant Joint Development Committee determine is required
(but in no event, [****]), on such dates and at such times as agreed to by Roche
and PDL, with all scheduled in-person meetings to alternate between Fremont,
California and a Roche site to be designated by Roche prior to such meeting, or
at such other locations as determined by the Transplant JDC. Meetings may be
held by audio or video conference with the consent of each Party, provided that
at least [****] shall be held in person at locations to which both Parties have
mutually consented. Each Party

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  37.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

may permit such visitors to attend meetings of the Transplant Joint Development
Committee as the Transplant Joint Development Committee determines. All
out-of-pocket expenses incurred by a Party as a result of its participation in
the Transplant JDC, to the extent not captured in the FTE rate set forth in
Section 4.6(b) (which shall only apply to Asthma JDC members and Transplant JDC
members), shall be borne solely by such Party. Meetings of the Transplant JDC
shall be effective only if at [****] of each Party are present or participating.

3.15 Responsibilities of the Transplant JDC. The Transplant JDC shall have the
responsibility and authority to:

(a) oversee all aspects of the execution of the JSC-approved Development of
Licensed Products in the Transplant Field;

(b) review and comment upon, and where appropriate, recommend to the JSC for
approval, all updates or amendments to the Transplant Development Plan thereto,
in accordance with Sections 4.1 and 4.2;

(c) monitor the Development of Licensed Products in the Territory in the
Transplant Field against the applicable Transplant Development Plan;

(d) review the overall strategy for and design of all clinical trials and other
studies conducted under the Transplant Development Plan;

(e) discuss the requirements for Regulatory Approval in the Transplant Field in
applicable countries in the Territory and oversee and coordinate regulatory
matters in the Transplant Field with respect to Licensed Products in the
Territory;

(f) establish subcommittees pursuant to Section 3.13, oversee the activities of
all subcommittees so established, and address disputes or disagreements arising
in all such subcommittees;

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  38.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(g) prior to the formation of the Transplant JCC, oversee and approve a
multi-year estimate of supply requirements with respect to the Transplant Field
to be used for capacity planning purposes;

(h) present disputes not resolvable by the Transplant JDC to the JSC for
resolution;

(i) discuss Roche Development activities in the Transplant Field in the ROW
Territory;

(j) select CROs and other non-manufacturing vendors needed to carry out the
Transplant Development Plan, except for any CRO or other non-manufacturing
vendor whose agreement with the relevant Party has, or is anticipated to have,
[****];

(k) propose and discuss possible manufacturing vendors to carry out activities
associated with clinical supply of the Licensed Product (provided that [****]
alone shall be responsible for ultimately selecting such manufacturing vendors);

(l) perform the functions set forth in Sections 4.6(a), 4.6(c), 5.1(b), and
8.1(a); and

(m) perform such other functions as the Parties may agree in writing.

3.16 Areas Outside the Transplant JDC’s Authority. The Transplant JDC shall have
no authority other than that expressly set forth in Section 3.15.

3.17 Transplant JDC Decisions.

(a) [****]; Good Faith; Action Without Meeting. The Transplant JDC shall decide
all matters [****], with each Party having [****]. Consistent with Section

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  39.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

3.24, the members of the Transplant JDC shall act in good faith to cooperate
with one another and to reach agreement with respect to issues to be decided by
the Transplant JDC. Action that may be taken at a meeting of the Transplant JDC
also may be taken without a meeting if a written consent setting forth the
action so taken is signed by all of the Transplant JDC members.

(b) [****]. If the members of the Transplant JDC cannot [****] within [****]
with respect to any matter over which the Transplant JDC has authority and
responsibility, then the Transplant JDC shall submit the respective positions of
the Parties with respect to such matter to the JSC for decision.

3.18 Transplant Joint Commercialization Committee; Minutes. At least [****]to
the anticipated commencement of the first Phase III Trial of the Licensed
Product for the Transplant Field, PDL and Roche shall form a Transplant Joint
Commercialization Committee (“Transplant JCC”) consisting of [****]
representatives from PDL and [****] representatives from Roche, or such
number(s) of representatives as set from time to time by the JSC. Each Party may
replace its Transplant JCC representatives at any time upon prior written notice
to the other Party. [****] shall have the right to designate the first
chairperson of the Transplant JCC, whose term shall run until [****] of the
first full calendar year in which the Transplant JCC is formed. Thereafter, such
right shall alternate between the Parties on a calendar year basis. The
Transplant JCC chairperson shall be responsible for providing an agenda for each
Transplant JCC meeting at least fifteen (15) days in advance of such meeting.
PDL and Roche shall take alternating turns preparing written draft minutes of
Transplant JCC meetings in reasonable detail and distributing such draft minutes
to all members of the Transplant JCC for comment and review within thirty
(30) days after the relevant

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  40.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

meeting. The members of the Transplant JCC shall have fifteen (15) days to
provide comments. The Party that prepared such draft minutes shall incorporate
timely received comments and distribute revised minutes to all members of the
Transplant JCC for their final review and approval within forty-five (45) days
of the relevant meeting.

3.19 Subcommittees. The Transplant JCC shall have the right to establish
subcommittees.

3.20 Meetings of the Transplant JCC. The Transplant JCC shall meet as frequently
as members of the Joint Commercialization Committee determine is required (but
in no event, [****]), on such dates and at such times as agreed to by Roche and
PDL, with all scheduled in-person meetings to alternate between Fremont,
California and a Roche site to be designated by Roche prior to such meeting, or
at such other locations as determined by the Transplant JCC. Meetings may be
held by audio or video conference with the consent of each Party, provided that
at [****] shall be held in person at locations to which both Parties have
mutually consented. Each Party may permit such visitors to attend meetings of
the Joint Commercialization Committee as the Joint Commercialization Committee
determines. All out-of-pocket expenses incurred by a Party as a result of its
participation in the Transplant JCC shall be borne solely by such Party.
Meetings of the Transplant JCC shall be effective only if at [****] of each
Party are present or participating.

3.21 Responsibilities of the Transplant JCC. The Transplant JCC shall have the
responsibility and authority to:

(a) oversee all aspects of the execution of the JSC-approved commercialization
of Licensed Products in the Transplant Field including Detailing, Promotion and
Medical Activities;

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  41.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) review and comment upon, and where appropriate, recommend to the JSC for
approval, the Transplant Commercialization Plan and amendments and updates
thereto, in accordance with Section 6.1;

(c) establish subcommittees pursuant to Section 3.19, oversee the activities of
all subcommittees so established, and address disputes or disagreements arising
in all such subcommittees;

(d) oversee and approve a multi-year estimate of supply requirements with
respect to the Transplant Field to be used for capacity planning purposes;

(e) present disputes not resolvable by the Transplant JCC to the JSC for
resolution;

(f) discuss ROW Commercialization Activities in the Transplant Field;

(g) propose and discuss possible manufacturing vendors to carry out activities
associated with commercial supply of the Licensed Product (provided that PDL
alone shall be responsible for ultimately selecting such manufacturing vendors);

(h) specify in detail each Party’s obligations, consistent with Sections 6.1
through 6.5, with respect to Licensed Product Promotion and Detailing in the
Transplant Field in the U.S. Territory during the Transplant Co-Promotion Term;

(i) perform the functions set forth in Sections 1.20, 6.2(c), and 6.3(c); and

(j) perform such other functions as the Parties may agree in writing.

3.22 Areas Outside the Transplant JCC’s Authority. The Transplant JCC shall have
no authority other than that expressly set forth in Section 3.21.

 

  42.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

3.23 Transplant JCC Decisions.

(a) [****]; Good Faith; Action Without Meeting. The Transplant JCC shall decide
all matters [****], with each Party having [****]. Consistent with Section 3.24,
the members of the Transplant JCC shall act in good faith to cooperate with one
another and to reach agreement with respect to issues to be decided by the
Transplant JCC. Action that may be taken at a meeting of the Transplant JCC also
may be taken without a meeting if a written consent setting forth the action so
taken is signed by all of the Transplant JCC members.

(b) Failure to Reach [****]. If the members of the Transplant JCC cannot come to
consensus within [****] with respect to any matter over which the Transplant JCC
has authority and responsibility, then the Transplant JCC shall submit the
respective positions of the Parties with respect to such matter to the JSC for
decision.

3.24 Operating Principles. The deliberations and decision-making of the JSC,
Asthma JDC, Transplant JDC, Transplant JCC, JPC, JFC and any subcommittee
established by the Asthma JDC, Transplant JDC or Transplant JCC shall be in
accordance with the following operating principles:

(a) Time is of the essence in addressing the market for Licensed Products in the
Collaborative Fields.

(b) The Parties’ mutual objective is to maximize the clinical and commercial
success of the Licensed Products in the Collaborative Fields, consistent with
sound and ethical business and scientific practices.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  43.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

ARTICLE 4

DEVELOPMENT

4.1 Development Plans.

(a) Development in the Asthma Field with respect to the U.S. Territory and the
European Union shall be governed by an asthma development plan (“Asthma
Development Plan”), which shall set forth all anticipated Development activities
and timelines for obtaining, maintaining, or expanding (to the extent mutually
agreed) Regulatory Approval in such countries or jurisdictions, allocate
responsibility for carrying out such activities between PDL and Roche (including
the anticipated minimum and maximum number of FTEs to be expended by each Party
on Development in the Asthma Field with respect to the U.S. Territory and the
European Union on a quarterly basis), include an associated twelve (12) month
development budget, and specify the extent to which each Party is anticipated to
use internal or external (i.e. subcontractors) resources to fulfill its
obligations. Prior to the Amendment Effective Date, the Parties agreed to an
initial Asthma Development Plan, and a copy of the Asthma Development Plan in
existence of the Effective Date was attached to the Original Asthma Agreement as
Exhibit D. The Asthma Development Plan has subsequently been amended by the
Parties in accordance with the procedures set forth in the Original Asthma
Agreement.

(b) Development in the Transplant Field with respect to the U.S. Territory and
the European Union shall be governed by a transplant development plan
(“Transplant Development Plan”), which shall set forth all anticipated
Development activities in the Transplant Field and [****]. As of the Amendment
Effective Date, the Parties have agreed to an initial Transplant Development
Plan and have attached such initial Transplant Development Plan to a [****]
between the Parties dated as of the

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  44.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Amendment Effective Date. The Parties anticipate that promptly following the
Amendment Effective Date and the formation of the Transplant JDC, the Transplant
JDC shall review in detail the initial Development Plan [****].

4.2 Updating the Development Plans.

(a) The Asthma JDC may decide from time to time to propose for approval by the
JSC updates to the Asthma Development Plan on a rolling basis as necessary to
reflect changes in the progress, strategy, or costs of Development in the Asthma
Field with respect to the U.S. Territory and the European Union. In any event,
so long as the JSC intends to continue Development in the Asthma Field with
respect to the U.S. Territory and the European Union, the Asthma JDC shall
confirm, or propose for JSC approval an update to, the Asthma Development Plan
in accordance with the schedule set forth in Exhibit A. Any proposed change
shall, for the appropriate time period as determined by the JSC, set forth all
anticipated Development activities in the Asthma Field and timelines for
obtaining, maintaining, or expanding (to the extent mutually agreed) Regulatory
Approval in the Asthma Field in such countries or jurisdictions, allocate
responsibility for carrying out such activities between PDL and Roche (including
a maximum number of FTEs to be expended by each Party on Development in the
Asthma Field with respect to the U.S. Territory and the European Union on a
quarterly basis), and include an associated development budget. All mutually
agreed activities directed toward the expansion of Regulatory Approval in the
Asthma Field with respect to the U.S. Territory and/or the European Union shall
be included in the updated Asthma Development Plan. The JSC shall not approve an
updated Asthma Development Plan that is inconsistent with or contradicts the
terms of this Agreement without the written consent of the Parties, and in the
event of any inconsistency between the Asthma Development Plan and this
Agreement, the terms of this Agreement shall prevail.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  45.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) The Transplant JDC may decide from time to time to propose for approval by
the JSC updates to the Transplant Development Plan on a rolling basis as
necessary to reflect changes in the progress, strategy, or costs of Development
in the Transplant Field with respect to the U.S. Territory and the European
Union. In any event, so long as the JSC intends to continue Development in the
Transplant Field with respect to the U.S. Territory and the European Union, the
Transplant JDC shall confirm, or propose for JSC approval an update to, the
Transplant Development Plan in accordance with the schedule set forth in Exhibit
A. Any proposed change shall, for the appropriate time period as determined by
the JSC, set forth all anticipated Development activities in the Transplant
Field and timelines for obtaining, maintaining, or expanding (to the extent
mutually agreed) Regulatory Approval in the Transplant Field in such countries
or jurisdictions, allocate responsibility for carrying out such activities
between PDL and Roche (including a maximum number of FTEs to be expended by each
Party on Development in the Transplant Field with respect to the U.S. Territory
and the European Union on a quarterly basis), and include an associated
development budget. All mutually agreed activities directed toward the expansion
of Regulatory Approval in the Transplant Field with respect to the U.S.
Territory and/or the European Union shall be included in the updated Transplant
Development Plan. The JSC shall not approve an updated Transplant Development
Plan that is inconsistent with or contradicts the terms of this Agreement
without the written consent of the Parties, and in the event of any
inconsistency between the Transplant Development Plan and this Agreement, the
terms of this Agreement shall prevail.

4.3 Goals of Joint Development. The Parties hereby acknowledge and agree that
the goals for joint development of Licensed Products hereunder will be to obtain
and maintain Regulatory Approval for use in the Asthma Field and in the
Transplant Field (and, in particular, in transplant maintenance) for the
Licensed Product in the U.S. Territory and the European Union.

4.4 Standards of Conduct. Each Party shall perform, or shall ensure that its
Third Party contractors perform, the Development activities for which it is
responsible under the Development Plans or which it undertakes independent of
the Development

 

  46.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Plans in good scientific manner and in compliance with applicable laws, rules
and regulations. At each Asthma JDC meeting and each Transplant JDC meeting,
each Party will keep the Asthma JDC or Transplant JDC (as appropriate) fully
informed regarding the progress and results of such Party’s Development
activities in the appropriate field with respect to Licensed Products in the
Territory.

4.5 Diligent Development. Each of the Parties shall use Diligent Efforts to
achieve the goals set forth in Section 4.3 and to execute and carry out the
Development Plans within the associated budget. Roche shall use Diligent Efforts
to obtain Regulatory Approval for use in the Asthma Field for the Licensed
Product in each country in the ROW Territory (other than the European Union).
Roche’s efforts in this regard shall be discussed with PDL through the Asthma
JDC. Roche shall use Diligent Efforts to obtain Regulatory Approval for use in
the transplant maintenance setting for the Licensed Product in each country in
the ROW Territory (other than the European Union). Roche’s efforts in this
regard shall be discussed with PDL through the Transplant JDC. Roche from time
to time (but in any event no less frequently than yearly) shall provide PDL with
written updates discussing in reasonable detail its clinical trial activities
and plans with respect to Development for all countries of the ROW Territory
outside the European Union for which Roche has current or contemplated
activities and plans. Each of the Parties agrees to cooperate with the other in
carrying out the Development Plans.

4.6 Development Expenses.

(a) All Development Expenses shall be shared [****] by the Parties as set forth
in greater detail in Section 4.6(c). [****] shall be responsible for [****] of
all Incremental Development Expenses. Any expenses incurred by a Party for
Development activities that do not fall within the definitions of [****] or
[****] shall be borne [****] unless the Asthma JDC or Transplant JDC determines
otherwise.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  47.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) The Development Expenses of each Party that are attributable to Development
activities performed by its employees pursuant to the Development Plan shall be
calculated on an FTE basis. Each Party shall keep accurate records of its FTEs
expended with respect to such Development activities, and shall report such FTE
expenditures relating to Development in the Asthma Field to the Asthma JDC, and
such FTE expenditures relating to Development in the Transplant Field to the
Transplant JDC, in each case on a quarterly basis as part of the report filed
pursuant to Section 4.6(c). All FTE expenditures shall be converted to
Development Expenses at an initial rate of [****], subject to [****] effective
as of [****], beginning [****].

(c) Each Party shall keep detailed records of the Development Expenses it
incurs, including all supporting documentation for such expenses. Each Party
shall keep such records for at least [****] after the date that such expense was
incurred. The Parties shall only share pursuant to this Section 4.6 those
Development Expenses in the Transplant Field that are incurred on or after
[****]. For the purposes of the preceding sentence, Development Expenses
attributable to the manufacture prior to [****] of Licensed Products that are
used on or after [****] in a clinical trial or for formulation or other
Development purposes in the Transplant Field shall be deemed expenses incurred
at the time of such use. Within [****] after the end of each calendar quarter,
each Party shall provide to the JFC representatives of the other Party a report
specifying and documenting, both in reasonable detail, such Party’s Development
Expenses in the Asthma Field and Development Expenses in the Transplant Field
for such quarter. Within [****] after the end of each calendar quarter, each
Party shall provide (i) [****] (ii) [****]. Each Party shall promptly provide
all additional information and documentation requested by the JFC, Asthma JDC or
Transplant JDC to verify such Development Expenses. Within [****] after the end
of each such calendar quarter, each Party shall provide the other Party with one
or more invoices (the format and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  48.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

accounting detail of such invoices to be agreed upon by the JFC) that together
equal [****] of such Party’s Development Expenses in the Collaborative Fields
for such quarter. Each Party shall pay to the other Party the amount specified
in any invoice delivered under this Section 4.6(c) within [****] of its receipt
of such invoice, provided that each Party shall have the right to dispute in
good faith through the JFC any Development Expenses not reasonably documented or
supported by appropriate accounting detail. A Party shall be entitled to
withhold only those amounts in dispute until verified or agreed upon by the JFC.
In the event that the JFC does not reach consensus on a disputed amount, such
dispute shall be referred to the JSC for resolution.

(d) To the extent a Party has previously paid a share of the cost of any item
included in Development Expenses (including the cost of manufacturing clinical
supply of Licensed Product), then that Party shall receive a credit for the
amounts paid in the event that such item is subsequently used for development to
obtain Regulatory Approval outside of the U.S. Territory and European Union or
sold outside of the U.S. Territory (i.e., no double payments for amounts
previously paid). For example and without limitation, if Roche desires to use,
in a clinical trial intended to obtain Regulatory Approval in Japan, one hundred
(100) [****] of Licensed Product that were originally ordered for the purposes
of a clinical trial intended to obtain Regulatory Approval in the U.S. Territory
or the European Union and the cost of supplying such one hundred (100) [****]
was previously included as a Development Expense, then Roche shall pay PDL the
amount it normally would for supplying such one hundred (100) [****] less [****]
already paid by Roche with respect to the supply of such one hundred
(100) [****].

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  49.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

ARTICLE 5[****]

REGULATORY

5.1 Drug Approval Applications in U.S. Territory.

(a) Asthma Field.

(i) Consistent with the Asthma Development Plan but subject to the remainder of
this Section 5.1(a), PDL shall be responsible for preparing and filing Drug
Approval Applications and seeking Regulatory Approvals for Licensed Products in
the Asthma Field in the U.S. Territory. All such Drug Approval Applications
shall be filed in the name of PDL, and PDL alone shall be responsible for all
communications and other dealings with the regulatory agencies relating to the
Licensed Products in the Asthma Field in the U.S. Territory. The Asthma JDC
shall develop and implement a set of procedures for drafting and review of such
Drug Approval Applications, which shall provide sufficient time for Roche to
provide substantive comments and which shall be consistent with the procedures
developed by the Transplant JDC for drafting and review of Drug Approval
Applications pursuant to Section 5.1(b). Roche shall have the right of
cross-reference to all such Drug Approval Applications for the purposes set
forth in Section 5.2.

(ii) After receipt of any Regulatory Approval of the Drug Approval Application
for the Licensed Product in the Asthma Field in the U.S. Territory hereunder,
PDL shall retain primary responsibility for dealings with any regulatory agency
with respect thereto, including filing all supplements and other documents with
such agency with respect to such Drug Approval Application. Notwithstanding the
foregoing, the reporting of all adverse drug experiences and other safety issues
relating to Licensed Products shall be handled in accordance with Sections 5.3
and 5.5. In the

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  50.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

event that any regulatory agency threatens or initiates any action to remove a
Licensed Product from the market in the Asthma Field in the U.S. Territory
during the Asthma Co-Promotion Term, PDL shall notify Roche of such
communication within one business day of receipt by PDL. PDL agrees to provide
Roche with a copy (which may be wholly or partly in electronic form) of all
filings to regulatory agencies with respect to Licensed Products in the Asthma
Field in the U.S. Territory that it makes hereunder. PDL shall provide Roche
with reasonable advance notice of any scheduled meeting with a regulatory agency
relating to Development and/or a Drug Approval Application in the Asthma Field
in the U.S. Territory, and Roche shall have the right to observe and, if the
Parties mutually agree in advance, participate in any such meeting. PDL shall
promptly furnish Roche with copies of all material correspondence or minutes of
material meetings with any regulatory agency in each case relating to
Development and/or a Drug Approval Application in the Asthma Field in the U.S.
Territory. As between the Parties, PDL shall be the legal and beneficial owner
of all Drug Approval Applications and related approvals in the Asthma Field in
the U.S. Territory.

(b) Transplant Field.

(i) Consistent with the Transplant Development Plan but subject to the remainder
of this Section 5.1(b) and Section 5.1(c), Roche shall be responsible for
preparing and filing Drug Approval Applications and seeking Regulatory Approvals
for Licensed Products in the Transplant Field in the U.S. Territory. All such
Drug Approval Applications shall be filed in the name of Roche, and Roche alone
shall be responsible for all communications and other dealings with the
regulatory agencies relating to the Licensed Products in the Transplant Field in
the U.S. Territory. The Transplant JDC shall develop and implement a set of
procedures for drafting and review of such Drug Approval Applications, which
shall provide sufficient time for PDL to provide substantive comments and which
shall be consistent with the procedures developed by the Asthma JDC for drafting
and review of Drug Approval Applications pursuant to Section 5.1(a). PDL shall
have the right of cross-reference to all such Drug Approval Applications.

 

  51.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(ii) After receipt of any Regulatory Approval of the Drug Approval Application
for the Licensed Product in the Transplant Field in the U.S. Territory hereunder
and until the end of the Transplant Co-Promotion Term, Roche shall retain
primary responsibility for dealings with any regulatory agency with respect
thereto, including filing all supplements and other documents with such agency
with respect to such Drug Approval Application. Notwithstanding the foregoing,
the reporting of all adverse drug experiences and other safety issues relating
to Licensed Products shall be handled in accordance with Sections 5.3 and 5.5.
In the event that any regulatory agency threatens or initiates any action to
remove a Licensed Product from the market in the Transplant Field in the U.S.
Territory during the Transplant Co-Promotion Term, Roche shall notify PDL of
such communication within one business day of receipt by Roche. Roche agrees to
provide PDL with a copy (which may be wholly or partly in electronic form) of
all filings to regulatory agencies with respect to Licensed Products in the
Transplant Field in the U.S. Territory that it makes hereunder. Roche shall
provide PDL with reasonable advance notice of any scheduled meeting with a
regulatory agency relating to Development and/or a Drug Approval Application in
the Transplant Field in the U.S. Territory, and PDL shall have the right to
observe and, if the Parties mutually agree in advance, participate in any such
meeting. Roche shall promptly furnish PDL with copies of all material
correspondence or minutes of material meetings with any regulatory agency in
each case relating to Development and/or a Drug Approval Application in the
Transplant Field in the U.S. Territory. As between the Parties until the end of
the Transplant Co-Promotion Term (or, if there is no Transplant Trademark and
Regulatory Approval in the U.S. Territory in the Asthma Field is received prior
to the end of the Transplant Co-Promotion Term, then until such Regulatory
Approval), Roche shall be the legal and beneficial owner of all Drug Approval
Applications and related approvals in the Transplant Field in the U.S.
Territory.

(iii) Immediately following the end of the Transplant Co-Promotion Term or, if
there is no Transplant Trademark and Regulatory Approval in the U.S. Territory
in the Asthma Field is received prior to the end of the Transplant Co-Promotion
Term, then immediately following such Regulatory Approval, Roche shall assign to
PDL its entire right, title and interest in and to all Drug Approval
Applications

 

  52.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

and related approvals in the Transplant Field in the U.S. Territory, and PDL
shall be the legal and beneficial owner of such applications and approvals.
Thereafter, Roche may keep a copy of such Drug Approval Applications and related
approvals in the Transplant Field and, PDL shall have sole responsibility for
(1) dealings with any regulatory agency with respect thereto, including filing
all supplements and other documents with such agency with respect to such Drug
Approval Application and (2) preparing and filing any additional Drug Approval
Applications and seeking additional Regulatory Approvals for Licensed Products
in the Transplant Field in the U.S. Territory and communicating with regulatory
agencies with regard thereto. Notwithstanding the foregoing, the reporting of
all adverse drug experiences and other safety issues relating to Licensed
Products shall be handled in accordance with Sections 5.3 and 5.5. Roche shall
have the right of cross-reference to all such Drug Approval Applications for the
purposes set forth in Section 5.2.

(c) Manufacture of Licensed Product. PDL shall be responsible for obtaining
appropriate regulatory approvals in the U.S. Territory for the manufacture of
bulk Licensed Product by PDL or its Third Party manufacturer(s). Roche shall
have the right of cross-reference to all such Drug Approval Applications for the
purposes set forth in Sections 5.1(b)(i), 5.1(b)(ii) and 5.2.

5.2 Drug Approval Applications in ROW Territory.

(a) Roche shall be responsible for preparing and filing Drug Approval
Applications and seeking Regulatory Approvals for Licensed Products in the
Collaborative Fields in the ROW Territory. The Parties intend that such Drug
Approval Applications will be comprised of the Drug Approval Application
submitted to the FDA, plus such additional data and reports not required to be
submitted to the FDA. All such Drug Approval Applications shall be filed in the
name of Roche, and Roche alone shall be responsible for all communications and
other dealings with the regulatory agencies relating to the Licensed Products in
the Collaborative Fields in the ROW Territory. The Asthma JDC and Transplant JDC
shall together develop and implement procedures for review of such Drug Approval
Applications, which procedures shall be equivalent to

 

  53.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

those procedures developed pursuant to Section 5.1(a) with respect to Roche’s
review of Drug Approval Applications for the U.S. Territory and shall provide
sufficient time for PDL to provide substantive comments. Roche shall be
responsible for obtaining appropriate regulatory approvals in the ROW Territory
for the manufacture of bulk Licensed Product by PDL or its Third Party
manufacturer(s). PDL shall have the right of cross reference to all such Drug
Approval Applications filed in the ROW Territory.

(b) If required to support Regulatory Approvals in the ROW Territory in the
Asthma Field, PDL shall be responsible for providing to Roche, in the format
required by the FDA, the data and information required to be submitted to the
FDA in the Asthma Field, and such additional data and information relating to
the Development activities in the Asthma Field for which it was responsible,
including all clinical trials performed by it and all manufacturing and controls
information.

(c) In connection with all Drug Approval Applications being prosecuted by Roche
hereunder, Roche agrees to provide PDL with a copy (which may be wholly or
partly in electronic form) of all filings to regulatory agencies in each Major
Regulatory Jurisdiction that it makes hereunder. Roche will provide PDL with
reasonable advance notice of any scheduled meeting with any regulatory agency
relating to Development and/or any Drug Approval Application in the ROW
Territory, and PDL shall have the right to observe and, if the Parties mutually
agree in advance, participate in any such meeting. Roche also shall promptly
furnish PDL with copies of all material correspondence or minutes of material
meetings with any regulatory agency in each case relating to Development and/or
a Drug Approval Application in the ROW Territory. Within thirty (30) days
following the end of each calendar quarter, Roche shall report to PDL regarding
the status of each pending and proposed Drug Approval Application in the ROW
Territory. In the event that any regulatory agency threatens or initiates any
action to remove such Licensed Product from the market in any country in the
Collaborative Fields in the ROW Territory, Roche shall notify PDL of such
communication within one business day of receipt by Roche. As between the
Parties, Roche shall be the legal and beneficial owner of all Drug Approval
Applications and related approvals in the ROW Territory.

 

  54.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

5.3 Adverse Event Reporting.

(a) Each Party shall notify the other of all information coming into its
possession concerning any and all side effects, injury, toxicity, pregnancy or
sensitivity events associated with commercial or clinical uses, studies,
investigations or tests with Licensed Products, throughout the world, whether or
not determined to be attributable to Licensed Products (“Adverse Event
Reports”). Pursuant to the Worldwide Daclizumab Agreement, the Parties have
already identified a person from each Party to coordinate the exchange of
Adverse Event Reports (“Report Coordinators”) so as to enable timely reporting
of such Adverse Event Reports to appropriate governmental and regulatory
authorities consistent with all laws, rules and regulations. The Parties,
through their Report Coordinators, have agreed in writing on formal procedures
for such exchange, which are embodied in the Pharmacovigilance Agreement
executed by the Parties immediately prior to the Amendment Effective Date
(“Pharmacovigilance Agreement”), which replaced and superseded the Procedure for
the Exchange of Licensed Product Adverse Event Reports between the Parties dated
December 2000. The Pharmacovigilance Agreement (and any subsequent amendments
thereto) shall survive the end of the Co-Promotion Term.

(b) Roche and PDL agree that discussions between Roche, PDL and any of PDL’s
Third Party co-developers of Licensed Product would be desirable for confirming
an aligned strategy with respect to pharmacovigilance obligations. Discussions
with any of PDL’s Third Party co-developers of Licensed Product will be
initiated through the JSC.

5.4 Copies of Responses. Within a reasonable time frame prior to submission of
responses to any regulatory authority on product safety issues regarding
Licensed Products, a copy of a near final draft response will be provided to the
other Party for review. Final copies of responses submitted to any regulatory
authority will be provided to the other Party within [****] of document
finalization.

 

  55.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

5.5 Regulatory Actions. The Party responsible for interacting with regulators on
a specific safety issue regarding Licensed Products must communicate any action
requested by regulators to the other Party without delay. Such actions may
include, for example, change in label, Dear Doctor letter, trial on hold for
clinical safety reasons and the like.

ARTICLE 6

COMMERCIALIZATION IN U.S. TERRITORY

6.1 Commercialization Plans.

(a) During the Asthma Co-Promotion Term, all commercialization of Licensed
Products in the Asthma Field in the U.S. Territory shall be conducted pursuant
to a commercialization plan (the “Asthma Commercialization Plan”), which shall
set forth the anticipated activities (including without limitation Medical
Activities, market studies, launch plans, Detailing and Promotion in the Asthma
Field) and timelines, shall allocate responsibility for carrying out such
activities between PDL and Roche, and shall include an associated budget. No
later than [****] after [****] for a Licensed Product in the Asthma Field, and
on an annual basis thereafter until the end of the Asthma Co-Promotion Term, PDL
(or, at the Asthma JDC’s election, a subcommittee established by the Asthma JDC)
shall submit to the Asthma JDC an initial or updated Asthma Commercialization
Plan, which the Asthma JDC and JSC shall review and the JSC

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  56.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(after consulting with the Asthma JDC) shall approve or reject on a timely
basis. It is understood that the initial Asthma Commercialization Plan may be
very preliminary but nevertheless shall be effective for the purposes of
commencing the Party’s sharing of Operating Expenses in the Asthma Field. Each
updated Asthma Commercialization Plan shall include the plan for Detailing and
Promotion activities for the Licensed Product in the Asthma Field in the U.S.
Territory for the next [****] and timelines for performing such activities. Once
approved by the JSC, such updated Asthma Commercialization Plan shall become
effective and supersede the previous Asthma Commercialization Plan as of the
date of such approval or at such other time decided by the JSC. The JSC shall
not approve an updated Asthma Commercialization Plan that is inconsistent with
or contradicts the terms of this Agreement without the written consent of the
Parties, and in the event of any inconsistency between the Asthma
Commercialization Plan and this Agreement, the terms of this Agreement shall
prevail.

(b) During the Transplant Co-Promotion Term, all commercialization of Licensed
Products in the Transplant Field in the U.S. Territory shall be conducted
pursuant to a commercialization plan (the “Transplant Commercialization Plan”),
which shall set forth the anticipated activities (including without limitation
Medical Activities, market studies, launch plans, Detailing and Promotion in the
Transplant Field) and timelines, shall allocate responsibility for carrying out
such activities between PDL and Roche, and shall include an associated budget.
No later than [****] after [****] for a Licensed Product in the Transplant
Field, and on an annual basis thereafter until the end of the Transplant
Co-Promotion Term (or Regulatory Approval of Licensed Product in the U.S.
Territory in the Asthma Field, if earlier and if there is no Transplant
Trademark), the Party responsible for booking sales of Licensed Product in the
U.S. Territory in the Transplant Field shall submit to the Transplant JCC an
initial or updated Transplant Commercialization Plan, which the Transplant JCC
and JSC shall review and the JSC (after consulting with the Transplant JCC)
shall approve or reject on a

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  57.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

timely basis. It is understood that the initial Transplant Commercialization
Plan may be very preliminary but nevertheless shall be effective for the
purposes of commencing the Party’s sharing of Operating Expenses in the
Transplant Field. Each updated Transplant Commercialization Plan shall include a
plan for Detailing and Promotion activities for the Licensed Product in the
Transplant Field in the U.S. Territory for the next [****] and timelines for
performing such activities. Once approved by the JSC, such updated Transplant
Commercialization Plan shall become effective and supersede the previous
Transplant Commercialization Plan as of the date of such approval or at such
other time decided by the JSC. The JSC shall not approve an updated Transplant
Commercialization Plan that is inconsistent with or contradicts the terms of
this Agreement, including but not limited to Section 6.2(c) herein, without the
written consent of the Parties, and in the event of any inconsistency between
the Transplant Commercialization Plan and this Agreement, the terms of this
Agreement shall prevail. If Roche is the party responsible for the booking of
sales of Licensed Product in the U.S. Territory in the Transplant Field, then
the Transplant Commercialization Plan that covers the last year of the
Transplant Co-Promotion Term (or the year in which Regulatory Approval of
Licensed Product in the U.S. Territory in the Asthma Field is expected, if such
approval is expected prior to the end of the Transplant Co-Promotion Term and if
there is no Transplant Trademark) shall include provisions addressing the manner
in which responsibility for booking sales and other Licensed Product
commercialization-related activities shall be transferred from Roche to PDL at
the end of the Transplant Co-Promotion Term or upon Regulatory Approval in the
U.S. Territory in the Asthma Field, as applicable.

6.2 Commercialization in the U.S. Territory; Co-Promotion.

(a) PDL will be solely responsible for the booking of sales of Licensed Products
in the Asthma Field in the U.S. Territory and the supply and distribution of

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  58.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Licensed Product in respect to such sales. If there is both a Transplant Branded
Product and a Transplant Trademark, then (i) Roche will be solely responsible
for the booking of sales of Licensed Products in the Transplant Field in the
U.S. Territory during the Transplant Co-Promotion Term and for the distribution
of Licensed Product in respect to such sales, (ii) PDL will be solely
responsible for the booking of sales of Licensed Products in the Transplant
Field in the U.S. Territory after the end of the Transplant Co-Promotion Term
and for the distribution of Licensed Product in respect to such sales, and
(iii) PDL will be solely responsible for the supply of Licensed Product in
respect to all such sales (whether booked by Roche or PDL). Subject to this
Section 6.2(a), if there is a Transplant Branded Product but no Transplant
Trademark, then (1) Roche will be solely responsible for the booking of sales of
Licensed Products in the Transplant Field in the U.S. Territory and for the
distribution of Licensed Product in respect to such sales until the earlier of
(A) the end of the Transplant Co-Promotion Term or (B) Regulatory Approval in
the U.S. Territory in the Asthma Field, (2) PDL will be solely responsible for
the booking of sales of Licensed Products in the Transplant Field in the U.S.
Territory and for the distribution of Licensed Product in respect to such sales
after the earlier of (A) the end of the Transplant Co-Promotion Term or
(B) Regulatory Approval in the U.S. Territory in the Asthma Field, and (3) PDL
will be solely responsible for the supply of Licensed Product in respect to all
such sales (whether booked by Roche or PDL). If there is a Transplant Branded
Product but no Transplant Trademark and it is possible that Regulatory Approval
in the U.S. Territory in the Asthma Field might be received within [****] of the
First Commercial Sale in the U.S. Territory in the Transplant Field, then the
Parties shall discuss in good faith whether Roche should book sales of the
Transplant Branded Product during the time prior to Regulatory Approval in the
U.S. Territory in the Asthma Field or if PDL should book such sales, and if the
Parties agree that PDL should book sales, then the terms of this Agreement that
are directed to circumstances in which there is no Transplant Branded

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  59.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Product should nevertheless apply. If there is no Transplant Branded Product,
then PDL will be solely responsible for the booking of sales of Licensed
Products in the Transplant Field in the U.S. Territory and the supply and
distribution of Licensed Product in respect to such sales. The Party responsible
for booking sales shall determine the U.S. Territory selling price (including
volume discounts, rebates, and similar matters), credit terms, and return
policies for all formulations of Licensed Products that are sold for use in a
Collaborative Field by such Party.

(b) Detailing in the Asthma Field. During the Asthma Co-Promotion Term, PDL and
Roche will co-promote Licensed Products in the Asthma Field in the U.S.
Territory in accordance with the Asthma Commercialization Plan. As part of this
co-promotion, PDL shall contribute [****] of the Details required by the Asthma
Commercialization Plan (measured as an average across each calendar quarter),
and Roche shall be responsible for the remaining [****] of such Details. Each
Party’s sales force shall promote the Licensed Product in the Asthma Field in
the U.S. Territory in a manner that reflects such Party’s capacities and that is
consistent with such Party’s promotional efforts for its own products of similar
market potential. During the Asthma Co-Promotion Term, Roche and PDL agree to
deploy their respective sales forces to Detail Licensed Product in the Asthma
Field in the U.S. Territory (i) at such level of effort as is required pursuant
to this Section 6.2(b) and (ii) in a manner consistent with the Asthma
Commercialization Plan and applicable law. The Parties shall agree upon a sales
calling plan, which plan shall include mechanisms to address possible
underperformance and failure to perform Detailing in the Asthma Field at the
agreed upon levels.

(c) Detailing in the Transplant Field. No later than [****] prior to the
anticipated filing of a Drug Approval Application in the Transplant Field in the
U.S. Territory, the Transplant JCC shall recommend and the JSC shall approve
terms and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  60.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

conditions under which the Parties will Detail Licensed Product in the
Transplant Field in the U.S. Territory. Such terms and conditions shall include
that: (i) only one representative from either Party may Detail to any given
transplant center to prevent redundancy of field activity; (ii) Roche shall be
the Party to Detail Licensed Product to any Target Audience that is a
predominantly solid organ transplant center that Roche targets for detailing
with respect to Roche’s other products for use in solid organ transplant
patients; and (iii) PDL shall have an option to Detail Licensed Product to any
Target Audience other than a predominantly solid organ transplant center that
Roche targets for detailing with respect to Roche’s other products for use in
solid organ transplant patients. Each Party shall be responsible for the actions
of its own field force in the Transplant Field. To the extent Roche’s Detailing
obligations under this Section 6.2(c) exceed the Detailing obligations of PDL,
PDL shall be responsible for [****] of the Sales Force Expenses of Roche that
are attributable to Roche’s excess Detailing obligations. For example, if Roche
is responsible for eighty percent (80%) of the Detailing in the Transplant Field
and PDL is responsible for twenty percent (20%) of such Detailing, then PDL
shall reimburse Roche for [****] of Roche’s Sales Force Expenses attributable to
the extra sixty percent (60%) Detailing performed by Roche in the Transplant
Field. The Transplant Commercialization Plan shall specify each Party’s relative
percentage of Detailing obligations in the Transplant Field and the following
principles shall be considered when making such determination: (1) only
representatives that Detail to transplant centers shall be considered (i.e.
Detailing to community nephrologists will not be considered); (2) PDL will not
be credited for more than [****] of the total Detailing by both Parties in the
Transplant Field; and (3) the number of calls shall not be the sole criterion
used to measure responsibility, but other factors, such as the effectiveness of
the sales force, shall be considered. If only one Party Details Licensed Product
in the Transplant Field (“Promoting Party”), then the other Party
(“Non-Promoting Party”) shall be responsible for [****] of all Sales Force

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  61.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Expenses of the Promoting Party in the Transplant Field. For example, if the
Promoting Party’s cost per representative (fully burdened) is $250,000, and the
representative carries the Licensed Product and another product for which the
Promoting Party equally allocates cost per representative, then the
Non-Promoting Party shall be responsible for [****] of the Promoting Party’s
Sales Force Expenses in the Transplant Field that are allocated to the Licensed
Product. The Promoting Party shall be responsible for the other [****] of such
Sales Force Expenses.

(d) Each Party agrees to permit its Detailing records to be examined by the
other Party for the purpose of verifying each Parties’ compliance with the
Detailing requirements set forth in this Section 6.2. Such audit shall be
performed at the request of either Party, but in any event shall not be
performed more frequently than [****] per [****] nor more frequently than [****]
with respect to Detailing records covering any specific period of time. The
expense of any such examination shall be borne by the auditing Party unless such
examination reveals a discrepancy of [****] or more in favor of the audited
Party, in which case such expense shall be borne by the audited Party.

(e) Following the end of the Asthma Co-Promotion Term, PDL shall have sole
responsibility and decision-making authority for the Detailing, marketing,
Promotion, Medical Activities, sale and distribution of Licensed Product in the
Asthma Field in the U.S. Territory. Except as explicitly provided in
Section 10.2(a), PDL shall owe Roche no consideration in respect to sales of
Licensed Product in the Asthma Field in the U.S. Territory after the end of the
Asthma Co-Promotion Term.

(f) Following the end of the Transplant Co-Promotion Term, PDL shall have sole
responsibility and decision-making authority for the Detailing, marketing,
Promotion, Medical Activities, sale and distribution of Licensed Product in the
Transplant Field in the U.S. Territory. Except as explicitly provided in
Section 10.2(b),

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  62.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

PDL shall owe Roche no consideration in respect to sales of Licensed Product in
the Transplant Field in the U.S. Territory after the end of the Transplant
Co-Promotion Term.

6.3 Sharing of Operating Expenses; Sales Force Expenses

(a) During the Asthma Co-Promotion Term, all Operating Expenses in the Asthma
Field shall be shared [****]. [****] will be solely responsible for [****] Sales
Force Expenses in the Asthma Field, unless the sales calling plan specifies
otherwise due to a Party’s failure to deploy sufficient numbers of sales
representatives to meet the number of Details required of such Party under
Section 6.2(b).

(b) During the Transplant Co-Promotion Term, all Operating Expenses in the
Transplant Field shall be shared [****] and all Sales Force Expenses in the
Transplant Field shall be allocated between the Parties as specified in
Section 6.2(c). Neither the Sales Force Expenses of a Party in the Transplant
Field, nor the amounts paid by a Party to reimburse the other Party for its
Sales Force Expenses in the Transplant Field, shall be included in such Party’s
Operating Expenses.

(c) During the Asthma Co-Promotion Term and the Transplant Co-Promotion Term,
each Party shall keep detailed records of the Operating Expenses it incurs and
the Sales Force Expenses it incurs in the Transplant Field, including all
supporting documentation for such expenses, in accordance with procedures to be
agreed upon between the Parties. Each Party shall keep such records for at
[****] after the date that such expense was incurred. Within [****] after the
end of each calendar quarter during the Asthma Co-Promotion Term, each Party
shall provide to the JFC representatives of the other Party an accounting for
its Operating Expenses in the Asthma Field for such quarter. Within [****] after
the end of such quarter, each Party shall also provide a report to the Asthma
JDC (with a copy to the other Party) specifying

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  63.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

and documenting, in reasonable detail, such Party’s Operating Expenses in the
Asthma Field during such quarter. Within [****] after the end of each calendar
quarter during the Transplant Co-Promotion Term, each Party shall provide to the
JFC representatives of the other Party an accounting for its Operating Expenses
in the Transplant Field and Sales Force Expenses in the Transplant Field for
such quarter. Within [****] after the end of such quarter, each Party shall also
provide a report to the Transplant JCC (with a copy to the other Party)
specifying and documenting, in reasonable detail, such Party’s Operating
Expenses in the Transplant Field and Sales Force Expenses in the Transplant
Field during such quarter. Each Party shall promptly provide all additional
information and documentation requested by the Asthma JDC or Transplant JCC to
verify the Operating Expenses or Sales Force Expenses submitted to it. Within
[****] after the end of each such calendar quarter, the Asthma JDC shall provide
each Party with an accounting of the Parties’ Operating Expenses in the Asthma
Field for such quarter and the Asthma JDC shall send the Party that incurred
lower Operating Expenses in the Asthma Field during such quarter an invoice for
an amount equal to one half of the difference between such Party’s Operating
Expenses in the Asthma Field for such quarter and the other Party’s Operating
Expenses in the Asthma Field for such quarter. Within [****] after the end of
each such calendar quarter, the Transplant JCC shall (i) provide each Party with
an accounting of the Parties’ Operating Expenses in the Transplant Field and
Sales Forces Expenses in the Transplant Field for such quarter, (ii) send the
Party that incurred lower Operating Expenses in the Transplant Field during such
quarter an invoice for an amount equal to [****] of the difference between such
Party’s Operating Expenses in the Transplant Field and the other Party’s
Operating Expenses in the Transplant Field for such quarter, and (iii) determine
whether either Party is obligated to reimburse the other Party for any Sales
Force Expenses incurred in the Transplant Field during such quarter and send
such Party an invoice for the amount of such reimbursement obligation. A Party
shall pay to the other Party the amount specified in any invoice delivered under
this Section 6.3(c) within [****] of its receipt of such invoice.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  64.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(d) For each quarter during the Asthma Co-Promotion Term that falls (in whole or
in part) in the period commencing [****] in the U.S. Territory and ending on
[****] in the U.S. Territory, if the budget for such quarter specifies that
Operating Expenses in the Asthma Field will be greater than [****] and if [****]
for such quarter exceed [****] for such quarter, then [****] an amount equal to
[****] for such quarter, which payment shall be due within [****] after [****]
receipt of a written invoice from [****] specifying the amount of such payment.
Payments advanced under this Section 6.3(d) shall be credited against any
amounts owed by [****] under Section 6.3(c) for the quarter with respect to
which [****]. Within [****] following the end of each calendar year to which
this Section 6.3(d) applies, [****] shall [****] any payments [****] under this
Section 6.3(d) during such calendar year for which [****].

(e) For each quarter during the Transplant Co-Promotion Term that falls (in
whole or in part) in the period commencing [****] in the U.S. Territory and
ending [****] in the U.S. Territory, if [****] for such quarter exceed [****]
[****] for such quarter, then [****] shall [****] an amount equal to [****]
which payment shall be due within [****] after [****] receipt of a written
invoice from [****] specifying the amount of such payment. Payments advanced
under this Section 6.3(e) shall be credited against any amounts owed by [****]
in the Transplant Field under Section 6.3(c) for the quarter with respect to
which such advance was made to [****]. Within [****] following the end of each
calendar year to which this Section 6.3(e) applies, [****] shall [****] any
payments [****] under this Section 6.3(e) during such calendar year for which
[****].

6.4 Co-Promotion Term.

(a) The Parties’ co-promotion of the Licensed Products in the Asthma

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  65.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Field in the U.S. Territory shall commence on the date that the first Operating
Expense in the Asthma Field is incurred by a Party and shall initially continue
until [****] after the First Commercial Sale of Licensed Product in the Asthma
Field in the U.S. Territory, subject to any early termination in the U.S.
Territory or the Territory pursuant to Section 17.2, 17.3, 17.4, 17.6, or 17.7.
At the end of this initial term and each extension thereof, [****] may, at its
option, elect to extend the co-promotion for an additional year, provided that
[****] makes such election in writing to [****] no later than [****] prior to
the end of the initial term or extension term (as the case may be) and provided
further that [****] for [****] prior to such election [****]. The initial term
of co-promotion and any extensions thereof (in each case, taking into account
any early termination in the U.S. Territory or the Territory pursuant to
Section 17.2, 17.3, 17.4, 17.6, or 17.7) shall be referred to herein as the
“Asthma Co-Promotion Term.”

(b) The Parties’ co-promotion of the Licensed Products in the Transplant Field
in the U.S. Territory shall commence on the date that the first Operating
Expense in the Transplant Field is incurred by a Party and shall initially
continue until [****] after the First Commercial Sale of Licensed Product in the
Transplant Field in the U.S. Territory, subject to any early termination in the
U.S. Territory or the Territory pursuant to Section 17.2, 17.3, 17.5, or 17.6.
At the end of this initial term and each extension thereof, [****] may, at its
option, elect to extend the co-promotion for [****], provided that [****] makes
such election in writing to [****] no later than [****] prior to the end of the
initial term or extension term (as the case may be) and provided further that
[****] (as applicable) for the [****] prior to such election [****]. The initial
term of co-promotion and any extensions thereof (in each case, taking into
account any early termination in the U.S. Territory or the Territory pursuant to
Section 17.2, 17.3, 17.5, or 17.6) shall be referred to herein as the
“Transplant Co-Promotion Term.”

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  66.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

6.5 Sales Force Training.

(a) Asthma Field. During the Asthma Co-Promotion Term, each Party’s relevant
U.S. Territory operating entities shall be responsible for the development and
conduct of training programs specifically relating to the co-promoted Licensed
Products in the Asthma Field for the sales representatives of such Party. The
Parties participating in Detailing agree to utilize such training programs on an
ongoing basis to assure a consistent, focused promotional strategy. The costs of
transporting, housing and maintaining personnel of a Party for such training
shall be treated as Sales Force Expenses of such Party and shall be borne [****]
pursuant to Section 6.3. The Parties shall establish joint training programs as
specified by the Asthma JDC (which shall include a combined launch meeting
attended by both Parties’ sales representatives) and shall share the direct
incremental cost of such training [****] [****]. Information transmitted
pursuant to this Section 6.5(a) shall be treated as Confidential Information of
both Parties.

(b) Transplant Field. If both Parties are Detailing in the Transplant Field
pursuant to Section 6.2(c), then during the Transplant Co-Promotion Term, each
Party’s relevant U.S. Territory operating entities shall be responsible for the
development and conduct of training programs specifically relating to the
co-promoted Licensed Products in the Transplant Field for the sales
representatives of such Party. If [****] is the Promoting Party (as defined in
Section 6.2(c)), then during the Transplant Co-Promotion Term [****] shall be
[****] responsible for such development and conduct. If [****] is the Promoting
Party, then during the Transplant Co-Promotion Term [****] shall be [****]
responsible for such development and conduct. The Parties participating in
Detailing agree to utilize such training programs on an ongoing basis to assure
a consistent, focused promotional strategy. The costs of transporting, housing
and maintaining personnel of a Party for such training shall be treated as Sales
Force

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  67.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Expenses of such Party. If both Parties are Detailing in the Transplant Field
pursuant to Section 6.2(c), then the Parties shall establish joint training
programs as specified by the Transplant JCC (which shall include a combined
launch meeting attended by both Parties’ sales representatives) and shall [****]
cost of such training [****]. Information transmitted pursuant to this
Section 6.5(b) shall be treated as Confidential Information of both Parties.

6.6 Joint U.S. Marketing Subcommittee. The joint U.S. marketing subcommittee of
the Asthma JDC shall specify in detail each Party’s obligations, consistent with
Sections 6.1 through 6.5, with respect to Licensed Product Promotion and
Detailing in the Asthma Field in the U.S. Territory during the Asthma
Co-Promotion Term.

6.7 Negative Covenant. Roche hereby covenants that it shall not, nor shall it
cause any Affiliate or sublicensee [****] Licensed Products in the U.S.
Territory [****], except as expressly permitted by any other written agreement
between the Parties which is currently in existence (including, without
limitation, the Worldwide Daclizumab Agreement), or which may later be entered
into by the Parties. PDL acknowledges and understands that Roche cannot control
[****] and that the purpose of the foregoing covenant is to prevent Roche and
its Affiliates and sublicensees from [****].

ARTICLE 7

COMMERCIALIZATION IN ROW TERRITORY AND WORLDWIDE TRACKING OF SALES

7.1 Commercialization by Roche in ROW Territory. Except as expressly

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  68.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

set forth in this Article 7, Roche shall have sole responsibility and
decision-making authority for the marketing, promotion, medical activities, sale
and distribution of the Licensed Product in the Collaborative Fields in the ROW
Territory (collectively, the “ROW Commercialization Activities”), including
post-registration clinical and marketing studies that are not conducted in order
to obtain, expand (as mutually agreed with PDL) and/or maintain Regulatory
Approval of a Licensed Product in the Collaborative Fields in the U.S. Territory
or European Union. Roche shall be responsible for all costs and expenses
associated with the ROW Commercialization Activities. Roche’s sales force shall
promote the Licensed Product in the ROW Territory in a manner that reflects
Roche’s capacities and that is consistent with Roche’s promotional efforts for
its own products of similar market potential.

7.2 Roche Diligence in ROW Territory.

(a) At least [****] prior to the first expected launch date in the ROW Territory
of the Licensed Product in each Collaborative Field, Roche will provide PDL with
its draft plan for Roche’s, its Affiliates’ and sublicensees’ commercialization
of the Licensed Products in such Collaborative Field in the ROW Territory. PDL
shall have the opportunity to comment on such draft plan, and Roche shall take
such comments into account when finalizing the plan. Roche shall comply and
ensure the compliance of its Affiliates and sublicensees with such finalized
plan. Roche shall provide PDL, upon PDL’s request, with reasonable documentation
of such compliance.

(b) Roche, directly or through its Affiliates and/or sublicensees, shall use
Diligent Efforts to commercialize the Licensed Products in both the Asthma Field
and the Transplant Field in each country in the ROW Territory. Roche shall
provide PDL, upon PDL’s request (such request not to be made more than once per
calendar year), with a written summary specifying in reasonable detail, on a
country-by-country basis, how it has used such Diligent Efforts.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  69.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

7.3 Negative Covenant. Roche hereby covenants that it shall not, nor shall it
cause any Affiliate or sublicensee to, [****] Licensed Products in the ROW
Territory [****], except as expressly permitted by any other written agreement
between the Parties which is currently in existence (including, without
limitation, the Worldwide Daclizumab Agreement), or which may later be entered
into by the Parties. PDL acknowledges and understands that Roche cannot control
[****] and that the purpose of the foregoing covenant is to prevent [****].

7.4 [****]. Subject to Section 13.1, Roche and PDL shall cooperate fully under
[****] to [****] and [****] for the U.S. Territory and the ROW Territory in
order to optimize global penetration of the Licensed Product in the
Collaborative Fields.

7.5 [****]. In order to most effectively establish a [****] for the Licensed
Product with the benefit of the Parties’ experience in the areas of [****], the
Parties may participate in discussions regarding the [****] the Licensed Product
within and outside the Collaborative Fields to the extent [****].

7.6 Tracking of Sales in the Territory. The Parties recognize that PDL has the
right to market Licensed Products for indications outside the Collaborative
Fields. As a result, Licensed Products marketed by PDL or its collaborators in
the future for indications outside the Collaborative Fields may nonetheless be
sold in the Collaborative Fields, and Licensed Products marketed by PDL and/or
Roche in the future for indications in the Collaborative Fields may nonetheless
be sold outside the Collaborative Fields (collectively, “Cross-Field Sales”). In
order to detect and account for these Cross-Field Sales of Licensed Products,
the Parties agree as follows:

(a) If at any time during the term of this Agreement, PDL, its Affiliate, or
licensee is marketing a Licensed Product for an indication outside the
Collaborative Fields that is approved by the relevant regulatory authority in
such territory (a “Non-

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  70.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Collaborative Field Product”) and PDL or Roche is at the same time in the same
territory marketing a Licensed Product for an indication in the Collaborative
Fields that is approved by the relevant regulatory authority in such territory
(an “Collaborative Field Product”), and a Party believes that (i) sales of a
Non-Collaborative Field Product are occurring or will occur for use in the
Collaborative Fields; or (ii) sales of the Collaborative Field Product are
occurring or will occur for use outside the Collaborative Fields, then such
Party may provide notice to the other Party of its desire to track sales of
Licensed Product for the relevant indications in such territory.

(b) Upon receipt of notice under Section 7.6(a), PDL and Roche shall meet and
agree upon a method of tracking sales of each such product for use in its
respective indications (a “Sales Tracking Methodology”) including (i) the
acquisition of one or more [****] (including, by way of example, [****] [****])
or other [****] (including, for example, [****]) generally recognized in the
pharmaceutical industry as having [****] in the tracking of sales of
pharmaceutical products that have a similar nature as and are prescribed by
similar physicians as the Collaborative Field Product and the Non-Collaborative
Field Product in the U.S. Territory and, if applicable, outside the U.S.
Territory (the “Data Services”), and (ii) the methodology for applying any
[****] to determine the extent of Cross-Field Sales in the relevant territory.
At the request of either Party, any meeting held under this Section 7.6(b) shall
[****] in the relevant territory, provided any such [****] is or agrees to be
bound by confidentiality provisions similar to those contained in this
Agreement.

(c) In the event that PDL, Roche, and [****] (as applicable) are unable to agree
on a Sales Tracking Methodology pursuant to Section 7.6(b), then the following
default methodologies shall apply:

(i) With respect to each Major Regulatory Jurisdiction [****] in which a
Collaborative Field Product and a Non-Collaborative Field Product have received
Regulatory Approval and in which [****]), sales in the Collaborative Fields in
such country and sales outside the Collaborative Fields in such country shall be
calculated for each Collaborative Field Product and each Non-Collaborative Field
Product [****]. For clarity, the [****]d ([****]) shall always be [****] for
such product in the relevant country.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  71.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(ii) With respect to each country in which a Collaborative Field Product and a
Non-Collaborative Field Product have received Regulatory Approval and to which
Section 7.6(c)(i) is inapplicable, the percentage of sales of each Collaborative
Field Product attributable to use outside the Collaborative Field and the
percentage of sales of each Non-Collaborative Field Product attributable to use
in the Collaborative Field shall be calculated from [****] based on [****] are
evaluated pursuant to Section 7.6(c)(i). In the event that there are [****] are
evaluated pursuant to Section 7.6(c)(i), then [****] shall apply unless and
until the Parties agree on a Sales Tracking Methodology pursuant to
Section 7.6(b).

(d) All costs associated with the acquisition and application of such Data
Services and Sales Tracking Methodology shall be shared [****] and [****]
participating in the negotiations contemplated by Section 7.6(b). In addition,
the Parties and any [****] shall also meet and confer with respect to: (i) how
to account for prescriptions to patients with multiple afflictions (e.g.
transplant patients with multiple sclerosis), both within and outside the
Collaborative Fields; (ii) the right for each Party to audit, on a periodic
basis, the [****]; and (iii) a mechanism for addressing [****].

(e) If in the course of applying the foregoing [****] to track sales of the
Collaborative Field Product and Non-Collaborative Field Product pursuant to this

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  72.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Section 7.6, or in the course of performing an audit of such application by the
other Party, a Party determines that Cross-Field Sales are occurring at [****],
the Parties shall utilize the [****] mechanism for Cross-Field Sales established
by the JSC (as set forth in Section 3.3(l)) to compensate any affected Party for
the economic effects thereof. That reimbursement mechanism shall be designed to
place each Party in the same economic position it would have occupied had no
Cross-Field Sales occurred and that accomplishes such goal by avoiding the
unjust enrichment of the selling party on account of such Cross-Field Sales.
Such a [****] mechanism shall take into account any agreement (if an agreement
exists) entered into by both Parties and a Third Party. Such a [****] mechanism
shall also take into account the [****], the [****] [****] in conjunction with
such sale and/or [****] (for example, the [****].

(f) In the event of any unresolved issues, dispute or disagreement under this
Section 7.6, the Parties will submit such dispute, issue or disagreement for
resolution pursuant to Article 18.

7.7 Distribution Outside the Collaborative Fields. If a Non-Collaborative Field
Product is approved for sale in a particular country in the ROW Territory under
the same trademark as a Collaborative Field Product, then the Parties shall
discuss such situation in good faith, including whether to enter a separate
agreement whereby Roche would distribute such Non-Collaborative Field Product in
such country for use outside the Collaborative Fields. If a Non-Collaborative
Field Product is approved for sale in the U.S. Territory under the same
trademark as a Transplant Branded Product for which Roche is then booking sales
in the U.S. Territory pursuant to Section 6.2(a), then the Parties shall discuss
such situation in good faith, including whether to enter a separate agreement
whereby Roche would distribute such Non-Collaborative Field Product in the U.S.
Territory for use outside the Collaborative Fields until the earlier of the end
of the Transplant Co-Promotion Term or Regulatory Approval in the Asthma Field
in the U.S. Territory.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  73.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

ARTICLE 8[****]MANUFACTURE AND SUPPLY

8.1 Clinical Supply.

(a) With respect to Licensed Product, PDL shall supply the Active Pharmaceutical
Ingredient (“API”), Investigational Medicinal Product (“IMP”), Drug Product
(“DP”) and placebo for Development purposes in the Asthma Field in accordance
with the Asthma Development Plan and for Development purposes in the Transplant
Field in accordance with the Transplant Development Plan. The Asthma Development
Plan and Transplant Development Plan shall each set forth appropriate milestones
to ensure conformance therewith. These milestones, in general, will be based on
[****] to conduct the planned clinical trials in accordance with the projected
schedule at each stage in the Asthma Development Plan or Transplant Development
Plan (as applicable). A milestone based on [****] should include the [****] to
be supplied by [****] for Development purposes and an approximate delivery
schedule therefor. [****] should include, but are not limited to, [****] [****].
Material that is not [****] shall be replaced by [****] at [****]. PDL shall
review current and proposed manufacturing subcontractors for clinical supply
with the Asthma JDC and the Transplant JDC. The Asthma JDC and Transplant JDC
shall consider using Roche as a subcontractor for various clinical manufacturing
steps, including formulation, filling, finishing, and distribution. This
consideration of Roche as the formulation, filling, finishing and/or
distribution subcontractor for the clinical supply shall be based on capacity,
quality, compliance, cost, capability, distribution, and the strategic needs of
the Parties, and subject to the normal supplier qualification process at PDL. If
Roche is selected as a subcontractor, the Parties shall negotiate in good faith
to enter into an appropriate toll manufacturing agreement.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  74.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) The cost associated with supplying all API, IMP, and placebo for the Asthma
Development Plan, as it existed on the Effective Date, pursuant to this
Section 8.1 for the purposes of obtaining Regulatory Approval in the U.S.
Territory and the European Union, shall be [****] and shall be [****] (assuming
no change in the non-manufacturing aspects of the initial Asthma Development
Plan, as it existed on the Effective Date, that would affect the quantities of
API, IMP, or placebo required to be manufactured), consisting of [****] for such
clinical supplies for the phase I and phase II clinical program of the Asthma
Development Plan (the “Phase I/II [****] Price for Asthma”) and [****] for such
clinical supplies for the phase III clinical program of the Asthma Development
Plan (the “Phase III [****] Price for Asthma”). These costs shall be included as
a Development Expense as follows:

(i) The Phase I/II [****] Price for Asthma shall be included as a Development
Expense in [****] [****] (i.e., [****] [****]) in the [****] calendar quarters
beginning with the quarter beginning [****].

(ii) No later than [****], the Parties shall determine the aggregate quantity of
additional IMP to be manufactured from [****] for use in clinical trials in the
Collaborative Fields. To the extent such quantity does not exceed [****], the
cost for such material will be calculated based on the [****] set forth in the
following table:

 

Cost    [****]

[****]

  

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  75.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(iii) For IMP ordered after [****] from [****], or in aggregate quantities of
additional IMP exceeding [****] from [****], the Parties shall negotiate a price
in good faith, as such material may or may not require [****].

(iv) The Phase III [****] Price for Asthma shall be included as a Development
Expense in [****] (i.e., [****]) in the [****] calendar quarters beginning with
[****] after Roche decides to proceed with phase III development in the Asthma
Field (i.e., such decision is currently identified as the Roche “Full
Development Decision Point [FDDP]” determination as approved by the “Life Cycle
Committee [LCC]”). Roche shall promptly inform PDL of its decision whether or
not to proceed with phase III development.

(v) If the API output from the production campaign for the initial IMP that is
contemplated in Section 8.1(b)(iv) exceeds the needs of the Asthma Development
Plan as it existed on the Effective Date, the excess material will be used to
supply any additional needs of the then current Asthma Development Plan or needs
of the then current Transplant Development Plan at no additional cost except for
any incremental costs associated with fill/finish or other clinical
manufacturing activities beyond those planned in the Asthma Development Plan as
it existed on the Effective Date.

(vi) The cost of additional material needed beyond the API output from the
production campaign for the initial IMP that is contemplated in
Section 8.1(b)(iv) (whether for use in clinical trials in the Asthma Field or
the Transplant Field) shall be the applicable Target Price described in
Section 8.3 or 8.4 (with respect the same quantities for commercial supply). If
any such additional material is ordered in time to be manufactured as part of
the production campaign for the initial IMP that is

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  76.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

contemplated in Section 8.1(b)(iv), the quantity used to determine the
applicable Target Price for such additional material will include the quantity
of initial IMP in such production campaign. The applicable Target Price for
subsequent orders for additional material supplied will be based on [****].

(c) With respect to API, IMP, or placebo supplied by PDL to Roche pursuant to
this Section 8.1 for use in any Development activities not required to obtain
Regulatory Approval in the U.S. Territory or the European Union, Roche shall pay
PDL, within the later of [****] of acceptance of the shipment or [****] of
receipt of the applicable invoice, a transfer price equal to (i) [****] as the
case may be, minus (ii) [****] for the production of such material. Such amount
shall be deemed an Incremental Development Expense.

8.2 Commercial Supply. Roche and PDL shall negotiate in good faith a definitive
commercial supply agreement (“Commercial Supply Agreement”) that will govern the
exact terms and conditions of the commercial supply of API or other finished
form of Licensed Product by PDL to Roche for sale in the ROW Territory for use
in the Collaborative Fields and, if there is a Transplant Branded Product, for
sale in the U.S. Territory during the Transplant Co-Promotion Term for use in
the Transplant Field for so long as there is a Branded Transplant Product. The
Parties acknowledge and agree that the Commercial Supply Agreement will address
Roche’s remedies in the event that PDL is unable to supply or have supplied API
or other finished form of Licensed Product in quantities desired by Roche
(“Failure to Supply”). All such remedies set forth in the Commercial Supply
Agreement shall be Roche’s sole remedies with respect to a Failure to Supply.
The Parties shall propose a more detailed timeframe for finalizing the
Commercial Supply Agreement to the JSC. In any event, the Parties agree to
initiate the negotiation of the Commercial Supply Agreement at the latest upon
the enrollment of the last patient in the phase IIb dose ranging study and
conclude the negotiation

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  77.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

within [****] of the enrollment of the last patient in the phase IIb dose
ranging study. The Parties acknowledge and agree that the terms and conditions
for commercial supply of Licensed Product with respect to the Asthma Field and
the terms and conditions for commercial supply of Licensed Product with respect
to the Transplant Field may be addressed in a single Commercial Supply Agreement
or may alternatively be addressed in separate agreements. The Parties shall
negotiate and enter into a quality agreement at the same time as the Commercial
Supply Agreement. If a second Commercial Supply Agreement is entered into, the
Parties shall decide whether the existing quality agreement is sufficient to
address both Commercial Supply Agreements and, if it is not, whether to amend
such quality agreement or enter into a separate quality agreement.

8.3 Transfer Price for Commercial Supply of API.

(a) If Roche desires to perform the fill/finish step of the manufacturing
process of Licensed Product for sale in the Collaborative Fields in the ROW
Territory or for sale in the U.S. Territory during the Transplant Co-Promotion
Term for use in the Transplant Field (provided and for so long as there is a
Transplant Branded Product), it shall notify PDL of its desire and commitment
based on capacity, quality, compliance, cost, capability and the strategic needs
of the Parties. The Parties shall discuss and agree upon the amounts which Roche
would [****] for the fill/finish step under different reasonably contemplated
supply requirements if Roche were to perform such fill/finish (the “Roche
Fill/Finish Cost”). If [****] provides a corresponding fill/finish cost that is
[****], based on the same assumptions with respect to the calculations of such
cost, then [****] shall perform such fill/finish step and the Parties shall
agree upon the appropriate commitment for continued fill/finish by [****]
(including the frequency and lead times with which [****]) with a view to
ensuring uninterrupted supply of Licensed Product in the ROW Territory and in
the U.S. Territory for use in the Transplant Field during the Transplant
Co-Promotion Term with respect to a Transplant Branded Product.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  78.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) Roche will pay PDL a Transfer Price [****] calculated as follows: Transfer
Price = [****], where the Target Price is determined based on the [****] as
shown below. The [****] is determined by combining [****] with [****][****]. For
[****] intermediate to those shown below, [****] will be used to determine the
Target Price. If [****] are [****] or [****], the Target Price will [****]. PDL
shall supply up to [****] per year in the Collaborative Field as follows. PDL’s
current [****] facility contains [****], and is viewed to have [****]
(representing a capacity of [****]). This facility is capable [****][****], with
an [****] (representing nearly [****]). Such an expansion would require between
[****] to complete (from initial design to approval to supply commercially).
PDL’s plan would be to assess Licensed Product demand forecasts following a
decision to move to phase III development (FDDP), which would then allow
adequate time to expand the capacity of [****] if required.

 

Target Price    [****]

[****]

   [****]

The Transfer Price for API will be fixed [****] as described in the Commercial
Supply Agreement to be negotiated between the Parties.

8.4 Transfer Price for Commercial Supply of Finished Product. If PDL or its
subcontractor performs the fill/finish step, then Roche will pay PDL a Transfer
Price based on [****][****] calculated as follows: Transfer Price = [****],
where the Target Price is determined based on the [****] as shown below. The
[****] is determined by

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  79.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

combining [****] with [****]. For [****] intermediate to those shown below,
[****][****] will be used to determine the Target Price. If [****] are [****]
[****] or [****], the Parties will [****]. For the purpose of all calculations
under this Section 8.4, finished Licensed Product [****] [****] shall be handled
separately from finished Licensed Product [****].

 

[****]   TARGET PRICE FOR   TARGET PRICE [****]   [****]  

For the purpose of this Section 8.4:

(a) the term [****] indicates a [****] that contains [****], which would be
labeled and bulk packaged for shipment only;

(b) the term [****] indicates a [****] that contains [****] (exact package to be
determined), which would be labeled and bulk packaged for shipment only.

(c) In the event that the [****] configurations differ from those specified
above, the Parties shall negotiate in good faith a new Target Price table.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  80.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(d) The Transfer Price for finished Licensed Product will be fixed annually in
accordance with the procedure described in the Commercial Supply Agreement to be
negotiated between the Parties.

8.5 Transfer Price Following Expiration of Royalty Obligations. Following
expiration of Roche’s royalty obligations with respect to a Collaborative Field
(the “Expiring Field”) in a given country in the ROW Territory pursuant to
Section 10.3(d), PDL will continue to supply Licensed Product to Roche for sale
in the ROW Territory under the terms of the Commercial Supply Agreement, except
that the Transfer Price shall be [****]. If Drug Approval Applications with
respect to both the Transplant Field and the Asthma Field have been approved in
such country and Roche’s royalty obligations with respect to one of the
Collaborative Fields have not expired, then this Section 8.5 shall only apply to
that fraction of Licensed Product allocable to the Expiring Field, which shall
be calculated in a manner consistent with Section 10.3(b).

8.6 Delivery Terms. The Parties acknowledge and agree that the Target Prices set
forth in Sections 8.3 and 8.4, and the Transfer Price set forth in Section 8.5,
(a) are based on PDL delivering API or other finished form Ex Works (Incoterms
2000) PDL’s or its Third Party manufacturer’s facilities and (b) do not include
the cost of any shipping fees, freight charges, insurance, import and export
compliance fees, consumption taxes, withholding taxes, customs, duties and other
taxes imposed by any government taxing authority in connection with API or other
finished form supplied by PDL for the ROW Territory or the U.S. Territory.

8.7 Transition Services After Expiration. If Roche or its Affiliate or
sublicensee is still selling the Licensed Product in the ROW Territory in the
Collaborative Fields at the time of expiration of this Agreement and Roche
wishes to assume the responsibility for supplying the Licensed Product for such
sales, then Roche

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  81.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

shall notify PDL in writing at least [****] prior to the expiration of this
Agreement and PDL for a reasonable transition period thereafter shall supply
Licensed Product to Roche and provide Roche with certain transition services
related to the transfer of manufacturing from PDL to Roche or its designee, all
under the terms of (and subject to the execution of) a separate written
agreement to be negotiated by the Parties in good faith.

ARTICLE 9

R&D REIMBURSEMENT PAYMENT AND DEVELOPMENT PAYMENTS

9.1 R&D Reimbursement Payments.

(a) Prior to the Amendment Effective Date, Roche paid PDL a non-refundable,
non-creditable payment of Seventeen Million Five Hundred Thousand Dollars
($17,500,000) ([****]).

(b) Roche shall pay to PDL a non-refundable, non-creditable payment of [****])
within [****] after (i) [****] or (ii) [****].

9.2 Asthma Development Payments. Roche shall pay to PDL the following
non-refundable and non-creditable amounts no later [****] after the later of
(i) first occurrence of the indicated event with respect to a Licensed Product
or (ii) receipt by Roche of an invoice for such amount:

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  82.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Event

   Payment

(a) [****] (as defined and specified in Exhibit [****])

   [****]

(b) [****] (as defined and specified in Exhibit [****])

   [****]

(c) [****] (as described in Exhibit [****]) prior to [****]

   [****]

(d) [****]

   [****]

(e) [****]

   [****]

(f) [****]

   [****]

(g) [****]

   [****]

If Roche is responsible for achieving an event listed in this Section 9.2, then
Roche shall provide PDL with written notice of the first occurrence of such
event within [****] of such occurrence. If Roche fails to provide such notice
within such [****] period, then Roche’s associated payment shall be due no later
than [****] after such event. If any of the payments specified in [****] have
not been made at the time the payment specified in [****] becomes due and
payable, then Roche shall make all such unpaid payments no later than the due
date for the payment specified in [****] [****], regardless of whether the
events specified in [****] have occurred.

9.3 Transplant Development Payments. Roche shall pay to PDL the following
non-refundable and non-creditable amounts no later than [****] after the later
of (i) first occurrence of the indicated event with respect to a Licensed
Product or (ii) receipt by Roche of an invoice for such amount:

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  83.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Event

   Payment

(a) [****] [****]

   [****]

(b) [****] (as described in Exhibit [****]) [****]

   [****]

(c) [****]

   [****]

(d) [****]

   [****]

(e) [****]

   [****]

(f) [****]

   [****]

(g) [****]

   [****]

For clarity, Roche shall owe a single payment upon achievement of the event
specified in [****], which payment shall satisfy Roche’s obligations with
respect to such event both under this [****] and under [****]. If Roche is
responsible for achieving an event listed in this [****], [****] of such
occurrence. [****].

ARTICLE 10

PAYMENTS BASED ON SALES OF PRODUCTS

10.1 Profit Share in the U.S. Territory.

(a) PDL shall pay Roche, within [****] after the end of each calendar quarter
during the Asthma Co-Promotion Term, an amount equal to [****] of the [****]in
the Asthma Field for such calendar quarter.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  84.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) With respect to Transplant Branded Product Roche shall pay PDL, within
[****] after the end of each calendar quarter during the Transplant Co-Promotion
Term, an amount equal to [****] of the [****] in the Transplant Field for such
calendar quarter.

(c) If there is no Transplant Branded Product, then PDL shall pay Roche, within
[****] after the end of each calendar quarter during the Transplant Co-Promotion
Term, an amount equal to [****] of the [****] in the Transplant Field for such
calendar quarter.

10.2 [****] in the U.S. Territory.

(a) For each of the [****] following the [****], PDL shall pay to Roche [****]
on a quarterly basis on PDL Net Sales, in the Asthma Field, of the Licensed
Product [****], at the following rates:

 

Year

   [****]

For the [****] following [****]

   [****]

For the [****] following [****] Term

   [****]

For the [****] following [****]

   [****]

If in the U.S. Territory, sales in the Asthma Field of units of Generic Products
in the aggregate total at least [****] of the aggregate sales in the Asthma
Field of units of all Generic Products and Licensed Products as measured [****],
then PDL shall have the right to [****] due under [****] by [****] in the
[****], [****] in the [****], and [****] in the [****] (in each case rounded to
the nearest [****]). For clarity, if such [****] are applicable, then the actual
[****] paid by PDL shall be [****] in the [****], [****] in the [****], and
[****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  85.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

in the [****] year. Any [****] pursuant to this [****] shall only apply to
[****]. The JFC shall work to develop and implement an agreed upon procedure for
tracking such Generic Products.

(b) For each of the [****] following the end of the [****], PDL shall pay to
Roche [****] on a quarterly basis on PDL Net Sales, in the Transplant Field, of
the Licensed Product [****], at the following rates:

 

Year

   [****]

For the [****] following [****] [****]

   [****]

For the [****] following [****]

   [****]

For the [****] following [****]

   [****]

If in the U.S. Territory, sales in the Transplant Field of units of Generic
Products in the aggregate total at least [****] of the aggregate sales in the
Transplant Field of units of all Generic Products and Licensed Products as
measured [****], then PDL shall have the right to [****] due under [****] by
[****] in the [****], [****] in the [****] year, and [****] in the [****] year
(in each case rounded to the nearest [****]). For clarity, if such [****] are
applicable, then the [****] paid by PDL shall be [****] in the [****], [****] in
the [****], and [****] in the [****]. Any [****] pursuant to this [****] shall
only apply to [****]. The JFC shall work to develop and implement an agreed upon
procedure for tracking such Generic Products.

(c) For clarity, the [****] specified in Sections 10.2(a) and 10.2(b) are [****]
the first of which commences on the [****] [****] or [****], as applicable.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  86.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

10.3 Royalties in the ROW Territory.

(a) Royalties for Approval(s) in One Collaborative Field. Subject to
Section 10.3(b), for each calendar year or portion thereof during the term
specified in Section 10.3(d), Roche shall pay to PDL incremental royalties on
Roche Net Sales in the ROW Territory, at a royalty rate determined by annual
Roche Net Sales in the ROW Territory of all Licensed Products as follows:

 

Annual Roche Net Sales in ROW Territory (US$)

   Royalty Rate

Up to and including [****]

   [****]

Above [****] but not exceeding [****]

   [****]

Above [****]

   [****]

As an example, if annual Roche Net Sales in the ROW Territory for a given year
are [****], Roche would pay royalties equal to [****], calculated as [****]
multiplied by [****] plus [****] [****] plus [****].

(b) Royalties for Approvals in Both Collaborative Fields. The following
provisions shall apply to any country in the ROW Territory in which Drug
Approval Applications with respect to both the Transplant Field and the Asthma
Field have been approved, for so long as such approvals remain in force:

(i) Roche shall owe two separate quarterly royalties, each calculated pursuant
to the schedule in Section 10.3(a), one based on Roche Net Sales in the ROW
Territory in the Asthma Field and one based on Roche Net Sales in the ROW
Territory in the Transplant Field. Roche Net Sales in the ROW Territory shall be

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  87.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

allocated between the Asthma Field and the Transplant Field in accordance with
the remainder of this Section 10.3(b), or in accordance with any other procedure
unanimously approved by the JSC.

(ii) Within [****] after the First Commercial Sale in the second Collaborative
Field, the JSC shall prepare and approve a written report containing (A) the
aggregate Global Net Sales for the most recently ended calendar year in those
Major Regulatory Jurisdictions ([****]) in which the Licensed Product has
received Regulatory Approval in both Collaborative Fields; and (B) the
percentage of such Global Net Sales attributable to use of the Licensed Product
in the Transplant Field, calculated based on the reasonable methodologies
consistently applied by Roche for the purpose of tracking its sales of other
products in the Transplant Field (such percentage, the “Transplant Percentage”).
The cost of implementing the methodology for tracking sales of Licensed Product
in the Transplant Field shall be [****]. The JSC shall prepare and approve an
updated Transplant Percentage within [****] after the end of each subsequent
calendar year.

(iii) For the purpose of calculating royalties under Section 10.3, Roche Net
Sales in the ROW Territory in the Transplant Field shall be deemed to be equal
to Roche Net Sales in the ROW Territory multiplied by the Transplant Percentage,
and the remainder of the Roche Net Sales in the ROW Territory shall be deemed to
be Roche Net Sales in the ROW Territory in the Asthma Field.

(c) Roche shall have the right to deduct from any royalties payable under
Section 10.3 the following: (i) [****] for Licensed Products sold in the ROW
Territory (on a first-in, first-out basis) during the royalty reporting period
for which such royalties are due; and (ii) any [****] for Licensed Product sold
in the ROW Territory (on a first-in, first-out basis) during the royalty
reporting period for which such royalties are due.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  88.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(d) Roche’s obligation to pay a royalty under Section 10.3 for a particular
Licensed Product in a particular Collaborative Field shall expire, on a
country-by-country basis, on the later of (i) [****] following the First
Commercial Sale of such Licensed Product in Collaborative Field, in such country
and (ii) the last date on which the making, using, selling, or importing of
Licensed Product, but for the licenses granted herein, would infringe a Valid
Claim. If required by law, the First Commercial Sale in the European Union will
be considered the First Commercial Sale in each country of the European Union.

10.4 Adjustments Related to Third Party Competition.

(a) If in a country of the ROW Territory sales in the Asthma Field of units of
Generic Products in aggregate total at least [****] of the aggregate sales in
the Asthma Field of units of all Generic Products and Licensed Products as
measured at [****], then Roche shall have the right [****] any royalties due
under Section 10.3 (after the applicable [****] if applicable) by: (a) [****] in
the [****] in which such Generic Product sales achieve such sales levels;
(b) [****] in the [****], and (c) [****] in the [****] and all [****] (in each
case rounded to the nearest [****]). Any royalty [****] pursuant to this
Section 10.4(a) shall only apply to royalties on Roche Net Sales in the ROW
Territory in the Asthma Field. The JFC shall work to develop and implement an
agreed upon procedure for tracking such Generic Products.

(b) If in a country of the ROW Territory sales in the Transplant Field of units
of Generic Products in aggregate total at least [****] of the aggregate sales in
the Transplant Field of units of all Generic Products and Licensed Products as
measured at the end of a full calendar year, then Roche shall have the right to
[****] any royalties due under Section 10.3 (after the applicable [****], if
applicable) by: (a[****] in the [****] in which such Generic Product sales
achieve such sales levels; (b) [****] in the [****], and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  89.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(c) [****] in the [****] and [****] (in each case rounded to the nearest
[****]). Any royalty [****] pursuant to this Section 10.4(b) shall only apply to
royalties on Roche Net Sales in the ROW Territory in the Transplant Field. The
JFC shall work to develop and implement an agreed upon procedure for tracking
such Generic Products.

10.5 Adjustments for Third Party Licenses. Roche and PDL shall share all costs
associated with Third Party Licenses in ROW Territory as set forth in this
Section 10.5. For the ROW Territory, Roche shall be responsible for [****] of
all payments under Third Party Licenses that are not included in the Transfer
Price and are allocable to the use, development, sale, manufacture, or import of
Licensed Products in the ROW Territory, including without limitation all
payments under Third Party Licenses (a) calculated based on sales of Licensed
Products in the ROW Territory; (b) made on account of the achievement of
particular events relating to development or commercialization of Licensed
Products in the ROW Territory; and (c) as consideration for a grant of a license
or other rights in the ROW Territory (collectively, “ROW License Payments”). PDL
shall be responsible for the remaining [****] of ROW License Payments. The
Parties shall, within [****] after the end of each [****], reimburse each other
to effect the sharing of ROW License Payments set forth in this Section 10.5.
For each license agreement that is included in Third Party Licenses pursuant to
Section 1.88(b) and that is also necessary for the use, manufacture, sale,
offering for sale, or importation of products outside the Collaborative Fields,
the Parties will [****] of payments under such license agreement to determine
the portion of such payments [****], which portion alone shall be includable in
ROW License Payments. This Section 10.5 shall supersede Section 7.3 of the
Worldwide Daclizumab Agreement to the extent Section 7.3 of the Worldwide
Daclizumab Agreement is applicable to any ROW License Payments.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  90.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

10.6 [****] Payments. Roche shall pay to PDL the following one-time,
non-refundable and non-creditable amounts within [****] after the later of
(i) the first achievement of the indicated events with respect to [****] of all
Licensed Products in the Territory, and (ii) receipt by Roche of an invoice for
such amount:

 

Event

   Payment

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

For clarity, if more than one of the indicated [****] events occurs in the same
twelve (12) month period, then Roche shall pay PDL the sum of all payments
corresponding to such [****] events. Roche shall provide PDL with written notice
of the first achievement of each event listed in this Section 10.6 within [****]
of such achievement. If Roche fails to provide such notice within such [****],
then Roche’s associated payment shall be due no later than [****] after such
event.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  91.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

ARTICLE 11

PAYMENT; REPORTS; AUDITS

11.1 Roche Quarterly Royalty Payments and Reports.

(a) Until the expiration of Roche’s royalty obligations under Section 10.3,
Roche agrees to make payments and written reports to PDL within [****] after the
end of each calendar quarter covering all sales of the Licensed Products in the
ROW Territory by Roche, its Affiliates or sublicensees (except PDL, its
Affiliates and sublicensees) for which invoices were sent during such calendar
quarter, each such written report stating for the period in question:

(i) for Licensed Products disposed of by sale, the description of Licensed
Products and the calculation of Roche Net Sales in the ROW Territory,

(ii) for Licensed Products disposed of other than by sale, the description and
nature of the disposition, and

(iii) the calculation of the amount due to PDL for such quarter pursuant to
Sections 10.3, 10.4, 10.5 and 10.6.

(b) The information contained in each report under Section 11.1(a) shall be
considered Confidential Information of Roche. Concurrent with the delivery of
each quarterly report, Roche shall make the payment due PDL hereunder for the
calendar quarter covered by such report.

(c) It is understood that only one royalty payment under Article 10 shall be
payable on a given unit of Licensed Product disposed of under this Agreement. In

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  92.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

the case of transfers or sales of any Licensed Product between Roche and an
Affiliate sublicensee of Roche, such royalty shall be payable with respect to,
the sale of such Licensed Product to (i) an independent Third Party not an
Affiliate of the seller or (ii) if the end user is an Affiliate of the seller,
then such end user.

11.2 PDL Quarterly Royalty Payments and Reports.

(a) During the [****] period of PDL’s royalty obligations under Section 10.2(a)
and the three (3) year period of PDL’s royalty obligations under
Section 10.2(b), PDL agrees to make payments and written reports to Roche within
[****] after the end of each calendar quarter covering all sales of the relevant
Licensed Product in the Asthma Field or the Transplant Field (as applicable) in
the U.S. Territory by PDL for which invoices were sent during such calendar
quarter, or, in the case of royalties from the PDL Net Sales of PDL’s Affiliates
or sublicensees (except Roche, its Affiliates and sublicensees), within [****]
following the end of the quarter in which PDL receives the royalty report from
the Affiliate sublicensee. Each report shall state for the period in question:

(i) for such Licensed Products disposed of by sale, the description of Licensed
Products and the calculation of PDL Net Sales therefor,

(ii) for such Licensed Products disposed of other than by sale, the description
and nature of the disposition, and

(iii) the calculation of the amount due to Roche for such quarter pursuant to
Section 10.2.

(b) The information contained in each report under Section 11.2(a) shall be
considered Confidential Information of PDL. Concurrent with the delivery of each
quarterly report, PDL shall make the payment due Roche hereunder for the
calendar quarter covered by such report.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  93.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(c) It is understood that only one royalty payment under Section 10.2 shall be
payable on a given unit of Licensed Product disposed of under this Agreement. In
the case of transfers or sales of any Licensed Product between PDL and an
Affiliate sublicensee of PDL which is subject to royalties under Section 10.2,
such royalty shall be payable with respect to the sale of such Licensed Product
to (i) an independent Third Party not an Affiliate of the seller or (ii) if the
end user is an Affiliate of the seller, then such end user.

11.3 Gross Margin Reports. Along with each of the payments specified in Sections
10.1(a) and 10.1(c), PDL shall provide Roche with a written report containing
the PDL Adjusted Gross Sales and COGS figures relevant to the calculation of the
PDL Gross Margin in the applicable field, and the calculation of the amount due
to Roche. Along with each of the payments specified in Section 10.1(b), Roche
shall provide PDL with a written report containing the Roche Adjusted Gross
Sales, Target Price, Transfer Price and Roche Fill/Finish Costs figures relevant
to the calculation of the Roche Gross Margin, and the calculation of the amount
due to PDL. The information contained in each report under this Section 11.3
shall be considered Confidential Information of the Parties.

11.4 Other Reports. The Parties’ reporting obligations with respect to
Development Expenses, Operating Expenses and Sales Force Expenses are set forth
in Sections 4.6(c) and 6.3(c). The information contained in such reports shall
be considered Confidential Information of both Parties.

 

  94.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

11.5 Accounting.

(a) Product Sales Records. Each Party (the “Royalty Paying Party”) agrees to
keep full, clear and accurate records for a period of at least [****] after the
relevant payment is owed pursuant to this Agreement, setting forth the
manufacturing, sales and other disposition of Licensed Products sold or
otherwise disposed of in sufficient detail to enable royalties and compensation
payable to the other Party (the “Royalty Receiving Party”) hereunder to be
determined. Each Royalty Paying Party further agrees to permit its books and
records to be examined by an independent accounting firm selected by the Royalty
Receiving Party to verify reports provided for in Section 11.1, 11.2, or 11.3.
Unless the Royalty Receiving Party obtains the prior written consent of the
Royalty Paying Party, such accounting firms must be selected from among the four
largest global accounting firms. Such audit shall not be performed more
frequently that [****] per calendar year nor more frequently than [****] with
respect to records covering any specific period of time. Such examination is to
be made at the expense of the Royalty Receiving Party, except in the event that
the results of the audit reveal a discrepancy in favor of the Royalty Paying
Party of [****]or more over the period being audited, in which case reasonable
audit fees for such examination shall be paid by the Royalty Paying Party.

(b) Expense Records. Each Party (the “Expense Incurring Party”) agrees to keep
full, clear and accurate records for a period of at least [****] after the
relevant report is made pursuant to Section 4.6(c) or 6.3(c) setting forth its
Development Expenses or Operating Expenses, as applicable, incurred in
sufficient detail to enable royalties and compensation payable to the other
Party (the “Expense Reimbursing Party”) hereunder to be determined. Each Expense
Incurring Party further agrees to permit its books and records to be examined by
an independent accounting firm selected by the Expense Reimbursing Party to
verify reports made pursuant to Section 4.6(c) or 6.3(c), as applicable. Unless
the Expense Reimbursing Party obtains the prior written consent of the Expense
Incurring Party, such accounting firms must be selected

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  95.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

from among the four largest global accounting firms. Such audit shall not be
performed more frequently that [****] per calendar year nor more frequently than
[****] with respect to records covering any specific period of time. Such
examination is to be made at the expense of the Expense Reimbursing Party,
except in the event that the results of the audit reveal a discrepancy in favor
of the Expense Incurring Party of [****] or more over the period being audited,
in which case reasonable audit fees for such examination shall be paid by the
Expense Incurring Party.

11.6 Methods of Payments. All payments due to either PDL or Roche under this
Agreement shall be paid in Dollars by wire transfer to a bank in the U.S.
designated in writing by the Party to which the payment is due.

11.7 Taxes. If provision is made in law or regulation of any country of the
Territory for withholding of taxes of any type, levies or other charges with
respect to the any amounts payable hereunder to a Party or its Affiliates, the
other Party or its Affiliates (“Withholding Party”) shall promptly pay such tax,
levy or charge for and on behalf of the Party to the proper governmental
authority, and shall promptly furnish the Party with receipt of such payment.
The Withholding Party shall have the right to deduct any such tax, levy or
charge actually paid from payment due the Party or be promptly reimbursed by the
Party if no further payments are due the Party. Each Withholding Party agrees to
assist the other Party in claiming exemption from such deductions or
withholdings under double taxation or similar agreement or treaty from time to
time in force and in minimizing the amount required to be so withheld or
deducted.

11.8 Currency. All payments under this Agreement shall be in Dollars.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  96.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

11.9 Late Payments. Any amount owed by one Party to the other Party under this
Agreement that is not paid within the applicable time period set forth herein
shall accrue interest at the [****] as reported by Bloomberg (or a successor or
similar organization).

ARTICLE 12

PATENTS AND KNOW-HOW

12.1 PDL Technology. Ownership of the PDL Know-How and PDL Patents shall remain
vested at all times in PDL.

12.2 Joint Inventions and Joint Roche-PDL Patents. Subject to Section 12.6(e),
ownership of Joint Inventions and Joint Roche-PDL Patents shall be vested
jointly in PDL and Roche. Except where such activities would conflict with an
exclusive license granted to a Party in this Agreement or in the Worldwide
Daclizumab Agreement, both Parties shall at all times have the co-exclusive
right within the Territory to practice, or to make, have made, use, import,
offer for sale or sell any Joint Invention under any Joint Roche-PDL Patent, and
neither Party shall be obligated to account to the other. As used herein, a
right to practice any Joint Roche-PDL Patent for a particular purpose without
any obligation to account shall include the right to grant licenses for such
purpose without the consent of the other Party. To the extent either Party needs
the consent of the other Party to exploit its co-exclusive or exclusive rights
with respect to Joint Roche-PDL Patents, including the right to sublicense or
enforce such Joint Roche-PDL Patents, the other Party shall cooperate with the
Party making such a request and promptly supply all needed consents, signatures
and the like.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  97.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

12.3 Roche Technology. Except as expressly provided in this Agreement or the
Worldwide Daclizumab Agreement, ownership of the Roche Know-How, Roche Patents
and Roche Inventions shall remain vested at all times in Roche.

12.4 Disclosure of New Inventions. At a regular interval to be agreed by the
Parties (but no less than quarterly), the Parties shall disclose to each other
any Joint Inventions, Roche Inventions, or other inventions that constitute or
will constitute new PDL Know-How, Roche Know-How, PDL Patents (if a patent
application is filed), or Roche Patents (if a patent application is filed), to
extent that any of the foregoing were conceived or reduced to practice since the
previous new invention disclosure.

12.5 Prosecution of Sole PDL Patents and Sole Roche Patents.

(a) PDL agrees to prosecute and reasonably maintain all of the patents and
applications included within the Sole PDL Patents (except for [****]), to the
extent it has the rights to do so, consistent with the patent strategy developed
by the JPC, and Roche agrees to prosecute and reasonably maintain the Sole Roche
Patents, to the extent it has the rights to do so from any co-owner of such Sole
Roche Patents, consistent with the patent strategy developed by the JPC. The
costs and expenses for such prosecution and maintenance shall be allocated
between the Parties as set forth in Section 12.7.

(b) The Party responsible for such patent (“Responsible Party”) shall provide
the other Party with a reasonable opportunity to comment on all draft filings
prior to their submission to the relevant patent authority. On the reasonable
request of the Responsible Party, the other Party shall cooperate, in all
reasonable ways, in connection with the prosecution of all patent applications
included within the Sole PDL Patents or Roche Sole Patents, as the case may
be. Should the Responsible Party decide that it is no longer interested in
maintaining or prosecuting a Sole PDL Patent

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  98.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(except for [****]) or Sole Roche Patent, as the case may be, it shall promptly
advise the other Party thereof and, at the request of such other Party, PDL and
Roche shall negotiate in good faith to determine an appropriate course of action
in the interests of both Parties. If any Sole PDL Patents are assigned to Roche,
Roche will thereafter prosecute and reasonably maintain such Sole PDL Patents at
Roche’s own cost to the extent that Roche desires to do so, provided that to the
extent such Sole PDL Patent contains claims outside the Collaborative Fields,
PDL and its Affiliates shall have a worldwide immunity from suit thereunder. If
Roche’s interest in any Sole Roche Patent is assigned to PDL, PDL will
thereafter prosecute and reasonably maintain such Sole Roche Patent at PDL’s own
cost to the extent that PDL desires to do so, provided that to the extent such
Sole Roche Patent contains claims outside the Collaborative Fields, Roche and
its Affiliates shall have a worldwide immunity from suit thereunder.

12.6 Prosecution of Joint Inventions.

(a) PDL will have the first right of election to file priority patent
applications for Joint Inventions in any country in the Territory. If PDL
declines to file such applications then Roche may do so. Such filings and all
subsequent prosecution and maintenance shall be consistent with the patent
strategy developed by the JPC.

(b) The Party not performing the priority patent filings for Joint Inventions
pursuant to this Section 12.6 undertakes without cost to the filing Party to
obtain all necessary assignment documents for the filing Party, to render all
signatures that shall be necessary for such patent filings and to assist the
filing Party in all other reasonable ways that are necessary for the issuance of
the patents involved as well as for the maintenance and prosecution of such
patents. The Party not performing the patent filings shall on request be
authorized by the other Party to have access to the files concerning such
patents in any patent offices in the world.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  99.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(c) The Party performing the priority patent filings for Joint Inventions
pursuant to this Section 12.6 undertakes to perform the corresponding convention
filings from case to case, after having discussed the countries for foreign
filings with the other Party.

(d) The costs and expenses for prosecution and maintenance of Joint Roche-PDL
Patents shall be allocated between the Parties as set forth in Section 12.7.

(e) Should the Responsible Party decide that it is no longer interested in
maintaining or prosecuting a Joint Roche-PDL Patent, it shall promptly advise
the other Party thereof and the Parties shall discuss whether the Responsible
Party shall assign such Joint Roche-PDL Patent to the other Party at no cost to
the assignee. If any such patents or patent applications are assigned to Roche,
they shall then be deemed to be a Sole Roche Patent and, to the extent such
Joint Roche-PDL Patent contains claims outside the Collaborative Fields, PDL and
its Affiliates shall have a worldwide immunity from suit thereunder. If any such
patents or patent applications are assigned to PDL, they shall then be deemed to
be a Sole PDL Patent and, to the extent such Joint Roche-PDL Patents contain
claims outside the Collaborative Fields, Roche and its Affiliates shall have a
worldwide immunity from suit thereunder.

12.7 Allocation of Patent Prosecution Expenses. The costs incurred by the
Parties with respect to the prosecution and maintenance of PDL Patents and Roche
Patents in the U.S. Territory and the European Union, or in connection with the
international phase of PCT applications that designate the U.S. and/or European
Union countries, shall be included in [****] and shall be shared [****] by the
Parties until the end of the [****]. Thereafter, [****] shall be solely
responsible for such costs in the [****] or in connection with the international
phase of PCT applications that designate the [****], and [****] shall be solely
responsible for such costs in the [****] or in connection

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  100.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

with the international phase of PCT applications that designate [****]. PDL
shall bear [****] of the costs incurred by the Parties with respect to the
post-issuance maintenance of PDL Patents in the ROW Territory (except for the
European Union). Except as set forth in the preceding sentence, Roche shall bear
[****] of the costs incurred by the Parties with respect to the prosecution and
maintenance of PDL Patents and Roche Patents in the ROW Territory (except for
the European Union) until the termination of Roche’s royalty obligations under
Section 10.3. Thereafter, PDL will be solely responsible for such costs with
respect to the PDL Patents and Roche shall be solely responsible for such costs
with respect to Sole Roche Patents. Notwithstanding anything to the contrary set
forth above, PDL will be solely responsible for all costs with respect to the
prosecution and maintenance of the [****].

12.8 Enforcement and Defense of Sole Patents.

(a) In the event of any action against a Third Party for infringement of any
claim in any issued patent within the Sole PDL Patents or Sole Roche Patents, as
the case may be, or the institution by a Third Party of any proceedings for the
revocation of any such claim, each Party will notify the other promptly and,
following such notification, the Parties shall confer. In the [****] Territory,
[****] shall have the right, but not the obligation, to prosecute such actions
or to defend such proceedings involving the [****] in a Collaborative Field, in
its own name and entirely under its own direction and control. The Parties shall
share [****] all expenses associated with such action or proceeding, provided it
is commenced prior [****]. [****] shall bear all costs associated with any such
action or proceeding commenced after [****]. In the [****] Territory, [****]
shall have the right, but not the obligation, to prosecute such actions or to
defend such proceedings involving the [****] (other than [****] [****]) in a
Collaborative Field at [****], in its own name and entirely under its own
direction and control. [****] shall have the right, but not the obligation, to
prosecute such actions or to defend such proceedings involving the [****] at
[****], in its own name and entirely under its own direction and control.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  101.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) If a Party with the first right hereunder elects not to prosecute any action
for infringement or to defend any proceeding for revocation of any claims in any
issued patent within the [****] (other than [****] and those [****] for which
[****]) in a Collaborative Field or [****] (other than those [****]), as the
case may be, within [****] of being requested by the other Party to do so, the
other Party may prosecute such action or defend such proceeding at its own
expense, in its own name and entirely under its own direction and control,
provided however, that the Parties shall [****] all expenses associated with
(i) actions or proceedings brought in the U.S. Territory prior to [****] with
respect to [****] in the Asthma Field and (ii) actions or proceedings brought in
the U.S. Territory [****] with respect to [****] in the Transplant Field. After
[****], [****] shall not have any right to bring any action or defend any
proceeding in the U.S. Territory with respect to a [****] in the Asthma Field.
After the [****], [****] shall not have any right to bring any action or defend
any proceeding in the U.S. Territory with respect to a [****] in the Transplant
Field.

(c) In any event, the Party bringing an action (“Acting Party”) pursuant to this
Section 12.8 shall solicit, and seriously consider in good faith the input of
the other Party (“Assisting Party”) with respect to all material aspects of such
action, including without limitation, the development of the litigation strategy
and the execution thereof. In furtherance and not in limitation of the
foregoing, the Acting Party shall keep the Assisting Party promptly and fully
informed of the status of any such action, and the Assisting Party shall have
the right to review and comment on the Acting Party’s activities related
thereto.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  102.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(d) Each Party will reasonably assist the Acting Party in any such action or
proceeding being prosecuted or defended by the Acting Party, if so requested by
the Acting Party or required by law. Without limiting the generality of the
foregoing, the Assisting Party agrees to join such action or proceeding if
required by law to maintain such action or proceeding. The Acting Party will pay
or reimburse the Assisting Party for all costs, expenses and liabilities that
the Assisting Party may incur or suffer in affording assistance to such actions
or proceedings. No settlement of any such action or defense that restricts the
scope or affects the enforceability of PDL Know-How or Sole PDL Patents may be
entered into by either PDL (if it would affect Roche’s rights under this
Agreement) or Roche without the prior consent of the other Party hereto,
[****]. No settlement of any such action or defense that restricts the scope or
affects the enforceability of Roche Know-How or Sole Roche Patents may be
entered into by either PDL or Roche without the prior consent of the other Party
hereto (if it would affect the other Party’s rights under this Agreement),
[****].

(e) If either Party elects to prosecute an action for infringement or to defend
any proceedings for revocation of any claims pursuant to this Section 12.8 and
subsequently ceases to continue or withdraws from such action or defense, it
shall forthwith so notify the other Party in writing and the other Party may
substitute itself for the withdrawing Party and the Parties’ respective rights
and obligations under this Section 12.8 shall be reversed.

(f) Notwithstanding the foregoing, at PDL’s request [****], Roche shall assist
PDL with respect to enforcement or revocation actions outside the Collaborative
Fields with respect to a Sole PDL Patent claiming the composition of matter of a
Licensed Product.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  103.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

12.9 Enforcement and Defense of Joint Roche-PDL Patents. In the event of any
action against a Third Party for infringement of any claim in any issued patent
within the Joint Roche-PDL Patents, or the institution by a Third Party of any
proceedings for the revocation of any such claim, each Party will notify the
other promptly and, following such notification, the Parties shall confer to
determine whether either or both Parties shall control the prosecution or
defense of such action or proceeding and who shall bear the costs thereof. If
both Parties wish to control the prosecution or defense of such action or
proceeding and the Parties are unable to reach agreement within [****] of the
notification referred to above, then [****] shall have the exclusive right to
bring such action or defend such proceeding, in its own name and entirely under
its own direction, and at [****] request, [****] shall participate in such
action or proceeding at [****]. No settlement of any action or defense that
restricts the scope or affects the enforceability of Joint Roche-PDL Patents may
be entered into by either PDL or Roche without the prior consent of the other
Party hereto, which consent shall not be unreasonably withheld. In any event,
the Acting Party pursuant to this Section 12.9 shall solicit, and seriously
consider in good faith the other Party’s input with respect to all material
aspects of such action, including without limitation, the development of the
litigation strategy and the execution thereof. In furtherance and not in
limitation of the foregoing, the Acting Party shall keep the other Party
promptly and fully informed of the status of any such action, and the other
Party shall have the right to review and comment on the Acting Party’s
activities related thereto.

12.10 Distribution of Proceeds. In the event either Party exercises the rights
conferred in Section 12.8 or 12.9 hereof, and recovers any damages or other sums
in such action, suit or proceeding or in settlement thereof, such damages or
other sums recovered shall first be applied to reimburse the Parties for all
costs and expenses incurred in connection therewith, including reasonable
attorneys’ fees necessarily

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  104.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

involved in the prosecution and/or defense of any suit or proceeding and, if
after such reimbursement any funds shall remain from such damages or other sums
recovered, said remaining recovery shall be allocated as follows:

(a) With respect to actions or proceedings commenced hereunder in the U.S.
Territory prior to the end of the Asthma Co-Promotion Term regarding one or more
Sole PDL Patents or Sole Roche Patents infringed in the Asthma Field or prior to
the end of the Transplant Co-Promotion Term regarding one or more Sole PDL
Patents or Sole Roche Patents infringed in the Transplant Field, the Parties
shall [****] share such remaining recovery;

(b) With respect to actions or proceedings commenced hereunder in the U.S.
Territory after the end of the Asthma Co-Promotion Term regarding one or more
Sole PDL Patents or Sole Roche Patents infringed in the Asthma Field or after
the end of the Transplant Co-Promotion Term regarding one or more Sole PDL
Patents or Sole Roche Patents infringed in the Transplant Field, [****] shall
retain such remaining recovery in its entirety;

(c) With respect to actions or proceedings commenced hereunder in the ROW
Territory regarding one or more Sole PDL Patents or Sole Roche Patents, [****]
shall retain such remaining recovery in its entirety, provided that if [****] is
the acting Party, then such remaining recovery shall be deemed [****] and [****]
shall pay [****] a royalty based thereon in accordance with the terms set forth
in Section [****];

(d) With respect to actions or proceedings commenced by PDL hereunder with
respect to a Joint Roche-PDL Patent, such remaining recovery shall be divided
between the Parties [****]; and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  105.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(e) With respect to actions or proceedings commenced by Roche hereunder with
respect to a Joint Roche-PDL Patent, such remaining recovery shall be divided
[****] between the Parties.

12.11 Defense of Infringement Actions.

(a) If Roche and/or PDL are named as defendant(s) in a patent infringement suit
filed by a Third Party concerning the development, manufacture, production, use,
importation, offer for sale, or sale of Licensed Products in a Collaborative
Field in the ROW Territory, then Roche shall defend such suit at its own cost
and shall indemnify and hold PDL harmless against any such patent or other
infringement suits, and any claims, losses, damages, liabilities, expenses,
including reasonable attorneys’ fees and cost, that may be incurred by PDL
therein or in settlement thereof. Any and all settlements that restrict the
scope or enforceability of PDL Know-How or PDL Patents must be approved by PDL,
in its sole and absolute discretion, before execution by Roche. Any and all
settlements that restrict the scope or enforceability of Joint Roche-PDL Patents
or Sole Roche Patents (other than those Sole Roche Patents co-owned by a Third
Party) must be approved by PDL before execution by Roche, such approval not to
be unreasonably withheld. PDL shall not be required to approve any settlement
that does not include as a condition thereof the granting to PDL of a full and
unconditional release of claims.

(b) If Roche and/or PDL are named as defendant(s) in a patent infringement suit
filed by a Third Party concerning the methods or products used by or on behalf
of PDL during the manufacture of Licensed Products for sale in a Collaborative
Field in the U.S. Territory, and PDL had not previously disclosed to Roche that
it was using such methods or products during such manufacture, then PDL shall
defend such suit at its own cost and hold Roche harmless against any such patent
or

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  106.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

other infringement suits, and any claims, losses, damages, liabilities,
expenses, including reasonable attorneys’ fees and costs, that may be incurred
by either Party therein or in settlement thereof. Any and all settlements must
be approved by both Parties, such approval not to be unreasonably withheld.
Roche shall not be required to approve any settlement that does not include as a
condition thereof the granting to Roche of a full and unconditional release of
claims.

(c) If Roche and/or PDL are named as defendant(s) in a patent infringement suit
not covered by Section 12.11(b) that is filed by a Third Party concerning the
development, manufacture, production, use, importation, offer for sale, or sale
of Licensed Products in the Asthma Field in the U.S. Territory prior to the end
of the Asthma Co-Promotion Term or in the Transplant Field in the U.S. Territory
prior to the end of the Transplant Co-Promotion Term, then the Parties shall
share [****] all costs associated with such suit including all claims, losses,
damages, liabilities, expenses, including reasonable attorneys’ fees and costs,
that may be incurred by either Party therein or in settlement thereof. Any and
all settlements must be approved by both Parties, such approval not to be
unreasonably withheld. Neither Party shall be required to approve any settlement
that does not include as a condition thereof the granting to such Party of a
full and unconditional release of claims.

(d) During the term of this Agreement, each Party shall bring to the attention
of the other Party all information regarding potential infringement of Third
Party intellectual property rights via the development, manufacture, production,
use, importation, offer for sale, or sale of Licensed Products in a
Collaborative Field in the ROW Territory or the U.S. Territory. The Parties
shall discuss such information and decide how to handle such matter.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  107.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(e) This Section 12.11 shall not be interpreted as placing on either Party a
duty of inquiry regarding Third Party intellectual property rights.

12.12 Right to Counsel. Each Party to this Agreement shall always have the right
to be represented by counsel of its own selection and its own expense in any
suit or other action instituted by the other for infringement, under the terms
of this Agreement.

12.13 Conflicts. If the terms set forth in this Article 12 conflict with or are
inconsistent with any terms set forth in the Worldwide Daclizumab Agreement,
then the terms set forth in this Article 12 shall prevail to the extent
necessary to overcome such conflict or inconsistency.

ARTICLE 13

TRADEMARKS

13.1 Selection and Procurement of Trademarks. The JSC shall select a single
trademark (other than the Zenapax Trademark) to be used to market the Licensed
Product in the Asthma Field throughout the Territory and a separate trademark
(other than the Zenapax Trademark and the trademark selected for the Asthma
Field) to be used to market the Licensed Product in the Transplant Field in each
regulatory jurisdiction in the Territory in which different trademarks may be
used to market the Licensed Product in the Asthma Field and the Transplant
Field. Such separate trademark, once it becomes registered in the U.S. Territory
and is approved by the FDA for use in the U.S. Territory with respect to the
Licensed Product in the Transplant Field, shall be referred to herein as the
“Transplant Trademark.” Each selected trademark shall be deemed a PDL Trademark
and shall be owned by PDL. PDL shall be responsible for procurement and
maintenance of trademark registrations for the PDL Trademarks in the Territory,
except that PDL may cease trademark registration procurement activities for any
PDL Trademark in any country in the ROW

 

  108.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Territory provided it first offers Roche the opportunity to assume such
activities at its own expense. Those expenses incurred by PDL with respect to
PDL Trademarks in the U.S. Territory shall be included in Operating Expenses.

13.2 Use of the Trademarks. Roche and its Affiliates and sublicensees shall use
the PDL Trademarks only in connection with the development, use, marketing,
promotion, detailing, sale, and offer for sale of Licensed Product in the
Territory in accordance with the licenses granted in Sections 2.1(a)(iii)(2) and
2.1(b)(ii). It is understood and agreed by PDL that, in the ROW Territory, Roche
shall have the right to use the corporate names of Roche and its Affiliates, and
associated logos and designs, in conjunction with the PDL Trademarks, and shall
identify PDL on all packaging and labeling as the manufacture and co-developer
of the Licensed Product. It is also understood and agreed that, during the
Asthma Co-Promotion Term in the U.S. Territory, the Parties shall have the right
to use the corporate names of the Parties and their Affiliates, and all
associated logos and designs, in conjunction with the PDL Trademarks with
respect to the Asthma Field and that, during the Transplant Co-Promotion Term in
the U.S. Territory, the Parties shall have the right to use the corporate names
of the Parties and their Affiliates, and all associated logos and designs, in
conjunction with the PDL Trademarks with respect to the Transplant Field.

13.3 PDL House Marks. Roche acknowledges the goodwill and reputation associated
with the PDL House Marks and shall use the PDL House Marks in a manner that
maintains and promotes such goodwill and reputation. Roche shall take all
reasonable precautions and actions to protect the goodwill and reputation that
has inured to the PDL House Marks, shall refrain from doing any act that is
reasonably likely to impair the reputation of the PDL House Marks, and shall
cooperate fully to protect the PDL House Marks.

13.4 Quality Control. Roche’s use of the PDL Trademarks and the PDL House Marks
must comply with PDL’s style and branding guidelines, and Roche shall provide
all materials (including without limitation advertising or promotional
materials) that incorporate the PDL Trademarks or PDL House Marks to the Asthma
JDC or Transplant JCC (as applicable) for prior review and approval.

 

  109.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

13.5 Acknowledgement of Ownership Rights. Roche undertakes to conduct its
activities in such a way so as not to jeopardize or compromise in any way the
PDL Trademarks or rights therein. Roche shall not use the PDL Trademarks or PDL
House Marks, as the case may be, as all or part of any corporate name, trade
name, trademark, service mark, certification mark, collective membership mark,
domain name, or any other designation confusingly similar to the PDL Trademarks
or PDL House Marks in any way that damages the PDL Trademarks or PDL House
Marks. If Roche or its Affiliates challenge or, directly or indirectly, assert
any right, title or interest in or to the PDL Trademarks, PDL House Marks, or
any registrations or applications for registration thereof, or seek to register
the PDL Trademarks or PDL House Marks in any country for any goods and services,
then PDL shall have the right to give written notice to Roche of such conduct
and Roche shall immediately cease such conduct.

13.6 Use of Trademark Designations. The ™ designation may be used in conjunction
with each PDL Trademark within the Territory. Once registrations issue, the ®
designation may be used in connection with the PDL Trademarks. An appropriate
statutory notice of trademark ownership shall be affixed to or imprinted on any
material wherever the PDL House Marks or PDL Trademarks are used. PDL’s
ownership of such marks shall be identified on all materials on which they
appear. The exact language for identification of ownership shall be in
accordance with branding and implementation guidelines to be agreed on by the
Parties.

13.7 Infringement of Trademarks.

(a) Procedure. In the event that either Party becomes aware of (i) actual
infringement of a PDL Trademark in the ROW Territory; (ii) a mark or name
confusingly similar to a PDL Trademark in the ROW Territory; or (iii) any unfair
trade practices, trade dress imitation, passing off, or like offenses, in the
ROW Territory that relate to the PDL Trademarks, such Party shall promptly so
notify the other Party in

 

  110.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

writing. [****] shall have the right, but not the obligation, at its [****], to
initiate, prosecute, and control an infringement action or file any other
appropriate action or claim related to such infringement of the PDL Trademark
against any Third Party. If [****] fails to bring any such infringement action
within a period of ninety (90) days after delivery of the notice set forth
above, then [****] shall have the right, but not the obligation, at its [****],
to initiate, prosecute, and control an infringement action or file any other
appropriate action or claim related to such infringement of the PDL Trademark
against any Third Party. In either event, the Party not bringing any such action
(i) shall have the right (at its own expense) to participate in such action and
to be represented by counsel of its own choice, and (ii) agrees, at the request
[****] of the Party bringing such action, to be joined as a Party to the suit
and to provide reasonable assistance in any such action. The Party controlling
such action shall take all reasonable and appropriate steps to protect, defend,
and maintain the PDL Trademarks for use by the Parties and shall have the right
to control settlement of such action; provided, however, that no settlement
shall be entered into without the written consent of the other Party, not to be
unreasonably withheld.

(b) Costs. Any damages or monetary award recovered shall be applied first to
reimburse the reasonable costs and expenses of the Party bringing such action in
connection with such litigation, with the balance being allocated to the Parties
[****].

13.8 Third Party Trademark Claims.

(a) Claims Based on Use of the PDL Trademarks. If a claim is brought by a Third
Party that the Parties’ use of the PDL Trademarks infringes such Third Party’s
trademarks, the Party against which (or against whose Affiliate, as the case may
be) the action is brought will give prompt written notice to the other Party of

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  111.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

such claim. If the JSC or Executive Officers selected such trademark for the
Licensed Product by consensus, then (i) [****] shall defend any such claim and
any resulting suit brought in the ROW Territory at its expense and shall
indemnify [****] and its Affiliates against any resulting final judgments and
settlements, provided that [****] shall not settle any claim or suit in a manner
that would adversely affect [****] without obtaining [****] prior written
consent, which shall not be unreasonably withheld, and (ii) [****] shall defend
any such claim and any resulting suit brought in the U.S. Territory with respect
to use of the trademark in the Asthma Field during the Asthma Co-Promotion Term
or in the Transplant Field during the Transplant Co-Promotion Term provided that
the costs associated with such defense shall be Operating Expenses (and
therefore shared equally by the Parties) and [****] shall not settle any claim
or suit in a manner that would adversely affect [****] without obtaining [****]
prior written consent, which shall not be unreasonably withheld. If the JSC and
Executive Officers did not reach consensus regarding the selection of a
trademark for use on the Licensed Product and [****] selected such trademark
pursuant to Section 3.5(b), then [****] shall defend such claim and any
resulting suit at its expense and shall indemnify [****] and its Affiliates
against any resulting final judgments and settlements, provided that [****]
shall not settle any claim or suit in a manner that would adversely affect
[****] without obtaining [****] prior written consent, which shall not be
unreasonably withheld. If the JSC and Executive Officers did not reach consensus
regarding the selection of a Transplant Trademark and [****] selected such
trademark pursuant to Section 3.5(b)(iv), then [****] shall defend such claim
and any resulting suit at its expense and shall indemnify [****] and its
Affiliates against any resulting final judgments and settlements, provided that
[****] shall not settle any claim or suit in a manner that would adversely
affect [****] without obtaining [****] prior written consent, which shall not be
unreasonably withheld.

(b) Claims Based on Use of the PDL House Marks. If a claim is brought by a Third
Party that the use of the PDL House Marks by Roche or its Affiliates

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  112.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

in the ROW Territory infringes such Third Party’s trademarks, Roche shall give
prompt written notice to PDL of such claim. [****] shall defend such claim and
any resulting suit at its expense and shall indemnify [****] and its Affiliates
against any resulting final judgments and settlements, provided that [****]
shall not settle any claim or suit in a manner that would adversely affect
[****] without obtaining [****] prior written consent, which shall not be
unreasonably withheld.

ARTICLE 14

REPRESENTATIONS, WARRANTIES, AND COVENANTS

14.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party:

(a) Such Party is a corporation or entity duly organized and validly existing
under the laws of the state or other jurisdiction of its incorporation or
formation;

(b) The execution, delivery and performance of this Agreement by such Party has
been duly authorized by all requisite corporate action;

(c) Such Party has the power and authority to execute and deliver this Agreement
and to perform its obligations hereunder, and such performance does not conflict
with or constitute a breach of any agreement of such Party with a Third Party;

(d) To the best of its knowledge, such Party has the right to grant the rights
and licenses described in this Agreement; and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  113.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(e) PDL and Roche each covenant to timely make any required application pursuant
to the HSR Act. Each party shall cooperate fully and promptly in any required
HSR notification process as well as any other applicable governmental or
regulatory filing required by the HSR Act.

14.2 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 14.1, THE TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY ARE PROVIDED “AS IS” AND
EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES, ARISING FROM A COURSE OR DEALING, USAGE OR
TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO.

14.3 Limitation of Liability. NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT, EACH PARTY’S PERFORMANCE OR LACK OF PERFORMANCE
HEREUNDER, OR ANY LICENSE GRANTED HEREUNDER, EXCEPT FOR DAMAGES ARISING FROM A
BREACH OF SECTION 2.3 OR 15.1. THE FOREGOING SHALL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS HEREUNDER.

ARTICLE 15

CONFIDENTIALITY

15.1 Nondisclosure of Confidential Information. All Information disclosed by one
Party to the other Party under this Agreement shall be subject to the
nondisclosure and nonuse provisions set forth in Article XIV of the Worldwide

 

  114.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Daclizumab Agreement (as amended by this Agreement). The Parties hereby amend
Section 14.1(a) of the Worldwide Daclizumab Agreement to permit, in addition to
any rights already granted under the Worldwide Daclizumab Agreement, (a) the use
by a Party of any trade secrets or proprietary information disclosed to such
Party by the other Party (“Confidential Information”) for those purposes
permitted by this Agreement; and (b) the further disclosure by such Party of
such trade secrets or proprietary information disclosed to such Party by the
other Party to those of its Affiliates, sublicensees, prospective sublicensees,
employees, consultants, agents or subcontractors as necessary in connection with
such Party’s performance under this Agreement.

The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to investment bankers, investors, and potential investors, each of whom prior to
disclosure must be bound by similar obligations of confidentiality and non-use
at least equivalent in scope to those set forth in this Article 15. In addition,
a copy of this Agreement may be filed by PDL with the Securities and Exchange
Commission. In connection with any such filing, PDL shall endeavor to obtain
confidential treatment of economic and trade secret information.

In any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information except as permitted hereunder.

15.2 Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be substantially in the form of the press release
attached as Exhibit E. Any other publication, news release or other public
announcement relating to this Agreement or to the performance hereunder, shall
first be reviewed and approved by both Parties; provided, however, that any
disclosure which is required by law as advised by the disclosing Party’s counsel
may be made without the prior consent of the other Party, although the other
Party shall be given prompt notice of any such legally required disclosure and
to the extent practicable shall provide the other Party an opportunity to
comment on the proposed disclosure.

 

  115.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

15.3 Publications. Prior to public disclosure or submission for publication of a
document describing the results of any scientific activity or collaboration
between PDL and Roche in a Collaborative Field, the Party disclosing or
submitting such a document (“Disclosing Party”) shall send the other Party
(“Responding Party”) a copy of the document. The term “document” includes all
manifestations of idea expression, including but not limited to graphic (e.g.
text, charts, and other visual presentations) and electromagnetic (e.g. CD,
floppy disk, e-mail, video tape, DVD, and other forms of memory). The Responding
Party shall have a reasonable time period not to exceed [****] from its
confirmed date of receiving the document (“Review Period”) to determine
(i) whether the document contains Confidential Information belonging to the
Responding Party and (ii) whether the document discloses an invention for which
patent protection should be sought (prior to publication of such document) for
the purpose of protecting an invention. If the Responding Party does not object
in writing to publication of the document within the Review Period, then the
Disclosing Party may submit such document for publication or otherwise disclose
to the public such results of the scientific activity or collaboration. If the
Responding Party determines that the document contains Confidential Information
or a patentable invention for which patent protection will be sought, then the
Responding Party shall notify in writing the Disclosing Party during the Review
Period of its determination. If the document contains [****], then the
Disclosing Party shall [****] before public disclosure or submission for
publication. If the document contains subject matter for which patent protection
should be sought, then the Disclosing Party shall delay public disclosure or
submission of the document for a period of at least [****] from the date it
receives written notice from the Responding Party, so as to permit preparation
and filing of a patent application on the disclosed subject matter. [****] after
the date the Disclosing Party receives notice from the Responding Party, the
Disclosing Party may submit for publication or publicly disclose such invention.
Authorship for any document shall be determined in accordance with

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  116.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

accepted scientific practice. If a question of authorship arises, then the
authorship shall be determined by good faith consultation between the respective
heads of research for each Party.

ARTICLE 16

INDEMNIFICATION

16.1 Indemnification by PDL. Unless otherwise provided herein, PDL agrees to
indemnify, hold harmless and defend Roche and its directors, officers, employees
and agents (the “Roche Indemnitees”) from and against any and all Third Party
suits, claims, actions, demands, liabilities, expenses and/or losses (including
without limitation attorneys’ fees, court costs, witness fees, damages,
judgments, fines and amounts paid in settlement) (“Losses”) to the extent that
such Losses arise out of (a) a breach of a representation or warranty or
covenant by PDL under Article 14 or (b) the distribution, manufacture, use,
testing, promotion, marketing or sale of a Licensed Product by or on behalf of
PDL, its Affiliates or sublicensees (except for Roche), but only to the extent
the Losses described in “(b)” result from (i) any violation of applicable law by
PDL with respect to co-promotion activity in a Collaborative Field in the U.S.
Territory under Article 6, (ii) the failure of Licensed Products manufactured by
PDL to conform to cGMP or the written specifications for such products or
(iii) the negligence or misconduct or failure to act of PDL, its agents or
sublicensees in connection with PDL’s obligations under this Agreement. The
indemnification obligation set forth in (b) above with respect to the
manufacture of Licensed Product shall be automatically superseded by the
execution of a Commercial Supply Agreement; after such execution Roche shall be
entitled only to such manufacturing-related indemnification from PDL as may be
specified in such Commercial Supply Agreement. Notwithstanding the foregoing,
PDL shall not have any obligation to indemnify the Roche Indemnitees with
respect to any Losses arising out of the negligence or misconduct or failure to
act of Roche, its Affiliates, or sublicensees (except for PDL).

 

  117.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

16.2 Indemnification by Roche. Unless otherwise provided herein, Roche shall
indemnify, hold harmless and defend PDL and its directors, officers, employees
and agents (the “PDL Indemnitees”) from and against any and all Losses, to the
extent that such Losses arise out of (a) a breach of a representation or
warranty or covenant by Roche under Article 14 or (b) the distribution, use,
testing, promotion, marketing, or sale of a Licensed Product by or on behalf of
Roche, its Affiliates or sublicensees (except for PDL), but only to the extent
that the Losses described in “(b)” result from (i) any violation of applicable
law by Roche with respect to co-promotion activity in a Collaborative Field in
the U.S. Territory under Article 6, (ii) any ROW Commercialization Activities,
or (iii) the negligence or misconduct or failure to act of Roche, its agents or
sublicensees in connection with Roche’s obligations under this Agreement.
Notwithstanding the foregoing, Roche shall not have any obligation to indemnify
the PDL Indemnitees with respect to any Losses arising out of the negligence or
misconduct or failure to act of PDL, its Affiliates, or sublicensees (except for
Roche).

16.3 Procedure. In the event of a claim by a Third Party against a Party
entitled to indemnification under this Agreement (“Indemnified Party”), the
Indemnified Party shall promptly notify the other Party (“Indemnifying Party”)
in writing of the claim and the Indemnifying Party shall undertake and solely
manage and control, at its sole expense, the defense of the claim and its
settlement. The Indemnified Party shall cooperate with the Indemnifying Party,
including, as requested by the Indemnifying Party entering into a joint defense
agreement. The Indemnified Party may, at its option and expense, be represented
in any such action or proceeding by counsel of its choice. The Indemnifying
Party shall not be liable for any litigation costs or expenses incurred by the
Indemnified Party without the Indemnifying Party’s written consent. The
Indemnifying Party shall not settle any such claim unless such settlement fully
and unconditionally releases the Indemnified Party from all liability relating
thereto, unless the Indemnified Party otherwise agrees in writing.

16.4 Certain Losses. Any Losses resulting from Third Party suits, claims, or
actions in the U.S. with respect to which neither Party owes an indemnification

 

  118.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

obligation under this Article 16 shall be [****]. In addition, notwithstanding
anything to the contrary, all Losses arising from latent defects in the Licensed
Products shall [****] and [****] shall have any indemnification obligations with
respect thereto.

16.5 Insurance.

(a) PDL, at its own expense, shall maintain product liability insurance in an
amount consistent with industry standards for a company of similar standing
during the term of this Agreement. PDL shall provide [****] prior written notice
to any cancellation of its insurance program. PDL shall designate Roche as an
additional insured under its applicable insurance policies.

(b) The Parties acknowledge that Roche, as of the Effective Date, self-insures.
If during the term of this Agreement Roche [****], Roche shall [****] under its
applicable insurance policies and shall provide PDL with [****] prior written
notice of any [****].

16.6 Relationship to Worldwide Daclizumab Agreement. Solely to the extent that
either Party has a Loss recoverable under this Article 16, the Parties’ rights
and obligations under this Article 16 shall supersede any rights or obligations
of the Parties granted under Section 17.6 of the Worldwide Daclizumab Agreement.

ARTICLE 17

TERM AND TERMINATION

17.1 Term. The term of this Agreement shall begin on the Effective Date and,
unless earlier terminated in accordance with the terms of this Article 17, will
expire on

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  119.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

the date on which neither Party has nor will have any additional payment
obligations to the other Party under this Agreement. Upon expiration of the
Agreement, provided that there has been [****] in at least [****], Roche shall
have a fully paid-up license with respect to the licenses granted under
Section 2.1(b) [****]. Upon expiration of the Agreement, provided that there has
been a [****] in at least [****], Roche shall have a fully paid-up license with
respect to the licenses granted under Section 2.1(b) ([****]).

17.2 Termination for Breach.

(a) A Party (“non-breaching Party”) shall have the right, in addition to any
other rights and remedies, to terminate this Agreement in the event the other
Party (“breaching Party”) is in breach of any of its material obligations under
this Agreement, provided that any such termination shall only be effective with
respect to the particular Region(s) and the particular Collaborative Field to
which such breach amounted to a material breach, except that (i) [****], and
(ii) [****], each of which shall be subject to the terms of Section 17.2(e). The
non-breaching Party shall provide written notice to the breaching Party, which
notice shall identify the breach and the Region(s) and the Collaborative Field
with respect to which the non-breaching Party intends to have this Agreement
terminate. With respect to breaches of any payment provision hereunder, the
breaching Party shall have a period of [****] after such written notice is
provided to cure such breach; provided, however, if there is a dispute as to
whether a development event or commercialization event referenced in
Section 9.2, 9.3 or 10.6, respectively, has occurred (thereby triggering a
payment obligation under such sections), Roche shall not be obliged to make such
payment until such dispute is resolved in accordance with Article 18. With
respect to all other breaches, the breaching Party shall have a period of [****]
after such written notice is provided to cure such breach. If such breach is not
cured within the applicable period set forth above, this Agreement shall
terminate immediately with respect to the applicable Region and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  120.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

applicable Collaborative Field, upon written notice provided by the
non-breaching Party of such termination. The waiver by either Party of any
breach of any term or condition of this Agreement shall not be deemed a waiver
as to any subsequent or similar breach. Termination for a breach occurring in
one or more Regions in the ROW Territory shall not affect any rights or
obligation hereunder relating to the U.S. Territory, and vice versa, except as
otherwise provided above. Termination for a breach occurring with respect to the
Asthma Field shall not affect any rights or obligation hereunder relating to the
Transplant Field, and vice versa.

(b) For clarity and without limiting the generality of the foregoing, any breach
of a material obligation relating to co-promotion of Licensed Product under this
Agreement in a particular Collaborative Field shall be treated as a breach with
respect to the U.S. Territory and may therefore give rise to a right, pursuant
to Section 17.2(a), to terminate this Agreement with respect to such
Collaborative Field solely as to the U.S. Territory.

(c) Consequences of Termination for Roche’s Breach.

(i) If Roche breaches the Agreement with respect to a Region in the ROW
Territory and with respect to a Collaborative Field, and PDL terminates the
Agreement, pursuant to the procedure outlined in Section 17.2(a), with respect
to such Region and such Collaborative Field, then the following shall apply:

(1) Roche shall, at PDL’s written request, promptly (and in any event within
[****] after Roche’s receipt of such request) assign and transfer to PDL, all of
Roche’s right, title, and interest in and to all regulatory filings (such as
INDs and drug master files), Regulatory Approvals, clinical trial agreements (to
the extent assignable and not cancelled), and data, including clinical data,
materials, and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  121.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

information, in each case to the extent in Roche’s control and to the extent
related to the affected Collaborative Field and related to the Licensed Products
in the affected Region, except that Roche may keep one copy of all such
information for archival purposes. The costs of such transfers shall be [****];

(2) Roche shall grant to PDL an exclusive, perpetual, irrevocable, fully paid
license, under the Roche Technology, Roche Inventions and patents claiming Roche
Inventions, to make, have made, use, offer for sale, sell and import Licensed
Products in the affected Collaborative Field in the affected Region;

(3) All licenses granted to Roche under Section 2.1(b) shall terminate with
respect to the affected Region, but only with respect to the affected
Collaborative Field; and

(4) The Parties’ respective co-development and co-promotion rights and
obligations in the U.S. Territory, and the Parties’ rights and obligations in
any other Region in the ROW Territory and in any other Collaborative Field shall
not be affected by any termination of this Agreement with respect to a
Collaborative Field and a Region in the ROW Territory.

(ii) If Roche breaches the Agreement with respect to the U.S. Territory and with
respect to a Collaborative Field, and PDL terminates the Agreement, pursuant to
the procedure outlined in Section 17.2(a), with respect to the U.S. Territory
and such Collaborative Field, then the following shall apply:

(1) If the affected Collaborative Field is the Asthma Field, then the Asthma
Co-Promotion Term, if started, shall end and, if not yet started, shall not
commence;

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  122.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(2) If the affected Collaborative Field is the Transplant Field, then the
Transplant Co-Promotion Term, if started, shall end and, if not yet started,
shall not commence;

(3) Roche shall, at PDL’s written request, promptly (and in any event within
[****] after Roche’s receipt of such request) assign and transfer to PDL, all of
Roche’s right, title, and interest in and to all regulatory filings (such as
INDs and drug master files), Regulatory Approvals, clinical trial agreements (to
the extent assignable and not cancelled), and data, including clinical data,
materials, and information, in each case to the extent in Roche’s control and to
the extent related to the affected Collaborative Field and related to the
Licensed Products in the U.S. Territory, except that Roche may keep one copy of
all such information for archival purposes. The costs of such transfers shall be
borne [****];

(4) All licenses granted to PDL in Sections 2.2(a) and 2.2(c) shall become
exclusive, perpetual, irrevocable, and fully paid, but only with respect to the
affected Collaborative Field;

(5) All licenses granted to Roche under Section 2.1(a) shall terminate with
respect to the affected Collaborative Field, and Roche shall cease to have any
right or obligation to Develop, sell or co-promote Licensed Products in the
affected Collaborative Field in the U.S. Territory or to participate in any
other commercialization- or development-related activities ([****]) with respect
to Licensed Products in the affected Collaborative Field in the U.S. Territory;
and

(6) The Parties’ respective rights and obligations with respect to the ROW
Territory (and all Regions therein) or any other Collaborative Field shall not
be affected by any termination of this Agreement with respect to the affected
Collaborative Field in the U.S. Territory.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  123.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing Sections 17.2(c)(i) and (ii), in the event
that Roche breaches the Agreement with respect to the [****], then PDL shall
have the right to terminate this Agreement in its entirety with respect to the
affected Collaborative Field and such termination shall have the consequences
set forth in Section 17.2(e)(ii).

(d) Consequences of PDL’s Breach.

(i) If PDL breaches the Agreement with respect to a Region in the ROW Territory
and with respect to a Collaborative Field, and Roche terminates the Agreement,
pursuant to the procedure outlined in Section 17.2(a), with respect to such
Region, then the following shall apply:

(1) Roche shall, at PDL’s written request, promptly (and in any event within
[****] after Roche’s receipt of such request) assign and transfer to PDL, all of
Roche’s right, title, and interest in and to all regulatory filings (such as
INDs and drug master files), Regulatory Approvals, clinical trial agreements (to
the extent assignable and not cancelled), and data, including clinical data,
materials, and information, in each case to the extent in Roche’s control and to
the extent related to the affected Collaborative Field and related to the
Licensed Products in the affected Region. The costs of such transfers shall be
borne [****]. At Roche’s reasonable request, PDL shall allow Roche to access
such regulatory filings, Regulatory Approvals, clinical trial agreements, and
data as required for Roche to satisfy its obligations under applicable law or to
prepare a defense against Third Party litigation;

(2) Roche shall grant to PDL an exclusive, perpetual, irrevocable, fully paid
license, under the Roche Technology, Roche Inventions and patents claiming Roche
Inventions, to make, have made, use, offer for sale, sell and import Licensed
Products in the affected Collaborative Field in the affected Region;

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  124.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(3) All licenses granted to Roche under Section 2.1(b) shall terminate with
respect to such affected Region, but only with respect to the affected
Collaborative Field; and

(4) The Parties’ respective co-development and co-promotion rights and
obligations in the U.S. Territory, and the Parties’ rights and obligations in
any other Region in the ROW Territory and in any other Collaborative Field shall
not be affected by any termination of this Agreement with respect to the
affected Collaborative Field in the affected Region in the ROW Territory.

(ii) If PDL breaches the Agreement with respect to a Collaborative Field and a
Region in the ROW Territory and Roche has the right to terminate the Agreement
with respect to such Collaborative Field in such Region as a result, Roche may
elect the following as an alternative remedy to termination:

(1) The Parties’ respective rights and obligations with respect to the ROW
Territory shall remain unchanged, except that Roche shall be relieved of any
diligence obligations in the affected Collaborative Field with respect to the
affected Region for so long as PDL’s breach in such affected Collaborative Field
and affected Region prevents Roche from satisfying such diligence obligations;
and

(2) The Parties’ respective co-development and co-promotion rights and
obligations in the U.S. Territory, and the Parties’ rights and obligations in
all other Regions in the ROW Territory and in other Collaborative Fields shall
not be affected.

(iii) If PDL breaches the Agreement with respect to the U.S. Territory and with
respect to a particular Collaborative Field, and Roche terminates the Agreement,
pursuant to the procedure outlined in Section 17.2(a), with respect to the U.S.
Territory and such Collaborative Field, then the following shall apply:

(1) If the affected Collaborative Field is the Asthma Field, then:

(a) the Asthma Co-Promotion Term shall end;

 

  125.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) all licenses granted PDL in Section 2.2(a) (but only with respect to the
Asthma Field) shall be suspended until [****];

(c) PDL shall grant to Roche, under the PDL Technology, an exclusive license to
use, import, offer for sale and sell Licensed Products in the Asthma Field in
the U.S. Territory until [****], provided that if PDL or its Third Party
licensee has filed for regulatory approval in an indication outside of the
Collaborative Fields in the U.S. Territory for Licensed Product having the same
formulation and mode of administration as Licensed Product being developed or
commercialized for the Asthma Field, then the Parties shall discuss in good
faith the feasibility of two parties simultaneously booking sales of Licensed
Product;

(d) PDL shall cease to have any right or obligation to Develop or co-promote
Licensed Products in the Asthma Field in the U.S. Territory or to actively
participate in any other commercialization- or development-related activities
with respect to Licensed Products in the Asthma Field in the U.S. Territory
until [****], provided that PDL shall retain the right of access to information,
meetings and planning reasonably required to ensure effective transition,
manufacturing support and return to PDL following the [****];

(e) the Parties shall share [****] Operating Expenses, Roche’s Sales Force
Expenses and Roche Gross Margin (all with respect to the Asthma Field, with the
understanding that the meaning of such terms shall be modified as necessary to
accomplish the intended purpose) until [****], provided that any payments [****]
may be offset by the amount of [****], as set forth in a final non-appealable
judgment or award granted in accordance with the dispute resolution procedures
of Article 18; and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  126.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(f) on [****], the licenses to Roche set forth in Sections 2.1(a), 2.1(b) and
17.2(d)(iii)(3)(c) shall terminate with respect to the Asthma Field, the
licenses set forth in Section 2.2(a) shall come back into force with respect to
the Asthma Field and become exclusive, and PDL shall have sole responsibility
and decision-making authority for the Detailing, marketing, Promotion, sale and
distribution of Licensed Product in the Asthma Field in the U.S. Territory.
Except as explicitly provided in Section 10.2, PDL shall owe Roche no
consideration in respect to sales of Licensed Product in the Asthma Field in the
U.S. Territory [****], except for [****] provided for hereinabove;

(2) If the affected Collaborative Field is the Transplant Field and there is a
Transplant Branded Product, then the Transplant Co-Promotion Term and the
Parties’ rights and obligations during such period with respect to the
Transplant Field shall continue as before termination except that:

(a) PDL shall cease to have any right or obligation to Develop or co-promote
Licensed Products in the Transplant Field in the U.S. Territory or to actively
participate in any other commercialization- or development-related activities
with respect to Licensed Products in the Transplant Field in the U.S. Territory
[****], provided that PDL shall retain the right of access to information,
meetings and planning reasonably required to ensure effective transition,
manufacturing support and return to PDL following the [****];

(b) Roche [****], from [****], the amount of damages caused by PDL’s breach, as
set forth in a final non-appealable judgment or award granted in accordance with
the dispute resolution procedures of Article 18; and

(c) [****], the licenses to Roche set forth in Sections 2.1(a) and 2.1(b) shall
terminate with respect to the Transplant Field, the

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  127.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

licenses set forth in Section 2.2(a) shall come back into force with respect to
the Transplant Field and become exclusive, the provisions of Section 5.1(b)(iii)
shall apply, and PDL shall have sole responsibility and decision-making
authority for the Detailing, marketing, Promotion, sale and distribution of
Licensed Product in the Transplant Field in the U.S. Territory. Except as
explicitly provided in Section 10.2, PDL shall owe Roche no consideration in
respect to sales of Licensed Product in the Transplant Field in the U.S.
Territory after [****], except for the [****] for hereinabove;

(3) If the affected Collaborative Field is the Transplant Field and there is no
Transplant Branded Product, then the Transplant Co-Promotion Term and the
Parties’ rights and obligations during such period with respect to the
Transplant Field shall be affected as set forth in Section 17.2(d)(iii)(1)
mutatis mutandis as if the Asthma Field were the Transplant Field; and

(4) The Parties’ respective rights and obligations with respect to the ROW
Territory (including all Regions therein) or with respect to any other
Collaborative Field shall not be affected by any termination of this Agreement
with respect to the affected Collaborative Field in the U.S. Territory.

(e) Consequences of Material Breach of Development Plan. Notwithstanding the
applicability of Sections 17.2(c) or 17.2(d), if a Party breaches a material
obligation related to the Asthma Development Plan or Transplant Development
Plan, the non-breaching Party shall have the following alternatives;

(i) Continue the Agreement in effect and pursue any and all remedies available
in law or at equity, including the right to seek specific performance of the
Parties’ respective performance and payment obligations under the Asthma
Development Plan or Transplant Development Plan (as applicable) as well as the
right to seek appropriate damages; or

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  128.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(ii) Terminate the Agreement in its entirety, pursuant to the procedure outlined
in Section 17.2(a), in which case the following shall apply:

(1) Roche shall, at PDL’s written request, promptly (and in any event within
[****] after Roche’s receipt of such request) assign and transfer to PDL, all of
Roche’s right, title, and interest in and to all regulatory filings (such as
INDs and drug master files), Regulatory Approvals, clinical trial agreements (to
the extent assignable and not cancelled), and data, including clinical data,
materials, and information, in each case to the extent in Roche’s control and to
the extent related to both the affected Collaborative Field and the Licensed
Products in the Territory, except that Roche may keep one copy of all such
information for archival purposes. The costs of such transfers shall be borne
[****];

(2) Roche shall grant to PDL an exclusive, perpetual, irrevocable, fully paid
license, under Roche Technology, Roche Inventions and patents claiming Roche
Inventions, to make, have made, use, offer for sale, sell and import Licensed
Products in the affected Collaborative Field in the Territory; and

(3) All licenses granted to Roche under Sections 2.1(a) and 2.1(b) shall
terminate with respect to the affected Collaborative Field and Roche shall cease
to have any rights with respect to the Licensed Products in the affected
Collaborative Field in the Territory.

17.3 Termination at Will. Commencing [****], Roche shall have the right to
terminate this Agreement without cause (but solely with respect to the [****])
in accordance with subsections (a) and (b) below. Commencing upon [****], Roche
shall have the right to terminate this Agreement without cause (but solely with
respect to the [****]) in accordance with subsections (a) and (b) below. For
clarity, Roche’s

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  129.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

aforementioned right to terminate this Agreement with respect to the [****] is
separate from its aforementioned right to terminate this Agreement with respect
to the [****], and Roche may exercise one, both or neither of these rights, each
in accordance with the terms and conditions that apply to such termination.

(a) During Development. Prior to the receipt of Regulatory Approval in a
particular Collaborative Field in the U.S. Territory or the European Union,
termination under this Section 17.3 in such Collaborative Field shall pertain to
both the ROW Territory and the U.S. Territory and such termination shall become
effective [****] after PDL’s receipt of Roche’s written termination notice.
During the period between Roche’s termination notice and the effective date of
such termination (the “Termination Notice Period”), the Parties shall continue
to perform all of their obligations under this Agreement with respect to the
affected Collaborative Field, including sharing Development Expenses and other
costs required to be shared under this Agreement; provided, however, that no
payments shall become due or payable for any development or commercialization
events in the affected Collaborative Field that are first achieved during the
applicable Termination Notice Period. Termination of this Agreement with respect
to a Collaborative Field pursuant to this Section 17.3(a) shall have the
following effects:

(i) Roche shall, at PDL’s written request, promptly (and in any event within
[****] after Roche’s receipt of such request) assign and transfer to PDL, all of
Roche’s right, title, and interest in and to all regulatory filings (such as
INDs and drug master files), Regulatory Approvals, clinical trial agreements (to
the extent assignable and not cancelled), and data, including clinical data,
materials, and information, in each case to the extent in Roche’s control and to
the extent related to both the affected Collaborative Field and the Licensed
Products in the Territory, except that Roche may keep one copy of all such
information for archival purposes. The costs of such transfers shall be borne
[****];

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  130.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(ii) Roche shall grant to PDL an exclusive, perpetual, irrevocable, fully paid
license, under Roche Technology, Roche Inventions and patents claiming Roche
Inventions, to make, have made, use, offer for sale, sell and import Licensed
Products in the affected Collaborative Field in the Territory;

(iii) All licenses granted to Roche under Sections 2.1(a) and 2.1(b) shall
terminate with respect to the affected Collaborative Field and Roche shall cease
to have any rights with respect to the Licensed Products in the affected
Collaborative Field in the Territory; and

(iv) During an additional [****] following the effective date of such
termination, Roche shall continue to pay its share any non-cancelable
Development Expenses and any other non-cancelable costs that are required to be
shared under this Agreement, in each case solely with respect to the ROW
Territory and solely with respect to the Collaborative Field, and in each case
subject to PDL’s obligation to use reasonable efforts to mitigate such
non-cancelable expenses and costs. In addition, Roche shall provide, [****],
transition services to ensure effective transition to PDL or a Third Party
designated by PDL for a period not to exceed [****] following the effective date
of such termination, all on terms to be agreed upon by the Parties.

(b) After Regulatory Approval. After the receipt of Regulatory Approval in the
U.S. Territory or the European Union in a particular Collaborative Field,
termination under this Section 17.3 in such Collaborative Field shall be on a
Region-by-Region basis in the ROW Territory and shall become effective [****]
after PDL’s receipt of Roche’s written termination notice. During the period
between Roche’s termination notice and the effective date of such termination
(the “Termination Notice Period”),

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  131.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

the Parties shall continue to perform all of their obligations under this
Agreement with respect to the affected Collaborative Field, including sharing
costs required to be shared under this Agreement; provided, however, that no
payments shall become due or payable for any development or commercialization
events in the affected Collaborative Field that are first achieved during the
Termination Notice Period that apply solely to terminated Regions. Termination
of this Agreement pursuant to this Section 17.3(b) with respect to a
Collaborative Field shall have the following effects:

(i) Roche shall, at PDL’s written request, promptly (and in any event within
[****] after Roche’s receipt of such request) assign and transfer to PDL, all of
Roche’s right, title, and interest in and to all regulatory filings (such as
INDs and drug master files), Regulatory Approvals, clinical trial agreements (to
the extent assignable and not cancelled), and data, including clinical data,
materials, and information, in each case to the extent in Roche’s control and to
the extent related to both the Collaborative Field and the Licensed Products in
the terminated countries, except that Roche may keep one copy of all such
information for archival purposes. The costs of such transfers shall be [****];

(ii) Roche shall grant to PDL an exclusive, perpetual, irrevocable, fully paid
license, under Roche Technology, Roche Inventions and patents claiming Roche
Inventions, to make, have made, use, offer for sale, sell and import Licensed
Products in the affected Collaborative Field in the terminated countries;

(iii) All licenses granted to Roche under Section 2.1(b) (and Section 2.1(a) if
the U.S. Territory is terminated) with respect to the Collaborative Field shall
terminate with respect to the terminated Region; and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  132.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(iv) The Parties’ respective co-promotion rights and obligations in the U.S.
Territory shall not be affected by any termination of this Agreement pursuant to
this Section 17.3(b) with respect only to Regions that are part of the ROW
Territory.

17.4 Termination of Asthma Co-Promotion Term by Roche. In the event that, any
anytime after [****]but before [****], [****] falls below [****], Roche shall
have the right, within [****] after the end of such [****], to provide written
notice to PDL of Roche’s intent to terminate the Asthma Co-Promotion Term, which
termination shall be effective at the end of such [****] period. In the event
that Roche terminates the Asthma Co-Promotion Term pursuant to this
Section 17.4, then the following shall apply:

(a) All licenses granted to Roche under Section 2.1(a) shall terminate with
respect to the Asthma Field, and Roche shall cease to have any right or
obligation to co-promote Licensed Products in the Asthma Field in the U.S.
Territory or to participate in any other commercialization- or
development-related activities (including sharing of Operating Expenses) with
respect to Licensed Products in the Asthma Field in the U.S. Territory;

(b) [****], PDL shall pay royalties to Roche at the rate of [****] of PDL Net
Sales in the Asthma Field. PDL will not have any obligation to pay royalties to
Roche pursuant to Section 10.2 with respect to PDL Net Sales in the Asthma
Field; and

(c) The Parties’ respective rights and obligations with respect to the ROW
Territory or with respect to the Transplant Field shall not be affected by any
termination of the Asthma Co-Promotion Term pursuant to this Section 17.4.

17.5 Termination of Transplant Co-Promotion Term by Roche. In the event that,
any anytime after the [****] but before [****], [****] or [****] (as applicable)
[****] falls below [****], Roche shall have the right, within [****] after the
end of such [****], to

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  133.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

provide written notice to PDL of Roche’s intent to terminate the Transplant
Co-Promotion Term, which termination shall be effective at the end of such
[****] period. In the event that Roche terminates the Transplant Co-Promotion
Term pursuant to this Section 17.5, then the following shall apply:

(i) Roche shall, at PDL’s written request, promptly (and in any event within
[****] after Roche’s receipt of such request) assign and transfer to PDL, all of
Roche’s right, title, and interest in and to all regulatory filings (such as
INDs and drug master files), Regulatory Approvals, clinical trial agreements (to
the extent assignable and not cancelled), and data, including clinical data,
materials, and information, in each case to the extent in Roche’s control and to
the extent related to both the Transplant Field and the Licensed Products in the
U.S. Territory, except that Roche may keep one copy of all such information for
archival purposes. The costs of such transfers shall be [****];

(b) All licenses granted to Roche under Section 2.1(a) shall terminate with
respect to the Transplant Field, and Roche shall cease to have any right or
obligation to co-promote Licensed Products in the Transplant Field in the U.S.
Territory or to participate in any other commercialization- or
development-related activities (including sharing of Operating Expenses or Sales
Force Expenses) with respect to Licensed Products in the Transplant Field in the
U.S. Territory;

(c) [****], PDL shall pay royalties to Roche at the rate of [****] of PDL Net
Sales in the Transplant Field. PDL will not have any obligation to pay royalties
to Roche pursuant to Section 10.2 with respect to PDL Net Sales in the
Transplant Field; and

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  134.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(d) The Parties’ respective rights and obligations with respect to the ROW
Territory or with respect to the Asthma Field shall not be affected by any
termination of the Transplant Co-Promotion Term pursuant to this Section 17.5.

17.6 Change of Control Termination. In the event of a Change of Control of a
Party (the “Acquired Party”) in which the Acquired Party is acquired by or
becomes an Affiliate of a Major Pharmaceutical Company (the “Acquiror”), the
other Party (the “Non-Acquired Party”) shall have the following rights:

(a) If the Acquiror does not have a product that has received regulatory
approval for [****] in the U.S. or the European Union, or the Acquired Party and
the Acquiror have agreed to divest any such product, then the Non-Acquired Party
shall have the right to request in writing to and thereafter discuss
face-to-face with the Executive Officer of the Acquired Party the future plans
of the Acquired Party for the development and commercialization of Licensed
Product in the [****]. If the Acquiror does not have a product that has received
regulatory approval [****] in the U.S. or the European Union, or the Acquired
Party and the Acquiror have agreed to divest any such product, then the
Non-Acquired Party shall have the right to request in writing to and thereafter
discuss face-to-face with the Executive Officer of the Acquired Party the future
plans of the Acquired Party for the development and commercialization of
Licensed Product in the [****] Any request for a face-to-face discussion
pursuant to the preceding two (2) sentences shall be referred to herein as a
“Status Request.” The right to make a Status Request shall commence on the date
of a public announcement (the “Announcement Date”) by the Acquired Party of its
intention to undergo such a Change of Control (“Transaction”) and expire [****]
after the close of the Transaction.

If, following a Status Request, the Non-Acquired Party believes in good faith
the Acquired Party is either (i) failing to progress the development and/or
commercialization

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  135.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

of the Licensed Product in the applicable Collaborative Field in either the U.S.
or European Union because of the Transaction or (ii) not expeditiously
proceeding with the divestiture, then the Non-Acquired Party may give the
Acquired Party written notice of such alleged failure, identifying the issues
and specific reasons for such allegation. The Acquired Party shall have [****]
to provide the Non-Acquired Party a written response specifying details of
(1) why the Transaction has not negatively impacted the development and/or
commercialization of the Licensed Product in the applicable Collaborative Field
or (2) how it is expeditiously proceeding with the divestiture.

If the Acquired Party fails to timely provide such written response, or has
failed within the [****] period to remedy such allegations, then the
Non-Acquired Party shall have the right to terminate this Agreement in its
entirety with respect to the affected Collaborative Field in accordance with
Section 17.6(d).

(b) If the Acquiror has a product that has received regulatory approval for
[****] in the U.S. or the European Union that will not be divested, the
Non-Acquired Party may, upon prior written notice delivered within [****]
following the Announcement Date, either (i) elect to proceed with the Agreement
under the terms of Section 17.6(a), or (ii) terminate this Agreement with
respect to the [****] effective [****] after the consummation of the closing of
the Transaction. If no election is made under this Section 17.6(b), then the
Non-Acquired Party shall be deemed to have elected to proceed with the Agreement
under the terms of Section 17.6(a).

(c) If the Acquiror has a product that has received regulatory approval for
[****] in the U.S. or the European Union that will not be divested, the
Non-Acquired Party may, upon prior written notice delivered within [****] days
following the Announcement Date, either (i) elect to proceed with the Agreement
under the terms of

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  136.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Section 17.6(a), or (ii) terminate this Agreement with respect to the [****]
effective [****] after the consummation of the closing of the Transaction. If no
election is made under this Section 17.6(c), then the Non-Acquired Party shall
be deemed to have elected to proceed with the Agreement under the terms of
Section 17.6(a).

(d) In the event of any termination of this Agreement pursuant to this
Section 17.6, then the following shall apply:

(i) Roche shall, at PDL’s written request, promptly (and in any event within
[****] after Roche’s receipt of such request) assign and transfer to PDL, all of
Roche’s right, title, and interest in and to all regulatory filings (such as
INDs and drug master files), Regulatory Approvals, clinical trial agreements (to
the extent assignable and not cancelled), and data, including clinical data,
materials, and information, in each case to the extent in Roche’s control and to
the extent related to both the affected Collaborative Field and the Licensed
Products in the Territory, except that Roche may keep one copy of all such
information for archival purposes. The costs of such transfers shall be borne
[****];

(ii) Roche shall grant to PDL an exclusive, perpetual, irrevocable, fully paid
license, under Roche Technology, Roche Inventions and patents claiming Roche
Inventions, to make, have made, use, offer for sale, sell and import Licensed
Products in the affected Collaborative Field in the Territory; and

(iii) All licenses granted to Roche under Sections 2.1(a) and 2.1(b) shall
terminate with respect to the affected Collaborative Field and Roche shall cease
to have any rights with respect to the Licensed Products in the affected
Collaborative Field in the Territory.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  137.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

17.7 Termination for Material Delay. If the JSC adopts a revised Asthma
Development Plan that sets forth an anticipated commercial launch date for the
Licensed Product in the Asthma Field in the U.S. Territory that is at least
[****] later than the anticipated commercial launch date set forth in the Asthma
Development Plan attached to the Original Asthma Agreement on the Effective Date
as Exhibit D of such agreement, then Roche shall have the right to terminate
this Agreement with respect to both the ROW Territory and the U.S. Territory
(but in each case only with respect to the Asthma Field) by providing written
notice of such intent to PDL between [****]. Such termination would become
effective [****] after PDL’s receipt of such notice, and would have the
following effect:

(a) Roche shall, at PDL’s written request, promptly (and in any event within
[****] after Roche’s receipt of such request) assign and transfer to PDL, all of
Roche’s right, title, and interest in and to all regulatory filings (such as
INDs and drug master files), Regulatory Approvals, clinical trial agreements (to
the extent assignable and not cancelled), and data, including clinical data,
materials, and information, in each case to the extent in Roche’s control and to
the extent related to both the Asthma Field and the Licensed Products in the
Territory. The costs of such transfers shall be borne [****]. At Roche’s
reasonable request, PDL shall allow Roche to access such regulatory filings,
Regulatory Approvals, clinical trial agreements, and data as required for Roche
to satisfy its obligations under applicable law or to prepare a defense against
Third Party litigation;

(b) Roche shall grant to PDL an exclusive, perpetual, irrevocable, fully paid
license, under Roche Technology, Roche Inventions and patents claiming Roche
Inventions, to make, have made, use, offer for sale, sell and import Licensed
Products in the Asthma Field in the Territory;

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  138.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(c) All licenses granted to Roche under Sections 2.1(a) and 2.1(b) shall
terminate with respect to the Asthma Field and Roche shall cease to have any
rights with respect to the Licensed Products in the Asthma Field in the
Territory; and

(d) During an additional [****] period following the effective date of such
termination, Roche shall continue to pay its share any non-cancelable
Development Expenses and any other non-cancelable costs that are required to be
shared under this Agreement, in each case solely with respect to the Asthma
Field and the ROW Territory and subject to PDL’s obligation to use reasonable
efforts to mitigate such non-cancelable expenses and costs. In addition, Roche
shall provide, at cost, transition services to ensure effective transition to
PDL or a Third Party designated by PDL for a period not to exceed [****]
following the effective date of such termination, all on terms to be agreed upon
by the Parties.

17.8 Survival; Accrued Rights. The rights and obligations of the Parties with
respect to a Collaborative Field under the following provisions of this
Agreement shall survive expiration of this Agreement or termination of this
Agreement with respect to such Collaborative Field: Sections 2.2, 6.2(d), 8.7,
11.5, 11.9, 12.1, 12.2, 12.3, 12.6, 12.9, 12.10 (solely with respect to Joint
Roche-PDL Patents), 12.13, 14.3, 15.1, 15.3, 16.1, 16.2, 16.3, 16.6, 17.1,
17.2(c), 17.2(d)(i), 17.2(d)(iii), 17.2(e)(ii), 17.3, 17.6(d), 17.7, 17.8, and
19.4 and Article 18 (except for Section 18.4). In any event, expiration or
termination of this Agreement with respect to a Collaborative Field shall not
relieve the Parties of any liability which accrued hereunder prior to the
effective date of such expiration or termination nor preclude either Party from
pursuing all rights and remedies it may have hereunder or at law or in equity
with respect to any breach of this Agreement, nor prejudice either Party’s right
to obtain performance of any obligation.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  139.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

17.9 Termination Covers All Indications in the Affected Collaborative Field. For
clarity, all terminations described in this Article 17 shall involve all
indications within the Collaborative Field to which such termination pertains.
Neither Party shall have the right to terminate its rights or the rights of the
other Party with respect solely to a subset of indications within a particular
Collaborative Field.

ARTICLE 18

DISPUTE RESOLUTIONS; GOVERNING LAW; CONDITIONS SUBSEQUENT TO CLOSING

18.1 Disputes. Unless otherwise set forth in this Agreement, in the event of any
dispute arising under this Agreement between the Parties (including without
limitation any dispute under Article 17), the Parties shall refer such dispute
to the respective Executive Officers, and such Executive Officers shall attempt
in good faith to resolve such dispute.

18.2 Arbitration. If the Parties are unable resolve a given dispute pursuant to
Section 18.1 within sixty (60) days of referring such dispute to the Executive
Officers, either Party may have the given dispute settled by binding arbitration
in the manner described below:

(a) Arbitration Request. If a Party intends to begin an arbitration to resolve a
dispute arising under this Agreement, such Party shall provide written notice
(the “Arbitration Request”) to the other Party of such intention and the issues
for resolution. From the date of the Arbitration Request and until such time as
the dispute has become finally settled, the running of the time periods as to
which Party must cure a breach of this Agreement becomes suspended as to the
subject matter of the dispute.

(b) Additional Issues. Within ten (10) business days after the receipt of the
Arbitration Request, the other Party may, by written notice, add additional
issues for resolution.

 

  140.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(c) No Arbitration of Patent Issues. Unless otherwise agreed by the Parties,
disputes relating to patents shall not be subject to arbitration, and shall be
submitted to a court of competent jurisdiction.

(d) Arbitration Procedure. Except as expressly provided herein, the sole
mechanism for resolution of any claim, dispute or controversy arising out of or
in connection with or relating to this Agreement or the breach or alleged breach
thereof shall be arbitration by the American Arbitration Association (“AAA”) in
[****], under the commercial rules then in effect for the AAA except as provided
herein. All proceedings shall be held in English and a transcribed record
prepared in English. The Parties shall choose, by mutual agreement, one
arbitrator within thirty (30) days of receipt of notice of the intent to
arbitrate. If no arbitrator is appointed within the times herein provided or any
extension of time that is mutually agreed on, the AAA shall make such
appointment within thirty (30) days of such failure. The award rendered by the
arbitrator shall include costs of arbitration, reasonable attorneys’ fees and
reasonable costs for expert and other witnesses, and judgment on such award may
be entered in any court having jurisdiction thereof. The Parties shall be
entitled to discovery as provided in [****], whether or not the [****] is deemed
to apply to said arbitration. Nothing in this Agreement shall be deemed as
preventing either Party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the Parties and the subject
matter of the dispute as necessary to protect either Party’s name, proprietary
information, trade secrets, know-how or any other proprietary right. If the
issues in dispute involve scientific or technical matters, any arbitrator chosen
hereunder shall have educational training and/or experience sufficient to
demonstrate a reasonable level of knowledge in the field of biotechnology.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  141.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

18.3 Choice of Law. The validity, performance, construction, and effect of this
Agreement shall be governed by the laws of the [****], U.S.A., without regard to
conflicts of law principles that would provide for application of the law of a
jurisdiction outside [****] and excluding the United Nations Convention on
Contracts for the International Sales of Goods.

18.4 Conditions Subsequent. If the Hart-Scott-Rodino Antitrust Improvements Act
of 1976 (the “HSR Act”) or any other applicable governmental law applies to the
transactions contemplated by this Agreement but not by the Original Asthma
Agreement, then the effectiveness of this Agreement and such transactions shall
be subject to and contingent upon the satisfaction under the following condition
subsequent to the execution of this Agreement. The condition subsequent shall be
the earlier to occur of [****] following (a) approval of the transaction by the
Federal Trade Commission or any other applicable governmental authority having
jurisdiction with respect to the HSR Act or such other applicable law, or
(b) expiration or termination of all applicable waiting periods, and requests
for information (and any extensions thereof) under the HSR Act or such other
applicable law. Subject to the terms and conditions of this Agreement, each
Party shall use commercially reasonable efforts to take, or cause to be taken,
all reasonable actions, and to do, or cause to be done, all things necessary and
appropriate, in each case to satisfy the condition subsequent and to consummate
the transactions contemplated by this Agreement but not by the Original Asthma
Agreement. Each Party shall cooperate with the other Party in the preparation,
execution and filing of all documents that are required or permitted to be filed
on or before the Closing Date for the purpose of consummating such transactions,
including, filings pursuant to the HSR Act or other governmental filing. Each
Party shall bear its own costs (including counsel or other expert fees) with
respect to preparing, executing and filing such documents. Either Party may
terminate this Agreement in its entirety,

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  142.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

upon [****] prior written notice to the other Party if the condition subsequent
under this Section 18.4 has not been fulfilled within [****] after the Amendment
Effective Date, in which case, upon termination, there shall be no liabilities
for obligations on the part of either Party except if there has been a breach of
this Section 18.4. For clarity, in the event of a termination pursuant to this
Section 18.4, the Original Asthma Agreement shall remain in full force and
effect.

ARTICLE 19

MISCELLANEOUS

19.1 Assignment. Either Party may assign this Agreement and the licenses herein
granted (a) to any Affiliate of such Party without the prior written consent of
the other Party, provided that such Party remains fully liable for the
performance of such Party’s obligations hereunder by such Affiliate, or
(b) without the prior written consent of the other Party, to any Third Party
purchaser of all or substantially all of the business unit to which this
Agreement relates, which in the case of PDL, shall mean PDL’s therapeutic
antibody business, and in the case of Roche, shall mean Roche’s therapeutic
antibody business. Any other assignment of this Agreement by a Party requires
the prior written consent of the other Party. Any assignment in violation of
this Section 19.1 shall be null and void. This Agreement shall be binding on and
shall inure to the benefit of the permitted successors and assigns of the
Parties hereto.

19.2 Force Majeure. If either Party shall be delayed, interrupted in or
prevented from the performance of any obligation hereunder by reason of force
majeure including an act of God, fire, flood, earthquake, war (declared or
undeclared), public disaster, act of terrorism, strike or labor differences,
governmental enactment, rule or

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  143.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

regulation, or any other cause beyond such Party’s control, such Party shall not
be liable to the other therefor; and the time for performance of such obligation
shall be extended for a period equal to the duration of the force majeure which
occasioned the delay, interruption or prevention. The Party invoking such force
majeure rights of this Section 19.2 must notify the other Party by courier or
overnight dispatch (e.g., Federal Express) within a period of fifteen (15) days
of both the first and last day of the force majeure unless the force majeure
renders such notification impossible in which case notification will be made as
soon as possible. If the delay resulting from the force majeure exceeds six
(6) months, both Parties shall consult together to find an appropriate solution.

19.3 Entire Agreement. This Agreement, together with the side letter to which
the initial Transplant Development Plan is attached, constitutes the entire
agreement between the Parties hereto with respect to the subject matter herein
and, effective as of the Amendment Effective Date, supersedes all previous
agreements, whether written or oral, including the Original Asthma Agreement.
Notwithstanding the foregoing, the terms of the Worldwide Daclizumab Agreement
shall remain in force and effect (including but not limited to Section 17.3
thereof), except to the extent this Agreement indicates otherwise by specific
reference in Sections 10.5, 15.1, and 16.6, and Article 12 herein. This
Agreement shall not be changed or modified orally, but only by an instrument in
writing signed by both Parties.

19.4 Severability. If a Party receives notification of any investigation,
inquiry or proceeding regarding the legality, validity or enforceability of any
provision under this Agreement, the Parties shall promptly meet to discuss the
provision in question and discuss in good faith the appropriate actions, if any,
to be taken in response to such notification. If any provision of this Agreement
is declared illegal, invalid or unenforceable by an arbitrator pursuant to
Article 18 or by a court of last resort or by any court or other governmental
body from the decision of which an appeal is not taken within the time provided
by law, then and in such event, this Agreement will be deemed to have been
terminated only as to the portion thereof that relates to the provision
invalidated by that decision and only in the relevant jurisdiction, but this
Agreement, in

 

  144.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

all other respects and all other jurisdictions, will remain in force; provided,
however, that the Parties shall negotiate in good faith to amend the terms
hereof as nearly as practical to carry out the original intent of the Parties,
and, failing such amendment, either Party may submit the matter to arbitration
for resolution pursuant to Article 18.

19.5 Notices. Any notice or report required or permitted to be given under this
Agreement shall be in writing and shall be mailed by certified or registered
mail, or telexed or telecopied and confirmed by mailing, as follows and shall be
effective five (5) days after such mailing:

 

  If to PDL:     Protein Design Labs, Inc.       34801 Campus Drive      
Fremont, California 94555       U.S.A.       Attention: Chief Executive Officer
  and     Protein Design Labs, Inc.       34801 Campus Drive       Fremont,
California 94555       U.S.A.       Attention: General Counsel   If to Roche:  
  Hoffmann-La Roche Inc.       340 Kingsland Street       Nutley, New Jersey
07110       Attention: Corporate Secretary   and     F. Hoffmann-La Roche Ltd  
    Grenzacherstrasse 124       CH-4002 Basel, Switzerland       Attention: Law
Department

 

  145.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

19.6 Further Assurances. The Parties agree to reasonably cooperate with each
other in connection with any actions required to be taken as part of their
respective obligations under this Agreement, and shall (a) furnish to each other
such further information; (b) execute and deliver to each other such other
documents; and (c) do such other acts and things (including working
collaboratively to correct any clerical, typographical, or other similar errors
in this Agreement), all as the other Party may reasonably request for the
purpose of carrying out the intent of this Agreement.

19.7 Agency. Neither Party is, nor will be deemed to be, an employee, agent or
representative of the other Party for any purpose. Each Party is an independent
contractor, not an employee or partner of the other Party. Neither Party shall
have the authority to speak for, represent or obligate the other Party in any
way without prior written authority from the other Party.

19.8 Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by Roche or PDL are, and will otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that the Parties, as licensees of such rights under this
Agreement, will retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a party to such proceeding
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, will be
promptly delivered to them (a) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under (a) above, following the rejection of
this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject Party.

 

  146.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

19.9 No Waiver. Any omission or delay by either Party at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof, by the other Party, shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement. Any waiver by a Party of a particular breach or default by the other
Party shall not operate or be construed as a waiver of any subsequent breach or
default by the other Party.

19.10 No Strict Construction. This Agreement has been prepared jointly by the
Parties and shall not be strictly construed against either Party.

19.11 Headings. The captions used herein are inserted for convenience of
reference only and shall not be construed to create obligations, benefits, or
limitations.

19.12 Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall be regarded as one and the same instrument.

[Rest of page intentionally blank]

 

  147.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated
Co-Development and Commercialization Agreement through their duly authorized
representatives to be effective as of the Amendment Effective Date.

 

PROTEIN DESIGN LABS, INC.     HOFFMANN-LA ROCHE INC. By:  

/s/ Mark McDade

    By:  

/s/ Frederick C. Kantz III

Name:   Mark McDade     Name:   Frederick C. Kantz III Title:   Chief Executive
Officer     Title:   Vice President       F. HOFFMANN-LA ROCHE LTD       By:  

/s/ St. Arnold

      Name:   St. Arnold       Title:  

 

      By:  

/s/ Dr. Peter Hug

      Name:   Dr. Peter Hug       Title:   Executive Vice President, Pharma
Partnering

SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

FINANCIAL APPENDIX

This Financial Appendix is a supplement to the definitions and procedures
provided in Articles 1 and 11 and Sections 4.6 and 6.3 of this Agreement.
References to Articles and Sections are references to the articles and sections
of the Agreement. This Appendix sets forth the principles for capturing,
reporting and consolidating Operating Expenses, Development Expenses, royalties
and gross margin profit sharing. Further, it describes the accounting (i.e. the
frequency of reporting, currency, taxes, methods of determining payments between
the Parties, auditing of accounts, etc.) and the definitions of Sales Force
Expenses, Development Expenses and Operating Expenses.

REPORTING AND CONSOLIDATION

During the applicable period in which such revised budgets are required under
the Agreement, preparation of revised annual budgets associated with the
Development Plan or the Commercialization Plan (as the case may be) will be
initiated in each [****] during such period and a preliminary budget should be
presented for review by the JSC before end of each [****] during such period.
The completed annual budget should be endorsed by the JSC between the Parties by
the end of each [****] during such period. Reporting by each Party will be
performed as follows (with copies provided to the JSC and to the other Party):

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  A-1.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Reporting Event (calendar basis)

  

Frequency

  

Submission Deadline

[****] actuals

  

end of quarter

  

[****] after end of quarter

[****]

  

end of quarter

  

[****] after end of quarter

Accruals

  

end of quarter

  

[****] of last month of the quarter

Preliminary annual budget

  

annually

  

[****]

Final annual budget

  

annually

  

[****]

Forecasts (rolling [****] except [****]

  

quarterly

  

[****]

[****]

The JFC may change the reporting timelines according to the needs of the
alliance. The JFC should also evaluate the possibility to have a common system
to consolidate joint development expenses & marketing activities (e.g.
co-development system).

Responsibility for approving the annual budgets associated with the Development
Plan and the Commercialization Plan will rest with the JSC.

The JFC shall be responsible for the preparation of consolidated reporting
(actuals, budgets and forecasts) for the Operating Expenses and Development
Expenses as well as determination of the cash settlement. The JFC shall provide
the JSC (and the Party not preparing the consolidated reporting on behalf of the
JFC) within forty-five working days after the submission date shown above, a
statement showing the consolidated results, forecasts and cash settlements
required in a format agreed to by the Parties.

The JFC will be responsible for monitoring and agreeing upon appropriate
controls to ensure reasonable and consistent calculation and allocation of Sales
Force Expenses, Operating Expenses and Development Expenses under the Agreement.
More specifically, the JFC shall review the projected versus actual FTE’s per
quarter and the process by which Third Parties are retained to provide services
in the

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  A-2.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

performance by the Parties under the Agreement. In any event, the JFC shall
review use of FTE resources on a quarterly basis. The Parties shall also use
commercially reasonable efforts to provide access to available discounts and
discount programs available from existing vendors for the benefit of the Parties
under the Agreement.

Reports of actual results compared to budget will be made by the JFC. The
Parties will work together to keep actual spending within the approved budget.
The Parties shall discuss in good faith the adoption of additional control
measures to address deviations from the approved budget on an aggregate annual
basis above [****]. In any event, if a Party contemplates that an expenditure
will increase the annual budget in excess of [****], the Parties shall review
the expenditure with the JFC prior to commitment to that expenditure. The JFC
will meet as appropriate to review and approve the reporting events (actuals,
accruals, budgets and forecasts).

Each Party will use its applicable project cost system with the goal of tracking
and reporting costs on a project/product indication/work package basis
consistent with its other projects/products in development.

ACCOUNTING

1. Audits. Each Party (the “Audited Party”) agrees to keep full, clear and
accurate records for a period of at least [****] after the relevant report is
made pursuant to Section 4.6(c), 6.3(c) or 11 setting forth its Development
Expenses, Operating Expenses, Sales Force Expenses or Net Sales, as applicable,
incurred in sufficient detail to enable royalties and compensation payable to
the other Party (the “Auditing Party”) hereunder to be determined. Each Audited
Party further agrees to permit its books and records to be examined by an
independent accounting firm selected by the Auditing Party to verify reports
made pursuant to Section 4.6(c) or 6.3(c), as applicable. Unless the Auditing
Party obtains the prior written consent of the Audited Party, such

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  A-3.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

accounting firms must be selected from among the four largest global accounting
firms. Such audit shall not be performed more frequently that [****] per
calendar year nor more frequently than [****] with respect to records covering
any specific period of time. Such examination is to be made at the expense of
the Auditing Party, except in the event that the results of the audit reveal a
discrepancy in favor of the Audited Party of [****] or more over the period
being audited, in which case reasonable audit fees for such examination shall be
paid by the Audited Party.

2. Methods of Payments. All payments due to either PDL or Roche under this
Agreement shall be paid in Dollars by wire transfer to a bank in the U.S.
designated in writing by the Party to which the payment is due.

3. Taxes. If provision is made in law or regulation of any country of the
Territory for withholding of taxes of any type, levies or other charges with
respect to any amounts payable hereunder to a Party, the other Party
(“Withholding Party”) shall promptly pay such tax, levy or charge for and on
behalf of the Party to the proper governmental authority, and shall promptly
furnish the Party with receipt of such payment. The Withholding Party shall have
the right to deduct any such tax, levy or charge actually paid from payment due
the Party or be promptly reimbursed by the Party if no further payments are due
the Party. Each Withholding Party agrees to assist the other Party in claiming
exemption from such deductions or withholdings under double taxation or similar
agreement or treaty from time to time in force and in minimizing the amount
required to be so withheld or deducted.

4. Currency. All payments under this Agreement shall be in Dollars. Whenever
payments require conversion from a foreign currency, then this shall be
converted using the average daily exchange rate for the period to be reported
based on Roche Swiss Franc Sales Statistics, which shall be based on exchange
rate information obtained from the Reuters system.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  A-4.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

5. Late Payments. Any amount owed by one Party to the other Party under this
Agreement that is not paid within the applicable time period set forth herein
shall accrue interest at the [****] as reported by Datastream (or a successor or
similar organization).

6. General. As a general matter, the Parties do not intend that expenses paid
for or credited under this Agreement will be charged or credited more than once.

DEFINITIONS

A. SALES FORCE EXPENSES

Sales Force Expenses shall mean all direct and/or allocated (on a fully utilized
basis) costs directly associated with the efforts of field sales representatives
with respect to Licensed Products in the U.S. Territory, including direct costs
associated with field sales forces, field sales offices, and home offices staffs
directly involved in the management of and the performance of the selling
functions. All direct costs shall be fully documented, and all allocations shall
be based on a Party’s then current standard practices and in any event discussed
and agreed upon prior to being considered Sales Force Expenses.

B. DEVELOPMENT EXPENSES

Development Expenses shall mean the expenses incurred by a Party or for its
account that are consistent with the Development Plan and specifically are
attributable to the Development of a Licensed Product. Development Expenses
shall include amounts paid by a Party to Third Parties involved in the
Development of Licensed Products, and all internal costs incurred by a Party in
connection with the Development of Licensed Products. Notwithstanding anything
to the contrary herein, Development

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  A-5.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Expenses shall not include any Incremental Development Expenses. Development
Expenses for manufacturing of clinical supplies shall be as set forth in Article
8.

Development Expenses shall include but are not limited to the cost of the
development of research plans and programs, screening, lead optimization, in
vitro and in vivo testing, studies on the toxicological, pharmacokinetic,
metabolic or clinical aspects of such Product conducted internally or by
individual investigators, or consultants necessary for the purpose of obtaining
and/or maintaining approval of such Product by a government organization in a
country, and costs for preparing, submitting, reviewing or developing data or
information for the purpose of a submission to a governmental authority to
obtain and/or maintain approval of Product in a country as well as costs of
process development and scale-up costs and recovery (including plant costs).
Development Expenses shall further include costs of Phase IV Trials and
Post-Launch Product R&D Expenses. Development Expenses shall not include patent
costs, pre-Registration marketing costs (e.g. trademark costs, advertising
agency selection costs, pre-marketing studies), post-Registration clinical
studies which are not enabling for Registration of the Product and
post-Registration marketing studies.

Development Expenses constitute of two main accounting elements, variable costs
and fixed costs.

Variable costs are external costs invoiced from Third Parties.

Fixed costs include the amounts expended for personnel, relocation, travel,
entertainment and training incurred by the functions directly operating the
program. The work scope of these functions include activities within the areas
of development operations, clinical quality insurance, medical science, genetics
integrated medicine, drug regulatory and technical development. To these primary
fixed costs should be added the secondary fixed costs which are attributable to
a Party’s costs for IT software and hardware, IT external costs, depreciation,
occupancy costs, corporate bonus (to the extent not charged directly), and its
payroll, information systems, human relations or purchasing functions. These
secondary fixed costs are allocated to company departments based on space
occupied or headcount or other activity-based method.

 

  A-6.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

The secondary fixed costs further include costs attributable to general
corporate activities for executive management, investor relations, business
development, legal affairs and finance. In determining all these fixed costs,
the Parties have agreed on an FTE-rate that will be charged for the resources
allocated to the programs from the functions directly operating the programs on
a fractional FTE-basis. The Parties have agreed on a FTE rate which will be used
for calculating FTE’s in the performance of Development activities under the
Agreement. The Parties contemplate that this rate captures total actual
personnel and fixed costs attributable to the performance of the Joint
Development Plan under this Agreement.

All FTE expenditures shall be included in Development Expenses based on a rate
of [****]. Each calendar year beginning [****], the FTE rate will be [****]
compared to previous calendar year.

Time-recording will be used by all people within these functions to record
actual time spent on the activities under the programs. For clarity, FTE time
recording should be made on a fractional basis. Each Party will also use its
applicable project cost system with the purpose of tracking and reporting costs
on a project/product indication/work package level.

C. POST-LAUNCH PRODUCT R&D EXPENSES

Post-Launch Product R&D Expenses shall include certain research and development
costs incurred by a Party in relation to a Licensed Product after the first
commercial launch and shall exclude administrative expenses and costs that are
included within Costs of Goods Sold. Such post-launch research and development
costs shall include, to the extent relating to a Licensed Product:

 

•   Phase IV Trials.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  A-7.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

•   Ongoing medical affairs (PDL) and the counterpart for Roche.

 

•   Preclinical research.

 

•   Contract R&D costs performed by others for a particular project that have no
alternative future uses in other R&D projects or otherwise.

 

•   Fees and expenses of outside counsel in respect of regulatory affairs
unrelated to obtaining Regulatory Approval.

D. OPERATING EXPENSES

Operating Expenses means those expenses incurred by a Party which are generally
consistent with the Commercialization Plan (and associated budget) and are
specifically attributable to Licensed Products in the U.S. Territory, and shall
consist of (i) Marketing Expenses, (ii) Distribution Expenses, (iii) Third Party
License Expenses, (iv) Allocated Administration Expenses, (v) Medical
Activities, and (vi) Patent and Legal Expenses. Operating Expenses shall exclude
Development Expenses and Sales Force Expenses. Notwithstanding the foregoing,
Patent and Legal Expenses need not be consistent with the Commercialization Plan
(and associated budget) as long as they have been approved by the JSC. Each
Party shall allocate its Operating Expenses and each of the expenses listed in
subsections (i) through (v) above between the Transplant Field and the Asthma
Field, either based on the field-specific nature of the expenses in question or,
in the case of expenses lacking a clear association with a particular field,
based on reasonable accounting methodologies consistently applied throughout
such Party’s organization.

1. MARKETING EXPENSES

Marketing Expenses means the costs incurred by a Party, excluding Allocated
Administration Expenses and Sales Force Expenses, which are generally consistent
with the Commercialization Plan (and associated budget) and are specifically
attributable to the sale, promotion, and/or marketing of a Licensed Product in
the U.S. Territory. Marketing Expenses shall be the sum of Marketing Management,
Market and

 

  A-8.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Consumer Research, Advertising, Trade Promotion, and Consumer Promotion (each of
which is specified below), and the cost of performing Non-Registrational Trials
(as defined in Section 1.49).

1.1 “Marketing Management” shall include product management and sales promotion
management compensation and departmental expenses. This shall include costs
associated with developing overall sales and marketing strategies and planning
for Licensed Products. In addition, payments to Third Parties in connection with
trademark selection, filing, prosecution and enforcement shall be included in
this category.

1.2 “Market and Consumer Research” shall include compensation and departmental
expenses for market and consumer research personnel and payments to Third
Parties related to conducting and monitoring professional and consumer
appraisals of existing, new or proposed Licensed Products such as market share
services (e.g., IMS data), special research testing, and focus groups. Costs
incurred pursuant to Section 7.6 shall not be included in Market and Consumer
Research, but shall be shared in accordance with the terms set forth in
Section 7.6.

1.3 “Advertising” shall include all media costs associated with Licensed Product
advertising as follows: production expense/artwork including set up; design and
art work for an advertisement; the cost of securing print space, air time, etc.
in newspapers, magazines, trade journals, television, radio, billboards, etc.

1.4 “Trade Promotion” shall include the allowances given to retailers, brokers,
distributors, hospital buying groups, etc. for purchasing, promoting, and
distribution of Licensed Products. This shall include purchasing, advertising,
new distribution, and display allowances as well as free goods, wholesale
allowances and reasonable field sales samples. To the extent multiple products
are involved and some of such products are not Licensed Products, then such
allowances shall be allocated on a pro rata basis based upon net sales of each
respective product by such operating unit during the most recent quarter.

 

  A-9.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

1.5 “Consumer Promotion” shall include the expenses associated with programs to
promote Licensed Products directly to the end user. This category shall include
expenses associated with promoting products directly to the professional
community such as professional samples, professional literature, promotional
material costs, patient aids and detailing aids. To the extent multiple products
are involved and some of such products are not Licensed Products, then such
allowances shall be allocated on a pro rata basis based upon net sales of each
respective product by such operating unit during the most recent quarter.

1.6 “Education” shall include expenses associated with professional education
with respect to Licensed Products through any means not covered above, including
articles appearing in journals, newspapers, magazines or other media; seminars,
scientific exhibits, and conventions; and symposia, advisory boards and opinion
leader development activities.

2. DISTRIBUTION EXPENSES

Distribution Expenses shall be the sum of Stock and Shipping expenses and
Transportation expenses, each as specified below.

2.1 “Stock and Shipping” shall include the portion of distribution costs for the
warehousing of Licensed Product finished goods from the point of completion of
production to the time the goods are turned over to a carrier for delivery as
follows: order filling/assembly functions; reasonable order billing and customer
service functions; reasonable portion of company owned/leased facilities
relating to warehousing of finished products; storage of products at public
warehouses.

2.2 “Transportation” shall include the portion of distribution costs relating to
moving Licensed Product goods from a warehouse to the customer as follows:
outbound transportation costs; costs of moving goods from a manufacturing point
to a warehouse at another location from which it is ultimately to be distributed
to a customer; the costs of the traffic department where there is a separate
department that has responsibility for administration of freight costs.

 

  A-10.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

3. THIRD PARTY LICENSE EXPENSES

Third Party License Expenses means all payments by a Party under Third Party
Licenses that are allocable to the use, development, sale, manufacture, or
import of Licensed Product in the U.S. Territory, including without limitation
all payments by a Party under Third Party Licenses (a) calculated based on sales
of Licensed Product in the U.S. Territory; (b) made on account of achievement of
particular events relating to development or commercialization of Licensed
Product in the U.S. Territory; and (c) as consideration for a grant of a license
or other rights in the U.S. Territory.

4. ALLOCATED ADMINISTRATION EXPENSES

Allocated Administration Expenses means the administration expenses incurred by
a Party or any of its operating units that are actually directly engaged in the
commercialization of Licensed Products in the U.S. Territory pursuant to the
Commercialization Plan, to be calculated in the manner set forth below. In view
of the manner in which Allocated Administration Expenses are calculated,
administration expenses shall be excluded from the definition of each of the
other elements which make up Operating Expenses.

The costs recoverable as Allocated Administration Expenses are the costs of
finance, management information services, human resources, legal, and employees
engaged in general management functions for the operating units in question.
Cost categories included within Allocated Administration Expenses shall not be
included in any other cost recoverable under this Agreement.

Recoverable administration expenses shall include the direct costs of employees
performing such functions, the costs of supporting such individuals in the
performance of their job (e.g., occupancy costs, travel, computers, and
telephones), and outside services (e.g., consulting and audit services). Such
costs shall be calculated in accordance with the customary accounting
methodology of the Party incurring such expenses, consistently applied
throughout such organization. Such costs shall be allocated based on a
percentage determined by sales of Licensed Product supported by

 

  A-11.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

such operating unit(s) divided by the total product sales supported by such
operating unit(s) during the relevant quarter. Total Allocated Administrative
Expenses of a Party shall not exceed [****] of the Operating Expenses incurred
by such Party (less Allocated Administrative Expense), on an annualized basis.

5. PATENT AND LEGAL EXPENSES

Patent and Legal Expenses means (a) the fees and expenses of outside counsel and
payments to Third Parties incurred after the Effective Date in connection with
the preparation, filing, prosecution and maintenance of PDL Trademarks and those
patent fees and expense set forth in Section 12.7, (b) all expenses associated
with Third Party claims in the U.S. Territory for which neither Party has an
indemnification obligation pursuant to Article 16, and (c) all expenses
associated with latent defects in the Licensed Product in the U.S. Territory for
which neither Party has an indemnification obligation pursuant to Article 16.
For clarity, no internal legal costs shall be included in Patent and Legal
Expenses.

 

  A-12.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

EXHIBIT B

GMP AUDIT

Pursuant to the Original Asthma Agreement, the Parties have formed an advisory
group, consisting of qualification experts from both PDL and Roche. This group
has advised, and will continue to advise, PDL on the qualification and
validation activities (including a discussion of the PDL process evaluation and
process validation plan for Daclizumab) required to license PDL’s manufacturing
facility. This group has coordinated an initial, informal audit by Roche of the
PDL manufacturing facility project following mechanical completion, which
included a review of the Impact Assessment, the System Boundary Drawings, the
Commissioning Documents, and sample IQ, OQ, and PQ Documents (which is
consistent with the ISPE Baseline Guide for Commissioning and Qualification
Activities, the qualification approach currently being applied by PDL). This
initial audit was advisory only, and as such, did not trigger any development
event payment.

Roche will perform a formal GMP Audit after the completion of PQ by PDL. This
audit will include a review of PDL’s PQ Plans and Reports, and their overall
Quality Management System, using the standards set forth in ICH Q7A and the US
and EMEA Regulations. For clarity, PQ, Process Qualification, is the documented
verification that premises and equipment perform effectively, reliably, and
meeting predetermined acceptance criteria. The PQ of process support and utility
systems involves the operation, sampling, and monitoring of the system under
specified conditions over a relevant period of time. Therefore, PQ is mandatory
for the critical process support and utility systems, as determined in the PDL
Impact Assessment.

PDL should keep Roche directly informed as to their progress toward completion
of the PQ, informing Roche of any significant issues that arise. When nearing
the completion of PQ, PDL should supply Roche with advance copies of their PQ
procedures, plans, and other related documents, and determine, with Roche, an
appropriate timeline for the GMP Audit, which allows both Parties to prepare
properly.

 

  B-1.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

The GMP Audit will be successful if (a) the PQ Plans, PQ Reports, and Quality
Management System are in compliance with cGMP guidelines and (b) there are no
observations which (i) will lead to a significant delay of Phase III clinical
development or the anticipated launch of the product, (ii) present a significant
risk of non-acceptance of the site by regulatory authorities for clinical and/or
commercial supplies, or (iii) may place clinical material or commercial supplies
“at risk”.

Following the completion of [****] [****], but prior to [****], the payment
described in 9.2(c) or 9.3(b), as applicable, will be due.

If PDL, based upon the Licensed Product demand forecasts, decides to expand the
capacity of its 610 Manufacturing Facility to supply Licensed Product, then
Roche shall have the right, but not the obligation to perform both an informal
audit and a formal GMP Audit of such capacity expansion. The purpose, timing,
and coordination of such audits would be similar to those described above,
except that no development payment would be due pursuant to Section 9.2(c) or
9.3(b) on account of the successful completion of these audits.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  B-2.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

EXHIBIT C

THIRD PARTY LICENSES

[****]

To the extent that one or more additional agreements entered into by a Party
prior to the Effective Date are necessary for the use, manufacture, sale,
offering for sale, or importation of Licensed Products in the Collaborative
Fields in the Territory (or to the extent that one or more of the agreements
listed on this Exhibit C as of the Effective Date are not necessary therefor),
the Parties agree to discuss in good faith the amendment of this Exhibit C to
include (or to remove, as appropriate) any such agreements that a Party may
reasonably suggest to the other Party in writing during the thirty (30) days
immediately following the Effective Date.

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  C-1.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

EXHIBIT D

[****] TESTING PLAN

Roche and PDL recognize that the ideal assessment of Daclizumab [****] would
accurately determine clinically relevant [****]responses to Daclizumab for the
proposed asthma indication within this particular patient population. Clinically
relevant responses reflect issues related to [****].

The [****] plan should be discussed on a regular basis with regulatory
authorities especially at the end of phase II meeting.

I. Assay outline:

Samples from clinical study subjects in the asthma development program will be
tested for the presence of [****]. The primary [****] assessment methods will
comprise:

[****]

II. [****] definition:

For the purposes of identifying [****] response, a [****] is defined as one of
the following:

[****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  D-1.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

III. [****] and Patient testing:

Throughout the development of the compound, [****] will be done.

[****]

IV. Deliverables:

End of Phase 1:

[****]

Interim analysis of [****] [****]

The JDC will assess the possibility and desirability of [****] for testing
[****].

[****]

[****]

V. Development Events:

For the purposes of this Agreement, the rate of [****] as determined by step 3
[****] will be used for certain development payments and project decisions.

Phase 1 Development Event:

(1) Not more than [****] and (2) an acceptable [****]

Phase 2 Development Event:

Not more than [****]

 

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  D-2.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

EXHIBIT E

PRESS RELEASE

LOGO [g71066logo166.jpg]

Roche and PDL to Jointly Develop Daclizumab in Transplant Maintenance Therapy

Nutley, NJ and Fremont, CA

Roche and Protein Design Labs, Inc. (PDL) (NASDAQ: PDLI) today announced an
expansion to their partnership to co-develop and commercialize daclizumab for
organ transplant patients on long-term, maintenance therapy. Roche currently
markets daclizumab for induction transplant therapy as Zenapax®. Roche and PDL
are developing a new subcutaneous daclizumab (daclizumab s.c.) formulation,
manufactured by PDL, for use in Phase II clinical trials expected to start in
2006.

Currently, transplant patients are treated with the combination therapy of
Roche’s CellCept® (mycophenolate mofetil) with a calcineurin inhibitor such as
cyclosporine and steroids to prevent organ rejection. However, the long-term use
of the current calcineurin inhibitors can cause kidney toxicity, diabetes and
cardiovascular disorders. Using daclizumab s.c. as maintenance treatment in
combination with CellCept may allow for the reduction, and potential
elimination, of the more toxic drugs from transplant patient maintenance
regimens.

Mark McDade, Chief Executive Officer, PDL, said, “We are enthusiastic about the
opportunity to develop daclizumab s.c. with our longstanding partner
Roche. Today’s agreement builds upon our existing collaboration with Roche in
asthma, as we continue to explore development of daclizumab s.c. in other
indications.”

“Roche and PDL are highly committed to daclizumab, our partnership, and in
developing better treatments to improve long-term outcomes for transplant
patients,” said Peter Hug, Roche’s Global Head of Pharma Partnering. “With the
potential to use CellCept® and daclizumab s.c. as the centerpiece for long-term
transplant therapy, we could offer patients a safer, more tolerable option.”

 

  E-1.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Roche and PDL have amended their current agreements to reflect the scope of
daclizumab s.c.’s further development. Under the terms of this agreement, PDL
will receive a $10 million upfront payment and may be eligible to receive
payments up to $145 million if certain milestones are satisfied and if the
indication is successfully developed. Roche will continue to manufacture and
promote Zenapax® exclusively on a worldwide basis. Roche and PDL will share
equally global development costs, and PDL has the option to co-promote
daclizumab s.c. for transplant maintenance in the United States. Outside the
United States, PDL will receive royalties on net sales of the product in
transplant maintenance. As part of this arrangement, the parties agree that PDL
will not exercise its option to promote Zenapax® for prevention of acute kidney
transplant rejection and PDL is no longer required to make the payment which
would otherwise be due in 2007 for such right. PDL and Roche will continue with
the co-development of daclizumab s.c. in respiratory disorders, as announced in
September 2004.

About the Roche - PDL partnership

In 1989, Roche acquired the worldwide rights to daclizumab, a product approved
in 1997 as Zenapax® for the prevention of renal allograft rejection. In October
2003, Roche returned to PDL all rights to daclizumab, except in transplantation
where PDL retained the option until 2007 to re-acquire development rights. In
September 2004, PDL and Roche announced the continued co-development of
daclizumab s.c. in respiratory disorders.

Roche in Transplantation

Roche is strongly committed to improving the long-term outcomes of
transplantation and enhancing the quality of life of transplant recipients.
Roche has developed innovative therapies that improve graft and post-transplant
health. CellCept is the cornerstone of current immunosuppressant therapies for
transplant recipients and is the largest selling branded immunosuppressive in
North America. Zenapax® prevents acute rejection of the newly transplanted
organ. Valcyte® (valganciclovir) was developed for the

 

  E-2.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

prevention of cytomegalovirus, a dangerous viral infection associated with
transplantation. In addition, Roche supports basic research in transplantation
with its funding of the independent Roche Organ Transplantation Research Fund
(ROTRF), which directly supports innovative research projects attracting new
researchers with innovative and novel scientific ideas to meet unmet medical
needs in solid organ transplantation.

About Protein Design Labs

PDL is a biopharmaceutical company focused on the research, development and
commercialization of novel therapies for inflammation and autoimmune diseases,
acute cardiac conditions and cancer. PDL markets several products in the United
States through its hospital sales force and wholly-owned subsidiary, ESP Pharma,
Inc. As a leader in the development of humanized antibodies, PDL has licensed
its patents to numerous pharmaceutical and biotechnology companies, some of
which are now paying royalties on net sales of licensed products. Further
information on PDL is available at www.pdl.com.

About Roche – More Than a Century in the U.S. and the World

Founded in 1896 and headquartered in Basel, Switzerland, Roche is one of the
world’s leading innovation-driven healthcare groups. Its core businesses are
pharmaceuticals and diagnostics. Roche is one of the world’s leaders in
diagnostics, the leading supplier of pharmaceuticals for cancer, as well as a
leader in virology and transplantation. As a supplier of products and services
for the prevention, diagnosis and treatment of disease, the Group contributes on
many fronts to improve people’s health and quality of life. Roche employs
roughly 65,000 people in 150 countries, including approximately 15,000 in the
United States.

For further information, please visit our worldwide and U.S. website (Global:
www.roche.com and U.S.: www.roche.us).

 

  E-3.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Facts About Zenapax, CellCept and Valcyte

Zenapax is a humanized monoclonal antibody that blocks interleukin-2 (IL-2)
receptors and acts as an immunosuppressant. It is used just before and/or at the
time of kidney transplantation in combination with cyclosporine and
corticosteroids to prevent early rejection. The recommended dose of Zenapax is
1.0 mg/kg. Based on clinical trials, the standard course of Zenapax therapy is
five doses. Zenapax received U.S. Food and Drug Administration (FDA) approval in
December 1997.

The most frequently reported adverse events associated with Zenapax were
constipation, nausea, diarrhea and vomiting. Cellulitis and wound infections
occurred more frequently in patients treated with Zenapax versus placebo. Severe
hypersensitivity reactions following Zenapax administration have been reported
rarely.

Only physicians experienced in immunosuppressive therapy and management of organ
transplant patients should prescribe Zenapax. The physician responsible for
Zenapax administration should have complete information requisite for the
follow-up of the patient.

CellCept is an immunosuppressant or anti-rejection drug approved for use in
combination with other immunosuppressive drugs (cyclosporine and
corticosteroids) for the prevention of rejection in patients receiving kidney,
heart and liver transplants.

There are no adequate and well-controlled studies in pregnant women. As CellCept
(mycophenolate mofetil) has been shown to have teratogenic effects in animals at
subclinical doses on a body surface area basis, it may cause fetal harm when
administered to a pregnant woman. CellCept should not be used in pregnant women
unless the potential benefit justifies the potential risk to the fetus. Women of
childbearing potential should have a negative serum or urine pregnancy test with
a sensitivity of at least 50 mIU/mL within one week prior to beginning therapy
even where there has been a history of infertility, unless due to hysterectomy.

Women of childbearing potential must use effective contraception before
beginning CellCept therapy, during therapy and for six weeks following
discontinuation of therapy.

 

  E-4.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Two reliable forms of contraception must be used simultaneously unless
abstinence is the chosen method. If pregnancy occurs during treatment, the
physician and patient should discuss the desirability of continuing the
pregnancy (see complete product information).

Adverse events reported in >30% of renal, cardiac or liver transplant patients
receiving CellCept (in combination with cyclosporine and corticosteroids) were
pain, fever, headache, asthenia, anemia, leucopenia (patients should be
monitored for neutropenia; dosing should be interrupted or the dose reduced if
neutropenia develops), thrombocytopenia, leukocytosis, urinary tract infection,
hypertension, hypotension, peripheral edema, hypercholesteremia, hypokalemia,
hyperglycemia, creatinine, BUN and cough increased, hypomagnesemia, diarrhea,
constipation, nausea, vomiting, respiratory infection, dyspnea, lung disorder,
pleural effusion, tremor and insomnia.

Patients receiving immunosuppressant regimens are at increased risk of
developing lymphomas and other malignancies, particularly of the skin.

Warning: Increased susceptibility to infection and the possible development of
lymphoma may result from immunosuppression. Only physicians experienced in
immunosuppressive therapy and management of renal, cardiac or hepatic transplant
patients should use CellCept. Patients receiving the drug should be managed in
facilities equipped and staffed with adequate laboratory and supportive medical
resources. The physician responsible for maintenance therapy should have
complete information requisite for the follow-up of the patient.

Valcyte, the oral pro-drug of Cytovene (ganciclovir), is the most widely
prescribed anti-CMV medication in the United States. Valcyte is indicated for
the prevention of CMV disease in kidney, kidney-pancreas and heart transplant
patients at high risk. Valcyte is not approved for use in liver transplantation.
The efficacy and safety of Valcyte in other solid organ transplants, such as
lung transplant, have not been established.

The clinical toxicity of Valcyte, which is metabolized to ganciclovir, includes
granulocytopenia, anemia and thrombocytopenia. In animal studies ganciclovir was

 

  E-5.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

carcinogenic, teratogenic and caused aspermatogenesis. Valcyte tablets should
not be administered if the absolute neutrophil count is less than 500 cells/µL,
the platelet count is less than 25,000/µL or the hemoglobin is less than 8
g/dL. Severe leukopenia, neutropenia, anemia, thrombocytopenia, pancytopenia,
bone marrow depression and aplastic anemia have been observed in patients
treated with Valcyte tablets (and ganciclovir). Other adverse events reported
with a frequency of ³ 5% included diarrhea, tremors, fever, nausea, headache,
vomiting, insomnia and allograft rejection.

In liver transplant patients, there was a significantly higher incidence of
tissue-invasive CMV disease in the Valcyte-treated group compared with the oral
ganciclovir group (see CLINICAL TRIALS in the complete product information).

For full prescribing information on CellCept, Zenapax and Valcyte, please
visit: www.rocheusa.com/products/transplantation.html

# # #

The information in these press releases should be considered accurate only as of
the date of the release. PDL has no intention of updating and specifically
disclaims any duty to update the information in these press releases. These
press releases may contain forward-looking statements involving risks and
uncertainties and PDL’s actual rresults may differ materially from those in the
forward-looking statements. Factors that may cause such differences are
discussed in PDL’s filings with the Securities and Exchange Commission.

 

  E-6.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

EXHIBIT F

REGIONS

1) United States of America

2) Canada

3) Japan

4) Western Europe

The 15 pre May 1, 2004 EU member states

Switzerland

Turkey

Norway

Iceland

5) Central and Eastern Europe

Albania

Belarus

Bosnia-Herzegovina

Bulgaria

Croatia

Czech Republic

Estonia

Hungary

Latvia

Lithuania

Macedonia

Moldavia

Poland

Romania

Russia

Serbia & Montenegro

Slovakia

Slovenia

Ukraine

6) Latin America

34 countries from Mexico to Argentina including:

Argentina

Brazil

Chile

Colombia

Costa Rica

 

  F-1.   CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Ecuador

Mexico

Peru

Uruguay

Venezuela

7) Asia/Pacific

Bangladesh

Cambodia

China (including Hong Kong)

India

Indonesia

Korea

Malaysia

Pakistan

Philippines

Singapore

Sri Lanka

Taiwan

Thailand

Vietnam

Australia

New Zealand

8) Pharma International

All countries not listed above

 

  F-2.   CONFIDENTIAL TREATMENT